Case 2:20-cv-03230-AB Document 17-2 Filed 07/07/20 Page 1 of 96 Page ID #:6203




                     EXHIBIT A
Case 2:20-cv-03230-AB Document 17-2 Filed 07/07/20 Page 2 of 96 Page ID #:6204




REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL




                  EXHIBIT 93
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          3 of 96 16:30:44   Desc
                                                                                   Page ID #:6205
                                       Main Document     Page 12 of 239
                                  REDACTED VERSION OF DOCUMENT PROPOSED TO BE FILED UNDER SEAL

                     1   MORGAN, LEWIS & BOCKIUS LLP
                         Richard W. Esterkin, SBN 70769
                     2   richard.esterkin@morganlewis.com
                         300 S Grand Ave Fl 22
                     3   Los Angeles CA 90071-3132
                         Tel: (213) 612-2500
                     4   Fax: (213) 612-2501

                     5   Attorneys for
                         Amazon Logistics, Inc.
                     6

                     7

                     8                                UNITED STATES BANKRUPTCY COURT
                     9                                  CENTRAL DISTRICT OF CALIFORNIA
                    10                                           LOS ANGELES DIVISION
                    11

                    12   In re:                                                      Case No. 2:19-bk-14989-WB
                                                                                     Jointly Administered:
                    13            SCOOBEEZ, et al.1,                                 2:19-bk-14991-WB, and 2:19-bk-14997-WB
                    14                                                               Chapter 11
                                          Debtors and Debtors in
                    15                    Possession.            AMAZON LOGISTICS, INC.’S
                                                                 SUPPLEMENTAL BRIEF IN SUPPORT
                    16   _______________________________________ OF ITS MOTION FOR AN ORDER: (A)
                                                                 DETERMINING THAT THE
                    17   Affects:                                AUTOMATIC STAY DOES NOT
                         ■ All Debtors                           REQUIRE AMAZON TO UTILIZE
                    18   □ Scoobeez, ONLY                        DEBTOR’S SERVICES, AND (B)
                         □ Scoobeez Global, Inc., ONLY           MODIFYING THE AUTOMATIC STAY;
                    19   □ Scoobur LLC, ONLY                     AND DECLARATION OF JAMES
                                                                 WILSON IN SUPPORT THEREOF
                    20
                                                                                     Judge: The Hon. Julia W. Brand
                    21
                                                                                     Date: February 25, 2020
                    22                                                               Time: 10:00 a.m.
                                                                                     Ctrm: 1375
                    23

                    24

                    25

                    26

                    27   1
                           The Debtors and the last four digits of their respective federal taxpayer identification numbers are as follows:
                         Scoobeez (6339); Scoobeez Global, Inc. (9779); and, Scoobur, LLC (0343). The Debtors’ address is 3463 Foothill
                    28   Boulevard, in Glendale, California 91214.
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    -1-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                Exhibit A - page 12
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          4 of 96 16:30:44   Desc
                                                                                   Page ID #:6206
                                       Main Document     Page 13 of 239


                     1                                                          I.
                                                                          INTRODUCTION
                     2

                     3              Even with months of discovery, the key facts are undisputed.2 First, the contract under

                     4   which Scoobeez performs delivery services for Amazon (the “Agreement”) does not guarantee

                     5   that Amazon will award Scoobeez any routes and provides that either Amazon or Scoobeez may

                     6   terminate the contract on 30 days’ notice to the other. Scoobeez and Hillair witnesses both

                     7   testified that they were aware of these provisions and the risk that they posed to Scoobeez.

                     8   Despite that risk, Scoobeez chose not to diversify its client base (there is nothing in the Amazon

                     9   contract that precluded it from doing so) and Hillair elected to loan Scoobeez millions of dollars.

                    10              Second, in June 2018, Amazon determined to alter its delivery service model, moving

                    11   from DSP [delivery service provider] 1.0 to DSP 2.0. The essential differences between those

                    12   models included: (a) 2.0 DSPs are generally owner operated from a single station, whereas 1.0

                    13   DSPs, such as Scoobeez, tended to be larger corporate entities operating from multiple stations;

                    14   (b) the rates paid by Amazon pursuant to the 1.0 contract were individually negotiated with the

                    15   DSP, whereas rates paid to 2.0s were set by region; and (c) because the 2.0 owners were generally

                    16   present at the delivery station from which the DSP operated, Amazon was able to eliminate a

                    17   dispatcher fee paid under the 1.0 contract.3

                    18

                    19   2
                             The parties have exchanged thousands of pages of documents and have taken the following depositions:

                    20         Amazon witnesses: (a) Vadim Kozin (Senior Regional Manager, On-Road Operations), (b) Micah McCabe
                               (Senior Program Manager, Network Health), (c) David Ojeda (Senior Manager, On-Road Operations) (d) Carey
                    21         Richardson (Director, Worldwide Transportation Risk and Compliance) and (e) James Wilson (Amazon 30(b)(6)
                               witness and Senior Manager, Program Management, North America DSP).
                    22         Hillair witnesses: (a) Scott Kaufman (Hillair partner) and (b) Sean McAvoy (Hillair 30(b)(6) witness and Hillair
                               partner).
                    23
                               Scoobeez witnesses: (a) Scott Sheikh (Scoobeez Co-Chief Executive Officer), (b) George Voskanian (Scoobeez
                    24         30(b)(6) witness and Co-Chief Executive Officer) and (c) Brian Weiss (Scoobeez Chief Restructuring Officer).
                         3
                             Although Scoobeez was afforded with an opportunity to transition to a 2.0 contract, it declined to do so.
                    25
                               See Excerpts from Transcript of Deposition of James Wilson at 105:2-16 (Exhibit 14 to Appendix of Exhibits in
                    26         Support of Amazon Logistics, Inc.’s Supplemental Brief in Support of its Motion for an Order: (A) Determining
                               That the Automatic Stay Does Not Require Amazon to Utilize Debtor’s Services, and (B) Modifying the
                    27         Automatic Stay (“Appendix of Exhibits”), hereinafter “Ex. 14, Wilson Dep. Tr.”) (“A: My understanding at a
                               high level was that an offer was given to all DSPs that, you know, roughly, here's the 2.0 agreement, this is what
                    28         it looks like, and we -- we'd like you to migrate. Q: Okay. Do you know -- do you know whether or not
                               Scoobeez responded to that communication? A: I wasn't on the team at that time. My understanding is that they
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        -2-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   Exhibit A - page 13
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          5 of 96 16:30:44   Desc
                                                                                   Page ID #:6207
                                       Main Document     Page 14 of 239


                     1

                     2

                     3

                     4
                                                    4
                     5                                  In fact, Amazon has determined that 2.0s, as a group, perform better than

                     6   1.0s across many operational measures, including customer experience, safety, driver attrition and

                     7   delivery quality.5

                     8            As the number of DSPs grew due to the implementation of the DSP 2.0 program and

                     9   Amazon’s general business expansion, in April 2019, Amazon formed a North America DSP
                    10   Network Health Team to evaluate its then existing DSPs and, where appropriate, terminate

                    11   Amazon’s relationship with DSPs that posed on unreasonable risk or were otherwise considered

                    12   poor performers. After looking at a number of potential metrics, a decision was made to “exit”

                    13   DSPs that had one or both of two characteristics: (a) over two instances of wage/hour claims

                    14   asserted against the DSP by employees or (b) greater than a certain number of compliance issues

                    15       did and they declined originally. Q: Who declined? A: Scoobeez. Q: So Scoobeez originally declined to take up
                             Amazon Logistics on the offer to migrate to 2.0, as far as you know. A: That is my understanding.”).
                    16
                             Excerpts from Transcript of Deposition of Brian Weiss at 146:23-147:5 (Exhibit 13 to Appendix of Exhibits,
                    17       hereinafter “Ex. 13, Weiss Dep. Tr.”) (“Q: Okay. All right. Are you aware of there being a concern on the part of
                             Scoobeez that if Scoobeez indeed had to migrate to a 2.0 DSP business model, that it would result in a -- a loss
                    18       of -- it would be subject to lower rates over what Scoobeez is currently enjoying during the -- in the DS 1.0
                             phase? A: Yes, from Mr. Voskanian and my discussions it would result in lower revenues.”).
                    19       Excerpts from Transcript of Deposition of George Voskanian at 272:10-14 (Exhibit 12 to Appendix of Exhibits,
                             hereinafter “Ex. 12, Voskanian Dep. Tr.”) (“A: Yes. So when they asked us to switch to 2.0, we didn’t want to
                    20       switch to 2.0 because it was not -- first of all, we did not know the terms; and from what we understood, we had
                             to give back our price increase, which would basically close our doors.”).
                    21
                             Ex. 12, Voskanian Dep. Tr. at 283:7-13 (“A: And, again, the reason 2.0 didn’t make sense for us specifically is
                    22       because our pricing was higher than other DSPs. So it was almost guaranteed that if we were to go with the 2.0
                             and there’s streamline pricing that means our pricing was going to go down by about 7 to 10 percent.”).
                    23   4
                          See Exhibit A to February 19, 2020 Declaration of James Wilson (Network Health Strategy Report) (produced as
                         AMAZON_H002559-87) (attached hereto as Exhibit A, hereinafter “Wilson Supp. Decl. Ex. A”)
                    24

                    25

                    26       Ex. 14, Wilson Dep. Tr. 101:9-102:24 (explaining the difference between 1.0 and 2.0 contracts).
                         5
                           See Ex. 14, Wilson Dep. Tr. 94:18-95:2 (“Q. And how does the 2.0 program encourage better performance? A.
                    27   Well, first off, its measured and – pretty much across any operational measure, the 2.0 performs better than 1.0 -- Q.
                         Okay. A. – for customer experience, for safety, for driver attrition, for delivery quality. The majority of metrics are
                    28   – are better for 2.0 than 1.0 since we’ve launched it.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      -3-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                 Exhibit A - page 14
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          6 of 96 16:30:44   Desc
                                                                                   Page ID #:6208
                                       Main Document     Page 15 of 239


                     1   noted in the DSP’s audits. On August 9, 2019, Scoobeez was one of 15 DSPs identified for exit

                     2   due to multiple wage and hour litigations.

                     3          It should be noted that the Network Health Review was an entirely independent process

                     4   from Amazon’s routine monitoring of DSP compliance and performance and that neither

                     5   Scoobeez’ prior compliance record nor its performance were factors in the decision to exit

                     6   Scoobeez. The decision to exit Scoobeez due to its litigation history has proved to be prescient

                     7   as, at a mediation held on February 6, 2020, Amazon agreed to pay in excess of $2.1 million on

                     8   account of ongoing wage/hour claims for which Amazon was allegedly liable with Scoobeez as a

                     9   co-employer, there remains as yet unresolved wage/hour claims against Amazon based upon
                    10   Scoobeez’ current practices
                                                                                      6
                    11

                    12          When Scoobeez attempted to assume and assign its contract with Amazon to Hillair as

                    13   part of its aborted asset sale, Amazon objected – the contract is not an executory contract, neither

                    14   Amazon nor Hillair had offered to cure Scoobeez’ then existing defaults under the contract, and,

                    15   if for no other reason than the purchase contract provided that Hillair would assign its rights to an

                    16   unidentified buyer, Amazon did not receive adequate assurances of future performance. Aside

                    17   from those technical reasons that precluded the contract from being assumed and assigned,

                    18   however: (a) Amazon had determined to exit Scoobeez due to the fact that it posed an

                    19   unacceptable litigation risk, and (b) neither Scoobeez nor Hillair, as large corporate entities that
                    20   proposed to continue to operate Scoobeez’ business from multiple delivery stations, fit Amazon’s

                    21   DSP 2.0 model.

                    22

                    23
                         6
                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                              -4-
 ATTORNEYS AT LAW
   COSTA MESA
                                                           Exhibit A - page 15
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          7 of 96 16:30:44   Desc
                                                                                   Page ID #:6209
                                       Main Document     Page 16 of 239


                     1           The present motion for relief from the automatic stay is premised upon two simple,

                     2   indisputable arguments. First, the Agreement cannot assist in Scoobeez’ reorganization efforts.

                     3   The Agreement cannot be assumed and assigned to an asset purchaser, or assumed by Scoobeez

                     4   in a chapter 11 plan, because it is not an executory contract. Further, even if the Agreement could

                     5   be assumed and assigned to an asset purchaser or assumed in a chapter 11 plan, the automatic stay

                     6   would terminate and Amazon would be free, at a minimum, to exercise its 30 day termination

                     7   right. Second, so long as Amazon is forced, contrary to its contractual rights, to continue to do

                     8   business with Scoobeez, Amazon will be harmed in at least the following ways: (a) Amazon will

                     9   suffer lost opportunity costs because it will be precluded from replacing Scoobeez with better
                    10   performing DSP 2.0s, and (b) Amazon will continue to be exposed to litigation risk from

                    11   Scoobeez’ employment practices, which have continued during the pendency of this chapter 11

                    12   case.7 While Scoobeez has argued that the automatic stay should be kept in place for a limited

                    13   period of time so that Scoobeez can obtain clients to replace Amazon, the facts suggest that extra

                    14   time will not make a difference. Scoobeez has been attempting to obtain new clients for years

                    15   without any success, this chapter 11 case is already 10 months old, and, almost five months ago,

                    16   on October 1, 2019, Scoobeez was informed through Amazon’s objection to its attempt to assume

                    17   and assign the Agreement that Amazon intended to terminate the Agreement, once it was

                    18   permitted to do so. The only conclusion that can be reached is that there is no reason to continue

                    19
                    20
                         7
                            Amazon recently agreed to pay $2,160,000 to satisfy three wage/hour claims. See Declaration of Tuyet T. Nguyen
                    21   (filed contemporaneously herewith and hereinafter referred to as “Nguyen Decl.”) at Ex. 1. Amazon has received yet
                         another wage/hour claim that has not been resolved. See Declaration of Meredith Riccio (filed contemporaneously
                    22   herewith and hereinafter referred to as “Riccio Decl.”) at ⁋⁋ 2-3.

                    23

                    24
                             Ex. 8, Richardson Dep. Tr. at 210:11-19
                    25

                    26

                    27       Ex. 8, Richardson Dep. Tr. at 211:10-15

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                   -5-
 ATTORNEYS AT LAW
   COSTA MESA
                                                               Exhibit A - page 16
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          8 of 96 16:30:44   Desc
                                                                                   Page ID #:6210
                                       Main Document     Page 17 of 239


                     1   to prejudice Amazon by precluding it from exercising its contractual rights. Thus, the Court

                     2   should grant Amazon’s motion.

                     3                                          II.
                                               THE AUTOMATIC STAY DOES NOT REQUIRE
                     4                         AMAZON TO UTILIZE SCOOBEEZ’ SERVICES
                     5          The automatic stay prevents all entities from engaging in “any act to obtain possession of

                     6   property of the estate or of property from the estate or to exercise control over property of the

                     7   estate.” 11 U.S.C. § 362(a)(3). A debtor’s property rights are defined by applicable non-

                     8   bankruptcy law. Butner v. United States, 440 U.S. 48, 55, 99 S.Ct. 914 (1979) (“Property

                     9   interests are created and defined by state law. Unless some federal interest requires a different
                    10   result, there is no reason why such interests should be analyzed differently simply because an

                    11   interested party is involved in a bankruptcy proceeding.”). The filing of a petition for relief under

                    12   Title 11 does not expand those rights. FAA v. Gull Air, Inc. (In re Gull Air, Inc.), 890 F.2d 1255,

                    13   1261 (1st Cir. 1989) (“The Bankruptcy Code does not create or enhance property rights of a

                    14   debtor.”); Moody v. Amoco Oil Co. (In re Moody), 734 F.2d 1200, 1213 (7th Cir. 1984), cert.

                    15   denied, 469 U.S. 982, 105 S.Ct. 386 (1984) (“The filing of the chapter 11 petition cannot expand

                    16   debtors’ rights ….”); In re ClearPoint Business Resources, Inc., 442 B.R. 292, 296 (Bankr. Del.

                    17   2010) (“A Chapter 11 filing does not expand a debtor’s rights.”).

                    18   A.     Scoobeez Cannot Use the Automatic Stay as a Sword to Expand its Rights Under the
                                Agreement.
                    19
                    20          Scoobeez’ property interest in the Agreement is defined by the terms of the Agreement.

                    21   The plain language of the Agreement provides that Amazon has the right to terminate the

                    22   Agreement at any time and is not obligated to provide Scoobeez with a minimum amount of

                    23   business.

                    24                  You acknowledge and agree that Amazon makes no promises or
                                        representations whatsoever as to the amount of business that you
                    25                  can expect at any time under these Terms . . . .
                    26   Amazon’s Motion for Order, etc. Dkt. No. 393 at 26, ⁋ 1(c). Representatives from Scoobeez and

                    27   Hillair both testified that the plain language of these provisions reflects their understanding of the

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                              -6-
 ATTORNEYS AT LAW
   COSTA MESA
                                                           Exhibit A - page 17
                Case 2:20-cv-03230-AB
                Case 2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                FiledFiled
                                                     02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          9 of 96 16:30:44   Desc
                                                                                   Page ID #:6211
                                       Main Document     Page 18 of 239


                     1   Agreement.8 Thus, the estate does not have an interest in any particular volume of business, or

                     2   any business at all, under the terms of the Agreement.

                     3            Likewise, the covenant of good faith and fair dealing does not require Amazon to act

                     4   “reasonably” in awarding, or failing to award, Scoobeez business. Johnson v. Yousoofian, 84

                     5   Wash. App. 755, 762 (1966) (“The implied duty of good faith is derivative, in that it applies to

                     6   the performance of specific contract obligations. If there is no contractual duty, there is nothing

                     7   that must be performed in good faith.”) (internal citations omitted); Hard 2 Find Accessories, Inc.

                     8   v. Amazon.com, Inc., 58 F. Supp. 3d 1166, 1173-74 (W.D. Wash. 2014) (finding that, under

                     9   Washington law, Amazon did not breach the covenant of good faith and fair dealing when it
                    10   terminated third party seller’s selling privileges, where seller did not identify any contractual duty

                    11   on Amazon’s part not to remove selling privileges, it was found to have violated Amazon’s rules,

                    12   and the contract created an at-will relationship between the parties).9

                    13            Regardless of whether Amazon elects to provide Scoobeez with business, it has not

                    14   exercised control over a property interest of the estate, because that property interest is limited to

                    15   such business as Amazon elects to provide to Scoobeez. Scoobeez’ and Hillair’s arguments to the

                    16   contrary conflict with clearly established Washington law. Because there is no contractual duty

                    17   to provide business, under Johnson, there is no contractual duty that must be performed in good

                    18   faith. Because there is no contractual duty to act in good faith when awarding routes, were

                    19   Amazon to cease awarding routes, it would not violate the automatic stay.
                    20            Scoobeez cannot contort the automatic stay to provide Scoobeez with more rights than

                    21   those prescribed in the Agreement. As noted above, the law is clear – property interests are

                    22
                         8
                           See Ex. 13, Weiss Dep. Tr. at 61:23-62:10 (“A:--[the Amazon Agreement] states that Amazon is not required to
                    23   provide us with a minimum volume of packages to deliver. Q: From an operational standpoint what does that mean to
                         you? A: It means that the business, you know, can go away at any time. Q: Okay. It could go up and it could go down
                    24   in terms of volume as well; is that right? A: Um-hmm. Q: Is that a yes, sir? A: Yes, it can go up or it can go down.”).

                    25       Excerpts from Transcript of Deposition of Sean McAvoy at 109:1-6 (Exhibit 4 to Appendix of Exhibits,
                             hereinafter “Ex. 4, McAvoy Dep. Tr.”) (“Q: …did you understand that Amazon did not guarantee any specific
                    26       number of routes per location? A: I think we understood that. So this -- we may well have understood that before
                             this, but yes. Q: But Hillair understood that whether -- A: Correct. Yes, we did understand that.”).
                    27   9
                           See also New Vision Programs Inc. v. State, Dept. of Social and Health Servs., 193 Wash. App. 1011, 2016 WL
                         1230324, at *3 (Wash. Ct. App. March 29, 2016) (“[I]f a contract gives a party unconditional authority to determine a
                    28   term, no duty of good faith and fair dealing attaches to that term.”) (unpublished).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      -7-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                 Exhibit A - page 18
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         10 of 96 16:30:44  Desc
                                                                                   Page ID #:6212
                                     Main Document       Page 19 of 239


                     1   created and defined by state law and the filing for Chapter 11 bankruptcy does not expand those

                     2   rights. Butner, supra.; Gull Air, supra.; Moody, supra. As a result, this Court should conclude

                     3   that Amazon is free to use, or not use, Scoobeez’ services at its discretion pursuant to the

                     4   unambiguous terms of the Agreement.

                     5   B.       Amazon is not Estopped From Declining to Award Scoobeez Routes.
                     6            In its opposition to Amazon’s motion, Hillair speculated that Amazon might be estopped

                     7   from declining to award Scoobeez routes. 10 Three and a half months of document production and

                     8   depositions have disclosed that Hillair’s speculation is just that, speculation unsupported by an

                     9   iota of evidence.
                    10            Promissory estoppel arises where there is: “(1) A promise that (2) the promisor should

                    11   reasonably expect to cause the promise to change his position and (3) that does cause the

                    12   promisee to change his position (4) justifiably relying upon the promise, in such a manner that (5)

                    13   injustice can be avoided only by enforcement of the promise.” Tacoma Auto Mall, Inc. v. Nissan

                    14   N. Am., Inc., 169 Wash. App. 111, 127 (2012).

                    15            It is undisputed that the Agreement is fully integrated and that Amazon and Scoobeez

                    16   have not entered into any additional contracts outside of the Agreement.11 Likewise, Scoobeez

                    17   and Hillair failed to develop any evidence that, despite the terms of the Agreement, Amazon

                    18   nonetheless guaranteed routes to Scoobeez. In fact, discovery has confirmed that the opposite is

                    19   true.12 Yet even if such conversations occurred, Scoobeez’ 30(b)(6) witness, Mr. Voskanian,
                    20   10
                            See, e.g., Hillair’s Opp. to Amazon’s Motion for Order, Dkt. No. 418 at 30:19 (“discovery will assist in evaluating
                         promissory estoppel”).
                    21   11
                            See Amazon’s Motion for Order, Dkt. No. 393 at 36-37, ⁋ 12(j) (“These Terms (together with the Program
                    22   Policies, which are incorporated in these Terms by reference), any Work Orders, and any NDA constitute the
                         complete an final agreement of the parties pertaining to the Services and supersede and replace the parties’ prior
                    23   agreements, understandings, representations and discussions (whether written or oral) relating to the Services.”).
                              Ex. 12, Voskanian Dep. Tr. at 144:19-25 (“Q: So Scoobeez is not aware —A: No. Q: -- of any outside
                    24        agreements – A: Correct. Q: -- outside of what is embodied in [the Amazon Agreement]? A: Yes.”); 136:5-10
                              (“Q: Am I correct that the parties both agreed that Scoobeez would have no expectation and has not received any
                    25        assurances from Amazon or any other person that your business relationship with Amazon will continue beyond
                              the term? A: Correct.”).
                    26   12
                            See Ex. 12, Voskanian Dep. Tr. at 151:3-23 (“Q: There is an allegation in the Complaint, that you indicated you're
                    27   familiar with prior to today. That Scoobeez is entitled to a minimum number of routes and that Amazon has promised
                         certain a level of routes. Are you familiar with those allegations in the Complaint? A: Allegations by us or by you
                    28   guys? Q: By Scoobeez. A: Okay. I am sure in discussions, local hub leaders and Amazon employees promise you
                         anything to keep the routes going. So there is a corporate Amazon. There is local Amazon. And the local guys are
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      -8-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                 Exhibit A - page 19
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         11 of 96 16:30:44  Desc
                                                                                   Page ID #:6213
                                     Main Document       Page 20 of 239


                     1   testified that Scoobeez does not rely on such representations and that it has not received

                     2   assurances from Amazon that Scoobeez’ business will continue.13

                     3              As for Hillair, it admitted that it only spoke to Amazon on one occasion prior to its

                     4   attempted assumption of the Agreement and that no promise or guarantee of routes was made

                     5   during that conversation.14 Hillair has referenced certain public statements Amazon made in a

                     6   2018 press release that Hillair has attempted to characterize as a guarantee of future business to

                     7   DSP operators, but this argument fails for a number of reasons.15 First, the relationship between

                     8   Scoobeez and Amazon is defined by a fully integrated contract and the amendments thereto, not

                     9   general statements in a press release. Indeed, the press release does not even apply to Scoobeez
                    10   or other existing DSPs, like Scoobeez. Rather, it relates to an incentive program offered by

                    11   Amazon to its own employees.16 Third, the press release explicitly disclaims any guarantee of

                    12

                    13   under pressure to get the packages out. So whoever steps up, they will be promised routes and all of these different
                         things with the local guys. We don't put much weight into it. The only way we guarantee the routes that we are
                    14   going to get is by being there when they need you.”) (emphasis added).
                               Ex. 12, Voskanian Dep Tr. at 147:12-148:4 (“Q: Mr. David Ojeda or any other Amazon employee never
                    15         promised you individually anything as it relates to the length of the Amazon agreement? A: No. Q: Or routes? A:
                               Correct. No. … Q: I am talking about promises that you will get X number of routes, period. A: Yeah. That's --
                    16         that was not told to us.”).

                    17         Ex. 13, Weiss Dep. Tr. at 63:16-19 (“Q: Okay. At any point did Mr. Sheikh, Mr. Voskanian or anyone tell you
                               that these are promised or guaranteed routes by Amazon to Scoobeez? A: No.”).
                    18   13
                              See Ex. 12, Voskanian Dep. Tr. at 151:03-23; see also id. at 147:12-148:4, supra note 12.
                         14
                    19      See Ex. 4, McAvoy Dep. Tr. at 117:19-24 (“Q: Did you understand that statement to commit Amazon to providing
                         Scoobeez business in all of those locations? A: To commit to do it? Q: Uh-huh. A: No.”) (referencing notes from
                    20   Hillair’s January 13, 2017 conference with David Ojeda during which he suggested a potential opportunity for
                         Scoobeez to expand to additional stations).
                    21   15
                            See Hillair’s Opp. to Amazon’s Motion for Order, Dkt. No. 418 at 30:25-27 (“Amazon has made public statements
                         promising DSPs like Scoobeez that if they begin and continue providing logistics services to Amazon, they can rely
                    22   on a constant flow of business from Amazon.”); 31:9-12 (“It is also clear that Amazon fully expected DSP operators
                         to rely on these statements in myriad ways, including expending startup costs, entering into contracts with vendors,
                    23   hiring employees, and purchasing or leasing equipment – all in furtherance of their exclusive service to Amazon.”).
                         16
                    24      See Hillair’s Opp. to Amazon’s Motion for Order, Dkt. No. 418, at 31:4-8, n.15 (citing an article from
                         https://www.cbsnews.com/news/pros-and-cons-of-amazon-delivery-business-offer/ that discusses an Amazon public
                    25   news release offering an incentive to Amazon employees to quit their current positions and start their own delivery
                         service companies).
                    26         Ex. 14, Wilson Dep. Tr. at 118:21-119:9 (“Q. Okay. Had you – had you seen this article before. A. I haven’t
                               read this specific one, but I’m aware of what it’s referring to. Q. Okay. So why don’t you tell me what its
                    27         referring to. A. We – we started a program basically – we have a number of incentives basically – Q. Sure. A -
                               - to attract talent and partners for –for our recruiting that we discussed. And so this was referring specifically to
                    28         Amazon employees. So what we refer to as blue badge employees. ---“).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        -9-
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   Exhibit A - page 20
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         12 of 96 16:30:44  Desc
                                                                                   Page ID #:6214
                                     Main Document       Page 21 of 239


                     1   business or results.17 Fourth, even if Amazon’s general public statements could support a

                     2   promissory estoppel claim, which they do not, neither Hillair nor Scoobeez has offered any

                     3   evidence suggesting that Scoobeez received or relied upon such statements. Nor is there support

                     4   for Hillair’s claim that “Amazon expected DSP operators to rely on these statements” so that they

                     5   will incur startup costs to the exclusive benefit of Amazon and to “prevent[] [Scoobeez] from

                     6   servicing any other customers.”18 The evidence shows that Scoobeez knew that it could solicit

                     7   other clients and made a business decision not to diversify its business, despite having

                     8   opportunities to do so, because its Amazon business was more profitable.19 In fact, at times,

                     9   Scoobeez provided delivery services for customers other than Amazon – Eat24 and Hopsy – for
                    10   several years following the execution of its Agreement with Amazon and explored a number of

                    11   other potential clients.20 Incredibly, Hillair represents to this Court that Amazon “effectively

                    12   prevented [Scoobeez] from servicing any other customers” even though Hillair agreed that

                    13

                    14

                    15
                         17
                            See Amazon Delivery Service Partner Brochure, https://d3a8hw3k243rpe.cloudfront.net/static-
                    16   assets/Download_Brochure.pdf (noting that “the startup cost, revenue, and profit figures included in this brochure are
                         projections only and are not based on actual results of delivery companies. . . . [Amazon] do[es] not guarantee
                    17   results of any kind, including that what a delivery company earns will exceed the owner’s investment in his or her
                         business.”) (emphasis added).
                    18   18
                              Hillair’s Opp. to Amazon’s Motion for Order, Dkt. No. 418 at 31:13-14.
                    19   19
                            See Ex. 12, Voskanian Dep. Tr. at 94:17-23 (“Q: But you weren't prohibited in any way from at least exploring
                         other relationships in 2016? A: Correct. Q: In 2017, again, no prohibition for Scoobeez at least exploring other
                    20   relationships with other entities outside of Amazon; correct? A: Correct.”).

                    21         Ex. 4, McAvoy Dep. Tr at 107:9-12 (“Q. Meaning Scoobeez decided not to pursue these opportunities [to
                               diversify its clients] because it had a better opportunity with Amazon? A. Correct.”).
                    22         Ex. 12, Voskanian Dep. Tr. at 94:25-95:14 (“Q: . . . What other entities did -- outside of Amazon, did Scoobeez
                               do work for in 2018? A: I think Hopsy and Eat24 kind of spilled over to 2018, but we discontinued Eat24 and
                    23         Hopsy because of the lack of profitability. Q: Okay. So in 2018, Scoobeez made the decision that Eat24 was not
                               profitable and stopped doing work for Eat24; correct? A: Correct. The lack of, sort of, volume and so on and so
                    24         forth. Q: All right. And then, it sounds like the same business decision on behalf of Scoobeez went into play with
                               Hopsy in 2018, and Scoobeez stopped working with Hopsy in 2018? A: Yes.”).
                    25   20
                            See Ex. 12, Voskanian Dep. Tr. at 93:18-22 (“Q: Did you make any attempts, to your knowledge, to do any work
                    26   for other companies outside of the ones that we've mentioned in 2017? A: Of course. We were always attempting to
                         diversify.”); 89:04-90:23 (stating that Scoobeez provided delivery services to Eat 24 and Hopsy).
                    27         Excerpts from Transcript of Deposition of Scott Sheikh at 67:18-68:23 (Exhibit 9 to the Appendix of Exhibits,
                               hereinafter “Ex. 9, Sheikh Dep. Tr.”) (stating that Scoobeez served Eat 24 and a “couple of other smaller
                    28         [customers]”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 10 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 21
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         13 of 96 16:30:44  Desc
                                                                                   Page ID #:6215
                                     Main Document       Page 22 of 239


                     1   “Scoobeez decided not to pursue these opportunities [to diversify its clients] because it had a

                     2   better opportunity with Amazon.”21

                     3             Hillair also claims that Amazon’s encouragement of DSPs to use Amazon-branded

                     4   equipment and uniforms amounted to promises of continued business, but these strained attempts

                     5   at fashioning a promissory estoppel argument were likewise exposed as meritless during

                     6   discovery. The facts developed in discovery confirmed that Scoobeez’ use of Amazon branded

                     7   equipment or uniforms was voluntary and that Scoobeez received cash payments to compensate it

                     8   for the cost of using branded materials when it did so. 22

                     9             In order to assist DSPs with short term business planning, Amazon provides its DSPs with
                    10   13 week volume projections.23 Although Hillair and Scoobeez have claimed that these route

                    11   projections amounted to promises of continued business, Scoobeez’ entire senior leadership

                    12   team—including CRO Brian Weiss and Co-CEOs George Voskanian and Scott Sheikh—testified

                    13   that they understood that Amazon’s projections were not guarantees.24 Similarly, Hillair’s

                    14   21
                              See Exhibit 2 to McAvoy Dep. Tr.
                    15                                                                                     (produced as HILLAIR00000237-
                         39) (attached hereto as Exhibit 5, to Appendix of Exhibits, hereinafter “Ex. 5, McAvoy Dep. Tr. Ex. 2”)
                    16
                               Ex. 4, McAvoy Dep. Tr. at 107:9-12 (“Q. Meaning Scoobeez decided not to pursue these opportunities [to
                    17         diversify its clients] because it had a better opportunity with Amazon? 12 A. Correct.”).

                    18         Ex. 13, Weiss Dep. Tr. at 57:10-16 (“Q: Is it, generally speaking, a good idea if you're able to diversify your
                               revenue streams rather then have them concentrated? A: Yes. Q: Okay. It's riskier to keep them concentrated;
                    19         right? A: Yes.”).
                               Ex. 9, Sheikh Dep. Tr. at 137:2-10 (“A: . . . just from a business standpoint, I mean, revenue diversification
                    20         makes sense. I mean, I -- I wouldn't put it past them to try it. Q: It makes sense; right? A Sure. Q: It doesn't make
                               sense to have all your eggs in one basket; does it? A: No.”).
                    21   22
                            See Ex. 14, Wilson Dep. Tr. at 53:14-19 (“Q: Are DSPs required to wear certain uniforms? A: They're not
                    22   required to do that. Q: Okay. Are DSPs required to use preferred vendors that Amazon Logistics suggests? A: No,
                         they're not required.”).
                    23         Ex. 12, Voskanian Dep. Tr. at 116:01-15 (testifying in his corporate capacity that Scoobeez was afforded the
                               opportunity to negotiate its contract with Amazon and, in fact, did so).
                    24
                               Amazon’s Motion for Order, Dkt. No. 393 at 168, ¶ 4 (outlining terms Scoobeez agreed to by “[i]n consideration
                    25         of accepting the Uniform and Vehicle Brand Promotion Fee”); 164-167 (indicating amount of Uniform and
                               Vehicle Brand Promotion Fee per Planned Route offered by Amazon at each location).
                    26   23
                           See Ex. 14, Wilson Dep. Tr. at 164:21-23 (“A: …We'll give like a 13-week forecast once a month to all of our
                         DSPs, and that's just guidance basically.”).
                    27   24
                            See Ex. 13, Weiss Dep. Tr. at 63:2-19 (“Q: Okay. Did you, Mr. Weiss, have a sense of whether those were
                    28   promised routes from Amazon to Scoobeez, or whether they were just projections about future work that may be
                         done? A: They are projections. Q: Okay. Did Mr. Voskanian tell you that they are projections? A: Yes. Q: Okay. Did
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        - 11 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   Exhibit A - page 22
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         14 of 96 16:30:44  Desc
                                                                                   Page ID #:6216
                                     Main Document       Page 23 of 239


                     1   corporate representative also testified that that Amazon did not provide a route guarantee.25 See

                     2   also Amazon’s Motion for Order, Dkt. No. 393 at 26, ¶ 1(c) (“Amazon may from time to time

                     3   give volume, . . . product distribution or other projections to you, but such projections are

                     4   speculative only and will not in any event give rise to liability on the part of Amazon,”).26

                     5             In sum, all parties understood that the terms of the Agreement controlled and that

                     6   Scoobeez ran the risk that Amazon would curtail, or eliminate altogether, the number of routes

                     7   awarded to Scoobeez. There is simply no evidence that would support the creation of an estoppel

                     8   to prevent Amazon from enforcing the Agreement as written.

                     9                                             III.
                                               AMAZON IS ENTITLED TO RELIEF FROM THE STAY
                    10                            TO TERMINATE THE AGREEMENT AND/OR
                                                  TO CEASE AWARDING SCOOBEEZ ROUTES
                    11

                    12             Bankruptcy Code section 362(d)(1) provides that “the court shall grant relief from the stay
                    13   provided under subsection (a) of this section …(1) for cause, including the lack of adequate
                    14   protection of an interest in property of such party in interest.” (emphasis added). “‘Cause’ is not
                    15   defined in that statute, giving bankruptcy courts the flexibility to define cause in a particular
                    16   case.” In re Mantachie Apartment Homes, LLC, 488 B.R. 325, 331 (Bankr. N.D. Miss. 2013)
                    17   (referring to 11 U.S.C. § 362(d)(1)). When determining whether “cause” exists for modifying the
                    18
                         anybody else outside of Mr. Voskanian tell you that they were projections? A: Mr. Sheikh. Q: Okay. Anybody else
                    19   outside those two gentlemen you just mentioned? A: No. Q: Okay. At any point did Mr. Sheikh, Mr. Voskanian or
                         anyone tell you that these are promised or guaranteed routes by Amazon to Scoobeez? A: No.”).
                    20
                               Ex. 9, Sheikh Dep. Tr. at 184:10-25 (“Q: The contract itself -- itself specifically describes projections, and I'm
                    21         talking about Paragraph 1C, and says that ‘Such protect -- projections are speculative only and will not in any
                               event give rise to any liability on the part of Amazon.’ So Amazon is telling Scoobeez, these are just projections;
                    22         correct? A Based on the plain language of what you've said – Q: Yes. A: -- that's what this document reads, yes.
                               Q: And you understood that the projections, as you told us moments ago, could go up, could go down, based on a
                    23         number of factors? A: They tend to go up, not down, but yes, that's correct.”).
                               Ex. 12, Voskanian Dep. Tr. at 125:10-14 (“Q: …Did Scoobeez, in fact, have an understanding that any
                    24         projections Amazon would give Scoobeez were completely speculative? A: Yes -- well, correct. So they -- that is
                               what the contract says, yes.”); 128:14-18 (“Q: … [Am] I correct Mr. Voskanian that Amazon did not make any
                    25         promises to Scoobeez as part of the contract that there would be a minimum -- minimum volume and exclusivity;
                               correct? A: Correct.”).
                    26   25
                           See Ex. 4, McAvoy Dep. Tr. at 108:25-109:6 (“Q. And given the response that Imran provided here to this
                    27   question, did you understand that Amazon did not guarantee any specific number of routes per location? A. I think
                         we understood that. So this – we may well have understood that before this, but yes.”).
                    28   26
                              Amazon’s Motion for Order, Dkt. No. 393 at 26, ⁋ 1(c).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 12 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 23
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         15 of 96 16:30:44  Desc
                                                                                   Page ID #:6217
                                     Main Document       Page 24 of 239


                     1   automatic stay, courts “may consider the consequences of the stay on the parties and the ‘balance

                     2   of hurt’ in tailoring relief appropriate for the factual scenario.” In re Tudor Motor Lodge

                     3   Associates, Ltd. Partnership, 102 B.R. 936, 954 (Bankr. N.J. 1989).

                     4             As a result of Scoobeez’ contention that the automatic stay prevented Amazon from

                     5   exercising its contractual rights, Amazon has been forced to do business with Scoobeez, which is

                     6   at best an average performing DSP, rather than allocating the routes awarded to Scoobeez to its

                     7   better performing DSP 2.0s.27 Amazon has also been forced to continue to incur the wage/hour

                     8   litigation risk that recently caused it to agree to pay $2,160,000.28 The Agreement’s provisions

                     9   permitting Amazon to cease providing routes and to terminate the Agreement at its discretion
                    10   ought to have protected Amazon from those exposures, but has not done so due to the

                    11   intervention of Scoobeez’ bankruptcy case and the triggering of the automatic stay. Because

                    12   Scoobeez cannot adequately protect Amazon from the suspension of its contractual rights,

                    13   Amazon is entitled to relief from the automatic stay.

                    14   A.        Amazon’s Property Interest in Terminating the Agreement Pursuant to its Terms
                                   Constitutes Cause for Modifying the Automatic Stay.
                    15

                    16             Numerous courts have held that, when a party has an unqualified right to terminate a

                    17   contract, relief from the automatic stay is appropriate to allow that party to exercise that right.29

                    18   27
                            See November 11, 2019 Declaration of James Wilson, Dkt. No. 430 at 16-17, ¶ 7 (stating that Scoobeez
                    19   performance percentile as compared to that of the other DSPs at the delivery stations from which Scoobeez operates
                         from Week 27 of 2019 through November 1, 2019 was 49.58%).
                    20         Ex. 14, Wilson Dep. Tr. at 94:21-95:2 (“A: . . . pretty much across any operational measure, the 2.0 performs
                               better than 1.0 --Q: Okay. A: -- for customer experience, for safety, for driver attrition, for delivery quality. The
                    21         majority of metrics are -- are better for 2.0 than 1.0 since we've launched it.”).
                         28
                    22        See Nguyen Decl. at Ex. 1.
                         29
                            See e.g., Matter of West Electronics Inc., 852 F.2d 79 (3d Cir. 1988) (granting relief to stay based where debtor in
                    23   possession did not have a legally cognizable interest in the contract); Bonneville Power Administration v. Mirant
                         Corp. (In re Mirant Corp.), 440 F.3d 238 (5th Cir. 2006) (relief from stay appropriate if exception to enforcement of
                    24   ipso facto clause provided for in § 365(e)(2) applies); In re Adana Mortgage Bankers, Inc., 12 B.R. 977 (Bankr. N.D.
                         Ga. 1980) (relief from stay granted to terminate contract that was not assumable); In re National Environmental
                    25   Waste Corp., 191 B.R. 832, 838 (Bankr. C.D. Cal. 1996) (annulling stay retroactively to ratify discretionary
                         termination of waste hauling contract by City, because “had the City applied to the Court for relief from the
                    26   automatic stay to terminate the Newco contract, the Court would have routinely granted the motion.”); In re Deppe,
                         110 B.R. 898, 907 (Bankr. Minn. 1990) (granting relief from the stay to permit termination of rejected contract,
                    27   stating: “11 U.S.C. § 362(a)(3) maintains a tenuous veil of protection over the estate’s rights, such as they are.
                         Nothing would be gained for creditors of the estate by preserving that veil. [The non-debtor] is entitled to the relief
                    28   which it requests.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        - 13 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    Exhibit A - page 24
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         16 of 96 16:30:44  Desc
                                                                                   Page ID #:6218
                                     Main Document       Page 25 of 239


                     1   Here, Amazon has such a right.30 In conflict with the aforementioned weight of authority, Hillair

                     2   and Scoobeez rely upon In re Nat’l Hydro-Vac Indus. Serv., L.L.C., 262 B.R. 781, 787 (Bankr.

                     3   E.D. Ark. 2001).31 As set forth more fully in Amazon’s Reply Memorandum in Support of its

                     4   Motion for Order, National Hydro-Vac does not stand for the proposition that the presence of an

                     5   at-will termination provision cannot provide cause for relief from the stay.32 Rather, it holds that

                     6   an at-will termination clause cannot be exercised when the reason for doing so is that the debtor

                     7   filed a bankruptcy petition.33 Three months of exhaustive discovery clearly shows that Amazon’s

                     8   August 9, 2019 decision to terminate its Agreement with Scoobeez was based on Scoobeez

                     9   meeting Amazon’s litigation waterfall under Amazon’s DSP exit framework, not Scoobeez’
                    10   bankruptcy petition.34

                    11             Amazon’s decision to terminate the Agreement was the product of a measured, deliberate,

                    12   and systematic process aimed at identifying and removing poor DSP partners from Amazon’s

                    13   DSP network. In April 2019, as the number of DSPs increased, Amazon created a North America

                    14   DSP Network Health Team to monitor and evaluate its DSP partners and ensure that Amazon

                    15   “was doing business with the right people.” 35 Shortly after its creation, the Network Health

                    16

                    17
                         30
                            See Amazon’s Motion for Order, Dkt. No. 393 at 31, ¶ 8(a) (“Either party may terminate these Terms at any time,
                    18   with or without cause, by providing the other party with 30 days’ prior written notice.”).
                         31
                    19      See Hillair’s Opp. to Motion for Order, Dkt. No. 418 at 20; Scoobeez’ Opp. to Motion for Order, Dkt. No. 419 at
                         16.
                    20   32
                              See Amazon’s Reply in Support of Motion for Order, Dkt. No. 430 at 10.
                         33
                    21        National Hydro-Vac, 262 B.R. at 787.
                         34
                            See Excerpts from Transcript of Deposition of Micah McCabe at 49:14-17 (attached hereto as Exhibit 7 to the
                    22   Appendix of Exhibits, hereinafter “Ex. 7, McCabe Dep. Tr.”) (“Q: And was it the mere number of lawsuits that led to
                         that determination [to terminate Scoobeez as a DSP]? A: Yes. The analysis was to look at the number of litigation
                    23   cases that DSP had.”).

                    24         Ex. 14, Wilson Dep. Tr. at 145:17-146:1 (“Q: Okay. A: And on August 9th, the decision was made to terminate
                               all 15 of those DSPs, one of which Scoobeez -- Scoobeez was in that list because they had been involved in
                    25         multiple litigations. Q: Okay. And at that time, that was the only factor, the multiple litigation factor. A: That
                               was -- that was -- in this specific analysis at that specific time, that was the -- the -- the reason that we identified
                    26         those 15 DSPs.”).
                         35
                            Ex. 14, Wilson Dep. Tr. at 136:15-23 (“Q. Okay. So can you tell me a little bit how the network health team was
                    27   created? A. Basically, there was no mechanism to really evaluate the partners that we did business with. And so one
                         of things, you know, that I was tasked with was to build a network health team to basically create mechanisms and
                    28   processes to review that. And I was given a headcount in April 2019 to do that.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                         - 14 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    Exhibit A - page 25
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         17 of 96 16:30:44  Desc
                                                                                   Page ID #:6219
                                     Main Document       Page 26 of 239


                     1   Team, led by Micah McCabe reporting to James Wilson, developed a framework to identify and

                     2   eliminate undesirable DSPs.36            The framework, which originally focused on eliminating 1.0

                     3   DSPs (in favor of the preferred 2.0 DSPs) and poor-performing DSPs, was presented to senior

                     4   Amazon leadership on July 1, 2019, but was immediately rejected.37 In its place, Amazon

                     5   leadership suggested that the Network Health Team create a framework to identify and eliminate

                     6   DSPs with a certain number of compliance issues and wage-and-hour litigation.38 On August 6,

                     7   2019, Amazon senior leadership reviewed the new proposal and directed the Network Health

                     8   team to focus immediately on exiting the 15 DSPs identified in the first bucket, “Litigation,”

                     9   while taking time to refine the “Compliance” category before exiting the DSPs included on the
                    10   list solely as a result of compliance issues.39 Under this framework, any DSP with two or more

                    11   wage and hour litigations would be exited.40 On August 9, 2019, Mr. Wilson confirmed that it

                    12
                               Ex. 14, Wilson Dep. Tr. at 40:13-17 (“Q. Okay. And then the network health team, what do they do? A. They
                    13         evaluate the – the -- the relationships we have with DSPs to determine if we’re doing business with the right
                               people.”).
                    14   36
                            See Ex. 14, Wilson Dep. Tr. at 143:25-144:16 (“Q. Okay. That was under your direction when the network health
                         team – soon after the network health team was first formed? A. Yes. Q. Okay. A. My – my team authorized (sic) a
                    15   recommendation -- Q. Okay. A. – basically. And so that – that recommendation basically really focused on two
                         things. First, it focused on eliminating the 1.0 contract. The second thing was performance, consistent performance
                    16   violations. We talked about – before about, you know the 2.0 agreement consistent performance violations. Those
                         were the two things that we focused on. We gave that recommendation up to leadership.”).
                    17   37
                              See Wilson Supp. Decl. Ex. A (Network Health Strategy Report)
                    18

                    19
                               Exhibit B to February 19, 2020 Declaration of James Wilson (June 10, 2019-August 9, 2019 Email Chain
                    20         between multiple Amazon employees) (produced as AMAZON_E000715-730) (attached hereto as Exhibit B,
                               hereinafter “Wilson Supp. Decl. Ex. B”) (memorializing July 1, 2019 meeting, during which the Network Health
                    21         Strategy report was discussed).

                    22         Ex. 14, Wilson Dep. Tr. at 144:17-145:4 (“Q. So that – there were two, essentially, filters for the – for the chart
                               or spreadsheet. It was going to be performance and ultimate elimination of the 1.0 contract? A. Correct. Those
                    23         were – that was the recommendation that my team made. Q. Okay. A. That recommendation was rejected. A.
                               Q. Okay. A. And – and ---. Q. Rejected by? A. A - a panel of leaders across multiple teams.”).
                    24   38
                           See Wilson Supp, Decl. Ex. B (July 29, 2019 email noting new exit framework based on litigation and compliance
                         waterfall metrics and slating Scoobeez for exit based on meeting the litigation waterfall metric).
                    25   39
                              See Wilson Supp. Decl. Ex. B.
                    26   40
                            See Ex. 14, Wilson Dep. Tr. at 259:5-19 (Q. Okay. So we talked about the fact that Scoobeez, because of the
                         multiple wage an (sic) hour litigations that Scoobeez is involved in is why they’re slotted for termination; is that
                    27   right? A. Yes. …. Q. And I think that you testified earlier that it’s the fact it’s wage an (sic) hour litigation as
                         opposed to other kinds of litigation that is the – the factor. …. A. The – input we used was – was the number of
                    28   wage an (sic) hour litigations when we made the decision on August 9th.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       - 15 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   Exhibit A - page 26
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         18 of 96 16:30:44  Desc
                                                                                   Page ID #:6220
                                     Main Document       Page 27 of 239


                     1   would immediately begin exit preparations for the 15 DSPs identified in the “Litigation” bucket,

                     2   including Scoobeez.41 To date, this initial wave of DSP terminations, which encompassed both

                     3   1.0 and 2.0 DSPs, is nearly fully complete, with all of the exits having been completed or in

                     4   process.42

                     5            Far from arbitrary, Amazon’s focus on litigation was rooted in its recognition that DSP

                     6   wage-and-hour litigations create significant risk for Amazon, including:

                     7                    the cost of defending and settling the litigation,

                     8                    time and attention directed away from Amazon’s business when its employees are

                     9                     required to participate in the litigation,
                    10                    potential exposure of Amazon’s confidential information/trade secrets during

                    11                     discovery or at trial,

                    12                    bad publicity that accompanies litigation involving allegations that drivers utilized

                    13                     to deliver Amazon packages are not being paid in accordance with applicable law,

                    14                    network-wide implications of potential negative legal rulings in the litigation, and

                    15                    potential risks to network capacity resulting from the litigation’s economic impact

                    16                     upon DSP defendants.43

                    17
                         41
                            See Ex. 14, Wilson Dep. Tr. at 145:5-146:1 (“Q. Okay. A: . . . the feedback was, hey, go back and -- and evaluate
                    18   the network again with a lens of let's identify DSPs that have been involved in multiple litigations and let's focus on
                         them first. We did that, and we came out with 15 DSPs. Q: Okay. A: And on August 9th, the decision was made to
                    19   terminate all 15 of those DSPs, one of which Scoobeez -- Scoobeez was in that list because they had been involved in
                         multiple litigations. Q: Okay. And at that time, that was the only factor, the multiple litigation factor. A: That was --
                    20   that was -- in this specific analysis at that specific time, that was the -- the -- the reason that we identified those 15
                         DSPs.”).
                    21
                              Wilson Supp. Decl. Ex. B (August 9, 2019 email adopting a slightly revised version of the litigation waterfall
                    22        metric established in the July 29, 2019 email).
                         42
                           See Ex. 14, Wilson Dep. Tr. at 146:2-9 (“Q: Okay. And other than Scoobeez, have all 15 of those DSPs -- or 14
                    23   been eliminated from the program? A: They -- Q: Or terminated? A: The vast majority of them have been terminated.
                         We are in process of finishing that list.”).
                    24
                              Ex. 14, Wilson Dep. Tr. at 226:11-14 (“Q: Okay. Have all the 1.0s on that list been terminated other than
                    25        Scoobeez? A: They have been communicated - the decision to communicate - to terminate them.”).
                         43
                            See Ex. 14, Wilson Dep. Tr. 262:9-21 (“A: . . . the fact there are multiple litigations filed is -- is a trend and sign
                    26   that there is something structurally wrong in that DSP. You know, when we have multiple litigations, it's expensive
                         to us, distracts us from focusing on what we want to focus on, that's delivering smiles with our packages. It -- it's bad
                    27   publicity, and it -- you know, anytime we get in litigation, it forces us to have to go through discovery process, which
                         Amazon's a very secretive company. And we're constantly changing and evolving, and that -- that's a risk of having
                    28   to give up trade secrets that we just don't really want to do.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 16 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 27
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         19 of 96 16:30:44  Desc
                                                                                   Page ID #:6221
                                     Main Document       Page 28 of 239


                     1   Amazon’s assessment of litigation as a primary risk to its network ultimately proved prescient,

                     2   particularly with respect to Scoobeez. As highlighted above, Amazon recently agreed to pay $2.1

                     3   million to settle the Key/Vega case, which is a wage-and-hour case brought by Scoobeez’

                     4   employees against Amazon.44 Clearly, Amazon’s decision to terminate the Agreement was based

                     5   on a well-reasoned rationale that was developed separate and apart from Scoobeez’ bankruptcy

                     6   and pre-petition defaults and that was applied to multiple DSPs without discrimination. As a

                     7   consequence, cases such as National Hydro-Vac that refuse to permit non-debtor parties to

                     8   exercise discretionary termination rights when those rights are being exercised in violation of

                     9   public policy have no application to this case.
                    10             In sum, Amazon’s absolute right to terminate a contract that cannot generate substantial

                    11   proceeds if transferred to a third party, and cannot be the foundation of a confirmable plan of

                    12   reorganization, constitutes “cause” to modify the stay.

                    13   B.        Scoobeez Cannot Adequately Protect Amazon’s Property Right Under the
                                   Agreement.
                    14

                    15             Scoobeez and Hillair contend that Scoobeez’ continued performance under the Agreement

                    16   is somehow sufficient to protect Amazon’s interests.45 This contention misses the rights at issue

                    17   – Amazon’s right to terminate the Agreement pursuant to its terms, protect itself from the risk

                    18   associated with working with a business that has caused it to expend millions of dollars in

                    19   litigation brought by that company’s employees and to conduct business with other entities under
                    20

                    21
                               Ex. 7, McCabe Dep. Tr. at 202:5-22 (“Q: And the consequences that you mentioned of the uncertainty and all
                    22         that, if Amazon agreed not to terminate Scoobeez, those concerns would go away; is that correct? A: No, I
                               disagree. We would still be in partner with a DSP that has a history of litigation. Litigation, when Amazon is
                    23         brought into it, costs money. It costs time for attention for employees to address it, and then there is also a PR
                               risk associated with the litigation related to DSPs. Q: What PR risk is that? A: I would point to a Buzz Feed
                    24         article that came out several months ago associated with DSPs that have poor DA practice -- pay practices, and
                               there was accidents that were resulting from their -- those drivers. Those are DSPs that we may or may not
                    25         choose to be in relationship with because of how they're -- because of their litigation history.”).
                         44
                    26        See Nguyen Decl. at Ex. 1.
                         45
                            Scoobeez’ Opp. to Motion for Order, Dkt. No. 419 at 16 (“Amazon’s rights under the Amazon Contracts are
                    27   clearly protected by the Debtors continued performance thereunder.”); Hillair’s Opp. to Motion for Order, Docket
                         No. 418 at 20 (“Scoobeez has performed all of its obligations under the Amazon Agreement during the post-petition
                    28   period.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       - 17 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                   Exhibit A - page 28
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         20 of 96 16:30:44  Desc
                                                                                   Page ID #:6222
                                     Main Document       Page 29 of 239


                     1   more favorable terms and who present less liability risk to Amazon. Scoobeez’ ability to perform

                     2   delivery routes has no relevance.

                     3              The harm posed to Amazon is not hypothetical or speculative. Amazon was forced to pay

                     4   $2.1 million to settle wage and hour claims brought by Scoobeez employees against Scoobeez

                     5   and Amazon—including claims up to and through February 2020—less than two weeks ago.46

                     6   There are other, unresolved claims
                                                               47
                     7                                              Furthermore, the automatic stay prevents Amazon from

                     8   partnering with preferred 2.0 DSPs, which generally perform better across all metrics than 1.0

                     9   DSPs (such as Scoobeez), provide better economic terms, and pose lower litigation and systemic
                    10   capacity risks than Scoobeez.48

                    11              Even if Scoobeez’ delivery performance was relevant to assess the adequacy of the

                    12   protection afforded to Amazon’s contract rights, Scoobeez’ performance falls short. Contrary to

                    13   the selective scorecards upon which Scoobeez and Hillair rely, overall, Scoobeez has been a

                    14   slightly less than average performer.49 Although its mean score was “Great,” great is the median

                    15

                    16

                    17

                    18
                         46
                    19        See Nguyen Decl. at Ex. 1.
                         47
                              See Riccio Decl. at ⁋⁋ 2-3; see also Ex. 8, Richardson Dep. Tr. at 208:15-211:15, supra note 7.
                    20   48
                            See Ex. 14, Wilson Dep. Tr. at 222:6-13 (“A: Another example of an opportunity costs would be, you know, we
                    21   from a capacity, planned to -- to -- you know, to not have them in our network. And so we planned and recruited to
                         have other DSPs in the stations, that because Scoobeez is still there, we're hindering their ability to grow and scale
                    22   their businesses. So that could be another opportunity cost.”); 94:21-95:2 (“A: . . . pretty much across any operational
                         measure, the 2.0 performs better than 1.0 --Q: Okay. A: -- for customer experience, for safety, for driver attrition, for
                    23   delivery quality. The majority of metrics are -- are better for 2.0 than 1.0 since we've launched it.”).
                               Ex. 14, Wilson Dep. Tr. at 221:14-222:21 (stating that one of the harms posed by the stay is continued business
                    24         with a DSP who has had multiple litigations when those routes could be given to a DSP that does not have
                               ongoing litigations).
                    25
                               Ex. 7, McCabe Dep. Tr. at 108:12-16 (“A: A DSP who may operate in 20 stations, have owned -- and their
                    26         routes account, for example -- it's an egregious number, but 20 percent of all routes, whether that is a risk to our
                               network, given that relationship and the dependency on them.”).
                    27   49
                            See November 11, 2019 Declaration of James Wilson, Dkt. No. 430 at 16-17, ¶ 7 (stating that Scoobeez
                         performance percentile as compared to that of the other DSPs at the delivery stations from which Scoobeez operates
                    28   from Week 27 of 2019 through November 1, 2019 was 49.58%).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        - 18 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                    Exhibit A - page 29
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         21 of 96 16:30:44  Desc
                                                                                   Page ID #:6223
                                     Main Document       Page 30 of 239


                     1   score under the Amazon grading spectrum.50 More importantly, Scoobeez’ ongoing lack of

                     2   compliance with employment laws poses a continuing and ever increasing litigation risk.51

                     3            Further, the continuance of Scoobeez’ management, Co-CEO and General Counsel Scott

                     4   Sheikh and Co-CEO and CFO George Voskanian, as proposed by Hillair, undermines the

                     5   protection of Amazon’s property interests. 52 For example, Hillair, Scoobeez’ ally in opposing the

                     6   relief sought by Amazon and the current champion of Messrs Sheik and Voskanian, has stated in

                     7   a sworn declaration that, during Messrs Sheikh and Voskanian’s tenure as counsel and CFO,

                     8   respectively, Scoobeez made materially false statements in its Annual Report filed with SEC and

                     9   failed to meet other disclosure obligations.53
                    10   50
                            See Ex. 12, Voskanian Dep. Tr. at 253:25-254:06 (stating that Amazon’s rating scale is a five point scale starting
                    11   with “poor” on the low end, “fair,” then “great,” then “fantastic”; and then “fantastic-plus” on the high end).
                         51
                             See Ex. 14, Wilson Dep. Tr. at 262:2-23 (“Q: Well, as of August 9th when they got on the list because of multiple
                    12   litigations, I'm trying to understand, is it just the fact they were filed? A. Yes. When the recommendation was – was
                         aligned on August 9th, it was just the fact that there were multiple litigations. I mean, multiple -- the fact there are
                    13   multiple litigations filed is -- is a trend and sign that there is something structurally wrong in that DSP. You know,
                         when we have multiple litigations, it's expensive to us, distracts us from focusing on what we want to focus on, that's
                    14   delivering smiles with our packages. It -- it's bad publicity, and it -- you know, anytime we get in litigation, it forces
                         us to have to go through discovery process, which Amazon's a very secretive company. And we're constantly
                    15   changing and evolving, and that -- that's a risk of having to give up trade secrets that we just don't really want to do.
                         So the fact that, you know, they were filed forces us to go through all those things.”).
                    16
                              Ex. 7, McCabe Dep. Tr. at 202:5-22 (“Q: And the consequences that you mentioned of the uncertainty and all
                    17        that, if Amazon agreed not to terminate Scoobeez, those concerns would go away; is that correct? A: No, I
                              disagree. We would still be in partner with a DSP that has a history of litigation. Litigation, when Amazon is
                    18        brought into it, costs money. It costs time for attention for employees to address it, and then there is also a PR
                              risk associated with the litigation related to DSPs. Q: What PR risk is that? A: I would point to a Buzz Feed
                    19        article that came out several months ago associated with DSPs that have poor DA practice -- pay practices, and
                              there was accidents that were resulting from their -- those drivers. Those are DSPs that we may or may not
                    20        choose to be in relationship with because of how they're -- because of their litigation history.”).
                         52
                            See Ex. 9, Sheikh Dep. Tr. at 58:18-59:4 (testifying that he served as outside counsel starting in July 2016 and that
                    21   his role morphed into a general counsel role by July 2017); 17:7-11 (testifying that he added the title of Co-CEO on
                         May 10, 2019).
                    22
                              Ex. 12, Voskanian Dep. Tr. at 32:13-20 (testifying that he has served as Scoobeez’ CFO since July 2017 and
                    23        added the titled of co-CEO on May 1, 2019).
                              Exhibit 16 to Transcript of Deposition of Scott Kaufman
                    24                                                                                       (produced as
                              HILLAIR000000136-42) (Exhibit 2 to Appendix of Exhibits, hereinafter “Ex. 2, Kaufman Dep. Tr. Ex. 16)
                    25        (stating that the

                    26

                    27   53
                           Declaration Of Scott D. Kaufman In Support Of Hillair Capital Management, LLC’s Notice Of Motion And
                    28   Omnibus Motion For Entry Of Order Authorizing Examinations Pursuant To Federal Rule Of Bankruptcy Procedure
                         2004, Dkt. No. 37. After quoting a statement from the SEC filing, Mr. Kaufman states: “However, this statement is
MORGAN, LEWIS &
 BOCKIUS LLP                                                                       - 19 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 30
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         22 of 96 16:30:44  Desc
                                                                                   Page ID #:6224
                                     Main Document       Page 31 of 239


                     1            Equally concerning is Hillair’s, and Messrs Sheikh and Voskanian’s, failure to address

                     2   Mr. Ohanessian’s alleged misappropriation of Scoobeez assets.

                     3
                                                                                                                                       54
                     4                                                                                                                      Mr.

                     5   Sheikh and Mr. Voskanian did nothing when they learned of these allegations. Among other

                     6   consequences, Mr. Ohanessian remained in control and was able to continue to drain Scoobeez of

                     7   cash, including “factoring” $3,704,553 of Scoobeez’ accounts receivable (which had previously

                     8   been pledged to Hillair) at an effective interest rate in excess of 1000% per annum.55

                     9
                    10   false. This statement in a public securities filing is astonishing and false.” at ⁋ 17. After noting that Hillair had sent
                         letters to Scoobeez declaring Scoobeez to be in default of its loan agreements with Hillair, Mr. Kaufman further
                    11   declared that: “Under the Pink Sheet Guidelines, the Default Letter constituted a material corporate event requiring a
                         public disclosure filing. This disclosure was required by March 25, 2019 at the latest. Hillair has searched the public
                    12   records and found no such disclosure.” At ¶ 20. Mr. Kaufman also declared that “Similarly, the filing of a
                         bankruptcy petition is a material event which requires public company disclosure. The Debtors did not timely make
                    13   the required public disclosures of their bankruptcy filing.” At. ¶ 21.
                         54
                            See Exhibit 15 to Sheikh Dep. Tr. (produced as HILLAIR0000024-25) (Exhibit 10 to Appendix of Exhibits,
                    14   hereinafter “Ex. 10, Sheikh Dep. Tr. Ex. 15)
                                                 Exhibit 16 to Sheikh Dep. Tr. (produced as HILLAIR00000584-88) (attached hereto as
                    15   Exhibit 11 to Appendix of Exhibits, hereinafter “Ex. 11, Sheikh Dep. Tr. Ex. 16”)

                    16

                    17

                    18

                    19        Ex. 9, Sheikh Dep. Tr. at 294:16-295:21; 310:8-22 (testifying that he learned about the Imran Firoz March 2017
                              Whistleblower in 2017 in his capacity as counsel for Scoobeez and was not aware of any investigation into the
                    20        allegations involving the Whistleblower report) (emphasis added).
                              Ex. 12, Voskanian Dep. Tr. at 351:1-22 (testifying that he learned about the Imran Firoz March 2017
                    21        Whistleblower in 2017 approximately in six months to a year after he joined Scoobeez as the CFO in July 2017
                              and stating “what happened in the past is – you know, you can’t do anything about it.”) (emphasis added).
                    22   55
                            See Ex. 12, Voskanian Dep. Tr. at 355:5-22; 358:14-361:25 (testifying that the CEO took out high interest loans
                    23   without the CFO knowing because he was able to set up a bank account and move Scoobeez’ funds into it).
                              See also Exhibit F to February 19, 2020 Declaration of James Wilson (HOP Capital Secured Merchant
                    24        Agreement dated September 13, 2018 factoring $877,500 of receivables for a payment of $650,000) (attached
                              hereto as Exhibit F, hereinafter “Wilson Supp. Decl. Ex. F”); Exhibit E to February 19, 2020 Declaration of
                    25        James Wilson (GTR Source LLC Merchant Agreement dated December 3, 2018 factoring $1,823,750 of
                              receivables for a payment of $1,250,000) (attached hereto as Exhibit E, hereinafter “Wilson Supp. Decl. Ex. E”);
                    26        Exhibit C to February 19, 2020 Declaration of James Wilson (Palm Funding, LLC Merchant Agreement dated
                              December 3, 2018 factoring $583,600 in receivables for a payment of $400,000) (attached hereto as Exhibit C,
                    27        hereinafter “Wilson Supp. Decl. Ex. C”); and Exhibit D to February 19, 2020 Declaration of James Wilson
                              (Chrome Cap $ Agreement for the Purchase and Sale of Future Receipts factoring $419,700 of receivables for a
                    28        payment of $300,000) (attached hereto as Exhibit D, hereinafter “Wilson Supp. Decl. Ex. D”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 20 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 31
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         23 of 96 16:30:44  Desc
                                                                                   Page ID #:6225
                                     Main Document       Page 32 of 239


                     1

                     2
                                                                                          56
                     3                                                                         Instead of investigating these

                     4   transactions and requiring the implementation of internal financial controls as recommended by

                     5   its consultant, Hillair ignored these red flags and handed Mr. Ohanessian the millions of dollars

                     6   that it now seeks to recover by depriving Amazon of its contractual rights.

                     7            In sum, the continuation of the automatic stay deprives Amazon of its bargained for right

                     8   to do business with a DSP of its choice. The litigation risk that caused Amazon to determine to

                     9   discontinue its relationship with Scoobeez persists to this day. That Scoobeez is a slightly below
                    10   average DSP, or that current management will continue in their present roles, does not adequately

                    11   protect Amazon’s contractual rights. As a result, Amazon’s motion to modify the stay should be

                    12   granted.

                    13   C.       The Unclean Hands Doctrine Does Not Prevent this Court from Granting Amazon
                                  Relief from the Stay.
                    14

                    15            Amazon’s decision to terminate the Agreement was not borne of a bad faith effort to put

                    16   Scoobeez out of business or poach its employees as Scoobeez and Hillair suggest.57 As discussed

                    17   in detail above, Amazon’s decision to terminate its relationship with Scoobeez was based upon

                    18   Scoobeez’ litigation history, not the fact that Scoobeez was a chapter 11 debtor or any animus

                    19
                    20   56
                            See Exhibit 3 to McAvoy Dep. Tr.
                                                (produced as HILLAIR00001897-1900) (Exhibit 6 to Appendix of Exhibits, hereinafter “Ex.
                    21   6, McAvoy Dep. Tr. Ex. 3”)

                    22

                    23

                    24
                         57
                    25      See Scoobeez’ Opp. to Amazon’s Motion for Order, Dkt. No. 419 at 12:27-13:2 (“Amazon has made it clear that it
                         wants to ‘transition’ the Debtors’ employees to other DSP providers utilized [by] Amazon, which is further indicative
                    26   of its scheme to advance its own economic interest at the expense of the proverbial little guy – in this case, the
                         Debtors.”).
                    27        Hillair’s Opp. to Motion for Order, Dkt. No. 418 at 33:5-6 (“Amazon’s conduct evidence its singular desire to
                              put the Debtors out of business, and then have the Debtors’ employees siphoned to other DSPs that Amazon
                    28        favors.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    - 21 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                 Exhibit A - page 32
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         24 of 96 16:30:44  Desc
                                                                                   Page ID #:6226
                                     Main Document       Page 33 of 239


                     1   towards Scoobeez. Notably, the same litigation based metric that caused Scoobeez to be

                     2   identified for exit was applied, without discrimination, to more than a dozen other DSPs.

                     3            Scoobeez representatives admitted at their depositions that Amazon has not attempted to

                     4   poach Scoobeez’ employees.58 In fact, Amazon made it clear that any discussion with Scoobeez

                     5   employees in which Amazon was to have participated would have occurred only with Scoobeez’

                     6   consent and in coordination with Scoobeez.59

                     7

                     8
                         58
                     9      See Ex. 9, Sheikh Dep. Tr. at 228:18-21 (“Q: So Amazon didn’t go behind your back and solicit drivers directly,
                         to your knowledge to offer that kind of assistance; right? A: To my personal knowledge, no.”).
                    10        Ex. 12, Voskanian Dep. Tr. at 252:19-25 (“Q: All right. Do you have any evidence, as you sit here today, that
                              Amazon, in fact, did poach any drivers? A: On behalf of themselves or for other DSPs? Q: In any way. A: Well,
                    11        I was on -- other than flex, they don’t have drivers. No, I don’t.”).
                         59
                    12      See Adv. Case No. 19-01456, Dkt. No. 2 at 46 (“Assuming that you accept the $1,100,000 offer and sign the
                         separation agreement, we would like to propose the following steps: … October 25th: In partnership with Amazon,
                    13   each appointed Scoobeez/Hillair manager delivers the message to drivers that the agreement has been terminated
                         effective January 6, 2020.”).
                    14        Amazon’s Motion for Order, Dkt. No. 393 at 32, ¶ 8(c) (“In connection with the termination or expiration of
                              these Terms or any Work Order for any reason, you will provide reasonable assistance to Amazon in order to
                    15        enable and facilitate an orderly transition of the Services to Amazon or a third party designated by Amazon.”).

                    16        Ex. 7, McCabe Dep. Tr. at 166:15-168:9 (“Q: And it references the process of Amazon partnering with a DSP
                              owner to notify the DAs. What did you mean by that? A: When -- as part of an exit the driver or the owner will
                    17        need to notify their drivers that the relationship between Amazon and the DSP has been terminated. […] As a
                              result of an exit, these drivers most likely will be terminated from their position. We -- the process of an exit, we
                    18        help facilitate introductions to other DSPs that may be hiring if those DAs need to find work. So as part of a DA
                              notification, we ask the owner that we be part of it so that we can help communicate to the drivers that if they are
                    19        going to be terminated and would like to continue operating as a driver with another DSP, we can help facilitate
                              introductions; but we do that in partnership with the DSP owner that is being exited. Q: And how did you
                    20        determine which DSPs would -- would you send -- would you recommend that the drivers be sent? A: We do not
                              give preferential treatment to any individual DSP at the station. We just try to facilitate times that owners are
                    21        available in the station where the drivers can show up and speak to the other owners. The drivers are not
                              Amazon employees. So I can't assign them to a new DSP. Q: Would you facilitate introductions for all the DSPs
                    22        in a particular station? A: The process that we had laid out is to open it up to all DSPs who were at the station.
                              However, execution at the station, I'm not there when it happens. Q: And why does Amazon facilitate
                    23        introductions? […] A: The downside or -- there is a very negative impact on drivers as a result of an exit, people
                              who are becoming unemployed for nothing that they did. So the attempt is to mitigate the harm done to those
                    24        employees.”).
                              Excerpts from Transcript of Deposition of Vadim Kozin at 229:7-24 (Exhibit 3 to Appendix of Exhibits,
                    25        hereinafter “Ex. 3, Kozin Dep. Tr.”) (“Q: Do you make introductions if a DSP driver is getting let off because
                              the DSP is being terminated from the system? Does any member ever come to you and say: Hey, do you have
                    26        any recommendations? A: Yes. Q: And you have the ability to introduce them to other DSPs at the station? A:
                              Yes. Q: How do you go about doing that? A: So this is not specific to Scoobeez, but in the past, you know, when
                    27        a DSP agreed to do that, we had a meeting with the drivers from the company that was on the exit list. Explained
                              to them the situation, and said here’s the other DSPs that are willing to hire you. And they would go ahead and
                    28        apply, talk to the DSP. If they were interested, they would apply; if they weren’t, they wouldn’t.”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 22 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 33
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         25 of 96 16:30:44  Desc
                                                                                   Page ID #:6227
                                     Main Document       Page 34 of 239


                     1             Therefore the unclean hands doctrine does not prevent this Court from modifying the

                     2   automatic stay.

                     3   D.        The Balance of the Harms Favors Amending the Automatic Stay.
                     4             The harm facing Amazon outweighs any harm that Scoobeez might claim, particularly

                     5   when viewed in light of the fact that no purpose is served by the continuation of the stay because

                     6   Amazon will be free to terminate the Agreement when the stay is terminated, either because the

                     7   Agreement is transferred to a non-debtor third party or following the effective date of any plan of

                     8   reorganization that may be confirmed in Scoobeez’ Chapter 11 case. See 11 U.S.C. § 362(c)(1)

                     9   (automatic stay as to the stay of an action against property of the estate terminates when “such
                    10   property is no longer property of the estate.”)

                    11             The fact that Scoobeez will be impacted when Amazon terminates the Agreement is

                    12   nothing more than the risk that Scoobeez undertook when it entered into an Agreement that

                    13   provided that either party could terminate the Agreement on 30 days’ notice to the other, without

                    14   cause. Nothing in the Agreement prevented Scoobeez from diversifying its business.60 In fact,

                    15   Scoobeez had other customers from 2016 until 2018, but made the ill-advised business decision to

                    16   concentrate all of its business with a single, more profitable customer despite knowing that

                    17   Amazon could terminate the relationship anytime upon 30 days’ notice.61 Although Scoobeez

                    18   claims that it is “always attempting to diversify” its customer base and “[w]ith sufficient runway,

                    19   Scoobeez management would be able to market to develop new customer opportunities,”
                    20   Scoobeez has not added a single new customer in over a year.62 Since receiving notice from

                    21   Amazon of its intention to terminate the Agreement, Scoobeez’ efforts to diversify its business

                    22   60
                              See Ex. 12, Voskanian Dep. Tr. at 94:17-23, supra note 19.
                    23   61
                              See Ex. 4, McAvoy Dep. Tr at 107:9-12 & Ex. 12, Voskanian Dep. Tr. at 94:25-95:14, supra note 19.
                         62
                    24     See Scoobeez’ Supp. Pleading In Support of Motion for Preliminary Injunction, Dkt. 21, Declaration of George
                         Voskanian at 7, ¶ 7.
                    25         Ex. 12, Voskanian Dep. Tr. at 93:21-22 (“We were always attempting to diversify.”); 25:14-16 (“Q:…As you sit
                               here today, would you say that Amazon is Scoobeez’ only client? A: Yes.”).
                    26
                               Ex. 9, Sheikh Dep. Tr. at 168:14-16 (noting that “[i]f Amazon were to terminate the contract because Amazon is
                    27         currently its only customer, [Scoobeez] would have no revenue stream…”).
                               Ex. 13, Weiss Dep. Tr. at 55:8-13 (stating that “[t]here are no signed contracts as of today” between Scoobeez
                    28         and “any of the entities that either [Mr. Voskanian] or Mr. Sheikh have reached out to”).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                      - 23 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                  Exhibit A - page 34
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         26 of 96 16:30:44  Desc
                                                                                   Page ID #:6228
                                     Main Document       Page 35 of 239


                     1   has been limited to cold calling, three LinkedIn messages and preliminary meetings with potential

                     2   customers.63 Any company that received notice that its only client intends to terminate its

                     3   business ought to have done more in the last four months, and ought to have something to show

                     4   for its efforts.

                     5            On the other hand, for four months Amazon has been compelled, to its detriment and in

                     6   direct conflict with its rights under the Agreement, to provide Scoobeez with business for the

                     7   “runway” that Scoobeez claims to need to survive without Amazon’s business. Amazon should

                     8   not be held hostage by Scoobeez’ woefully deficient and failed diversification efforts on the mere

                     9   hope that Scoobeez may someday obtain new clients to support its business. To the extent there
                    10   is harm associated with the displacement of Scoobeez’ drivers, as is evident from Amazon’s

                    11   proposed, and rejected, separation agreement, Amazon remains willing to assist those drivers with

                    12   identifying employment opportunities with other DSPs. Given the Agreement’s terms, the actual

                    13   and potential harm being suffered by Amazon by the continuation of the automatic stay,

                    14   Amazon’s ability to terminate the Agreement immediately after the stay terminates, Scoobeez’

                    15   demonstrated inability to diversify its business and the transition assistance Amazon can provide

                    16   to affected Scoobeez’ drivers, Amazon should not be prejudiced by the continuation of the stay.

                    17   Instead, the balance of harms favor the entry of an order modifying the automatic stay so as to

                    18   permit Amazon to exercise its contractual rights.

                    19                                                       IV.
                                                                         CONCLUSION
                    20

                    21            Scoobeez and Hillair’s attempts to wield the automatic stay as a sword to compel Amazon

                    22   to continue to do business with Scoobeez should be rejected. On a daily basis, Amazon is being

                    23   harmed by the lost opportunity cost resulting from its inability to substitute new, superior, DSP

                    24   2.0s for Scoobeez and by continuing to be exposed to an ever increasing litigation risk. Scoobeez

                    25   63
                            See Ex. 12, Voskanian Dep. Tr. at 95:15-101:7 (describing how Scoobeez is “trying” to secure other agreements
                         for work with entities such as Wal-Mart and Bristol Farms).
                    26
                              Ex. 13, Weiss Dep. Tr. at 54:6-56:17 (discussing Mr. Voskanian’s unsuccessful attempts to obtain other
                    27        business).
                              Ex. 9, Sheikh Dep. Tr. at 102:23-104:2 (noting that he “didn’t receive any responses” from his LinkedIn
                    28        messages to potential clients).
MORGAN, LEWIS &
 BOCKIUS LLP                                                                    - 24 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                                Exhibit A - page 35
              Case2:20-cv-03230-AB
             Case  2:19-bk-14989-WB Document
                                     Doc 605 17-2
                                               FiledFiled
                                                     02/19/20    Entered
                                                          07/07/20  Page02/19/20
                                                                         27 of 96 16:30:44  Desc
                                                                                   Page ID #:6229
                                     Main Document       Page 36 of 239


                     1   cannot use the Agreement to reorganize and has not demonstrated that, given time, it can replace

                     2   Amazon’s business with other clients. As a result, after enjoying the protection of the automatic

                     3   stay for the last ten months in which it continued to receive Amazon’s business, it is now time to

                     4   permit Amazon to exercise its contractual rights by modifying the stay as requested by Amazon.

                     5   Dated: February 19, 2020                           MORGAN, LEWIS & BOCKIUS LLP
                     6

                     7                                                      By:   /s/ Richard W. Esterkin
                                                                                      Richard W. Esterkin
                     8                                                      Attorneys for Amazon Logistics, Inc.
                     9
                    10

                    11

                    12

                    13

                    14

                    15

                    16

                    17

                    18

                    19
                    20

                    21

                    22

                    23

                    24

                    25

                    26

                    27

                    28
MORGAN, LEWIS &
 BOCKIUS LLP                                                            - 25 -
 ATTORNEYS AT LAW
   COSTA MESA
                                                          Exhibit A - page 36
               Case2:20-cv-03230-AB
              Case  2:19-bk-14989-WB Document
                                      Doc 605 17-2
                                                FiledFiled
                                                      02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          28 of 96 16:30:44  Desc
                                                                                    Page ID #:6230
                                      Main Document       Page 37 of 239


                     1                               DECLARATION OF JAMES WILSON

                     2          I, James Wilson, declare:

                     3          1.      My job title is Senior Manager, Amazon Logistics. In that capacity, I am familiar

                     4   with the engagement of delivery service providers (“DSPs”), such as Scoobeez, Inc.

                     5   (“Scoobeez”), by Amazon Logistics, Inc. (“Amazon Logistics”) to deliver packages ordered from

                     6   Amazon.com and related online sites.

                     7          2.      Beginning in April 2019, Amazon created a North America DSP Network Health

                     8   Team to monitor and evaluate its DSP partners. I, along with Micah McCabe, am a member of

                     9   the Network Health Team. Shortly after its creation, the Network Health Team developed a
                    10   framework to identify and eliminate poor DSP partners.

                    11          3.      That framework, which originally focused on eliminating 1.0 DSPs (in favor of the

                    12   preferred 2.0 DSPs) and poor-performing DSPs, was presented to senior Amazon leadership on

                    13   July 1, 2019, but was immediately rejected. A true and correct copy of the aforementioned

                    14   framework is attached hereto as Exhibit A (Bates Numbers AMAZON_H002559-2587).

                    15          4.      In its place, Amazon leadership suggested that the Network Health Team create a

                    16   framework to identify and eliminate DSPs with a certain number of compliance issues or wage-

                    17   and-hour litigations in which Amazon was named as a co-defendant along with the DSP. Copies

                    18   of a series of e-mails between members of the Network Health Team and senior Amazon

                    19   leadership relating to the adoption of this framework are attached hereto as Exhibit B (Bates
                    20   Numbers AMAZON_E000715-730).

                    21          5.      Attached hereto as Exhibit C is a copy of correspondence that Amazon received

                    22   from RTR Recovery, LLC, the authorized collection agent for Palm Funding, LLC, on or about

                    23   March 11, 2019. I retrieved the aforementioned correspondence from Amazon’s records as they

                    24   are kept in the ordinary and regular course of business.

                    25          6.      Attached hereto as Exhibit D is a copy of correspondence that Amazon received

                    26   from Chrome Cap on or about March 13, 2019. I retrieved the aforementioned correspondence

                    27   from Amazon’s records as they are kept in the ordinary and regular course of business.

                    28
MORGAN, LEWIS &
 BOCKIUS LLP
 ATTORNEYS AT LAW
      DUBAI
                                                            Exhibit A - page 37
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            29 of 96 16:30:44  Desc
                                                                      Page ID #:6231
                        Main Document       Page 38 of 239




                                  Exhibit A - page 38
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            30 of 96 16:30:44  Desc
                                                                      Page ID #:6232
                        Main Document       Page 39 of 239




                    EXHIBIT A
                                  Exhibit A - page 39
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            31 of 96 16:30:44  Desc
                                                                      Page ID #:6233
                        Main Document       Page 40 of 239




         EXHIBIT REDACTED




                                  Exhibit A - page 40
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            32 of 96 16:30:44  Desc
                                                                      Page ID #:6234
                        Main Document       Page 41 of 239




                    EXHIBIT B
                                  Exhibit A - page 41
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            33 of 96 16:30:44  Desc
                                                                      Page ID #:6235
                        Main Document       Page 42 of 239




         EXHIBIT REDACTED




                                  Exhibit A - page 42
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            34 of 96 16:30:44  Desc
                                                                      Page ID #:6236
                        Main Document       Page 43 of 239




                    EXHIBIT C
                                  Exhibit A - page 43
                                                                                                                                                                       1~
      Case2:20-cv-03230-AB
     Case   2:19-bk-14989-WB
                       ~'     Doc
                               • ' : 605 17-2
                           ;~Document      FiledFiled
                                                 02/19/20-.
                                                      07/07/20 Entered , 02/19/20
                                                                    Page     '~~ 96•16:30:44
                                                                          35 of      i~
                                                                                      Page ID  Desc;
                                                                                            . #:6237
       1 J,
    tS~~~
         1
              ~~ .~;y t       Main Document
                               ~     Y!•~    ~~ '    Page
                                                    *I'I    44
                                                            l
                                                       y$(f.~k
                                                                of
                                                             'r~.
                                                               f~"' 239
                                                                    ~   ~.               +~'~.~ S f''             ~+         Y•   ~   '         ^{      lf   ~   ~




~   : ~       il i
               I
                          •~                 f~
                                                           AZ1                           ~fTJ
                                                                                          '
                                                                                                        • ~~~ ~~ •~
                                                                                                        .~    ~        `y~
                                                                                                                       ~

                                                                                                                        I
                                                                                                                                          li~

                                                                                                                                            ~
                                                                                                                                                II   , ~f        f


                                                                                                                                                                 ~"•




                                                                             ■I~~~R~IR




                                                           RECkOVERY
                                                                                                                       RTR Recovery, LLC
                                                                                                                 122 East 42nd, Suite 2112
                                                                                                                      New York, NY 10168
                                                                                                                       Tel.: (718) 775-3673
                                                                                                                       Fax: (888) 259-5884
                                                                                                             DrobinsonOrtrrecovervilc.com
                                                                                                              Calcaraz(a~rtrrecoveryllc.com
                                                                                                                Eheng(&rtrrecoveryl Ic.com


                                                                March 11, 2019
             Amazon.com, Inc.
             Corporation Service Company
             300 Deschutes Way SW, Suite 304
             Tumwater, WA 98501
             Attn: Legal Department — UCC Liens


                     NOTICE OF UCC DEMAND AND REQUEST FOR
                             ACCOUNTS RECEIVABLE

                   RE:             Palm Fundin, LLC v Scoobeez/Scoobeez Inc and Shahan Ohanessian,
                                            located at 640 Irving Aven Glendale, CA 91201.

                           FEIN:

             To Whom It May Concern:

                    I am the Chief Operating Officer of RTR Recovery, LLC. We are the authorized servicer
             and collection agent for Palm Funding, LLC ("PFL").

                     We understand that Amazon.com, Inc has relationship with Scoobeez/Scoobeez Inc and
             Shahan Ohanessian ("Scoobeez"). Scoobeez is in default on a purchase agreement to PFL. That
             agreement is secured by a security interest in all the accounts receivable of Scoobeez) a copy of
             the security agreement and filed UCC is attached hereto).

                     Because of Scoobeez' default, all its accounts now belong to PFL. Therefore, under UCC
             Section 9-406, demand is hereby made upon to put a hold on any funds owed and not remit them
             to Scoobeez, and to instead pay those funds directly to RTR Recovery as the Merchant's agent
             and attorney. Under the UCC, once our client has given formal notice under the UCC of its
             enforcement of its security interest, and accurately identified the collateral, (See attached UCC




                                                             Exhibit A - page 44
                                                                                                                                                                            ~~; .
           Case2:20-cv-03230-AB
         Case      2:19-bk-14989-WB Document
                                          Doc 605 17-2  FiledFiled
                                                              02/19/20
                                                                   07/07/20   Entered
                                                                                  Page02/19/20
                                                                                        36 of 96 16:30:44       Desc
                                                                                                      Page ID #:6238
~1   ;;.~ , "~ r.~~.~.~•;
                          ,
                            ~-1. , , .~.~ Main
                                          .i •J Document
                                                  .~• ~
                                                                  Page
                                                                   ~.,.p •„
                                                                            45 of 239
                                                                                ~ ~i  1~  ,}~   :/+s.     :~  .                 ,
                                                           .i
                     ,r'~I         '~A                          ;    •~!    r~t, ~'~•' ~        ;~:,?y-~   ~               c:
     '`,    '34f +

                                                                                                                       ~   1


            provision, Section 9-406 of the Uniform Commercial Code), may discharge its obligation by
            paying our client and "may not discharge the obligation by paying the assignor [ Scoobeez]"
            (UCC 9.406). Therefore, the UCC requires you to pay any accounts receivable to our client and
            not pay them to Scoobeez.

                    If you want to conduct an investigation into this matter, or further review the
            requirements under the UCC, I suggest you put a hold on those funds and put them into a
            separate reserve or trust account pending your investigation.

                     Scoobeez currently owes PFL $507,022.30.

                   If you have any questions, feel free to contact us at the above referenced numbers, or
            email our UCC Liens Processing Department.

                                                                            Very truly yours,


                                                                            Aa"iff Q4hl~f'4~'1
                                                                          By:    Douglas Robinson
                                                                           Chief Operating Officer
                                                                    General Counsel for Judgment-Creditor




                                                      Exhibit A - page 45
                                  zs~     ;       ,        •i        a.                         ~
           Case2:20-cv-03230-AB
          Case  2:19-bk-14989-WB Document
                                  Doc 605 17-2
                                            FiledFiled
                                                  02/19/20    Entered
                                                       07/07/20  Page02/19/20
                                                                      37 of 96 16:30:44  Desc
                                                                                Page ID #:6239
                                  Main Document       Page 46 of 239
                                                                                                     ,
                                                                                                                                              x                     167543531762
                                                                                                                                              a
                                                                                                                                                                                                              (   '
                                                                                                                                              ~



        UCC FINANCING STATEMENT
        FOLLOW INSTRUCTIONS

         A. NAME & PHONE OF CONTACT AT FILER (optional)

        Online De t. - 888-507-4593
         B. E-MAIL CONTACT AT FILER (optional)



         C. SEND ACKNOWLEDGMENT TO: (Name and Address)


             FIRST CORPORATE SOLUTIONS INC.                                                                 ~           167543531762
             914 S Street                                                                                               8/29/2016
                                                                                                                        This acknowledgment reflects the information as transmitted
             SACRAMENTO CA. 95811                                                                                       to the State of California.
           ~CC1-172561                                                                   State of Californ'
                                                                                                                                THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
        1. DEBTOR'S NAME: Provide only p0e Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtors
           name will not fit in line 1 b, leave all of item 1 blank, check here       and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Fonn UCC1Ad)
                                                                                  0
             ia. ORGANIZATION'S NAME


        oR Scoobeez / Scoobeez Inc.
             1b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)          SUFFIX



        1c. MAILING ADDRESS                                                                         CITY                                                  STATE    I POSTALCODE                  COUNTRY

        1328 Doverwood Dr.                                                                         Glendale                                              CA         91207                        USA
        2. Utti I UK'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtors name); if any part of the Individual Debtors
           name will not fit in line 2b, leave all of item 2 blank, check here     and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
                                                                               F—I
             2a. ORGANIZATION'S NAME


        OR
             2b. INDIVIDUAL'S SURNAME                                                               FIRST PERSONAL NAME                                   ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX


        2c. MAILING ADDRESS                                                                         CITY                                                  STATE    I POSTALcobE                  COUNTRY



        3. SECURED PARTY'S NAMF !or NAME of ASSIGNEE of ASSIGNOR SECURED PARTYI Provide oniv one Secured Partv name !3a nr 3h1
             3a. ORGANIZATION'S NAME

             CAPCALL LLC
        OR
             3b. INDIVIDUAL'S SURNAME                                                              FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)          SUFFIX



        3c. MAILING ADDRESS                                                                         CITY                                                  STATE    I POSTALCODE                  COUNTRY

        122 E 42nd Street Ste 2112                                                                 New York                                              NY         10168                        USA
        4. GVLLAI tKAL: This financing statement covers the following collateral:
_
        All now owned and hereafter acquired accounts; chattel paper; deposit accounts; contract rights;letter of credit
        rights; instruments; payment and general intangibles; goods; inventory; equipment and fixtitres; investment
        property; and all books and records relating to all of the foregoing property, including, without limitation, all
        computer programs; and all proceeds of the foregoing. NOTICE PURSUANT TO AN AGREEMENT
        BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS AGREED NOT TO FURTHER ENCUMBER
        THE COLLATERAL DESCRIBED HEREIN, THE ENCUMBERING OF WHICH MAY CONSTITUTE THE
        TORTIOUS INTERFERENCE WITH THE SECURED PARTY'S RIGHT BY SUCH ENCUMBRANCES. IN
        THE EVENT THAT ANY ENTITY IS GRANTED A SECURITY INTEREST IN DEBTORS ACCOUNTS,
        CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE ABOVE, THE SECURED PARTY
        5. Check onJy if applicable and check QpJy one box: Collateral is LJ held in a Trust (see UCC1Ad, item 17 and Instructions) I lbeing administered by a Decedent's Personal Representative
        6a. Check gOJy if applicable and check gpJy one box:                                                                                       6b. Check onlv if applicable and check onlv one box:

             Q Public-Finance Transaction            El Manufactured-Home Transaction               EI A Debtor is a Transmitting Utility              El Agricultural Lien     E] Non-UCC Filing

        7. ALTERNATIVE DESIGNATION (if applicable): F—I Lessee/Lessor                             Consignee/Consignor                 Seller/Buyer              Bailee/Bailor             Licensee/Licensor

        B. OPTIONAL FILER REFERENCE DATA:

          CCi-1 2561
                I                                                                                                              Internatiorial Association of Commercial Administrators (IACA)
        FILING OFFICE CCt?Y—UCC FINANCING STATEMENT (Form UCC1) (Rev. 04/20/11)                                                ,          3
                                                                                             Exhibit A - page 46
    ~               _~          ~4                         • Lt                          .          I             ~                                                                                               ~
                                                                                                                                ~~.          •'~                        ^-(         i             ,           1
   Case2:20-cv-03230-AB
  Case  2:19-bk-14989-WB Document
                          Doc 605 17-2
                                    FiledFiled
                                          02/19/20    Entered
                                               07/07/20  Page02/19/20
                                                              38 of 96 16:30:44  Desc
                                                                        Page ID #:6240
                          Main Document       Page 47 of 239




UCC FINANCING STATEMENT ADDENDUM
FOLLOW INSTRUCTIONS

9. NAME OF FIRST DEBTOR: Same as line 1 a or ib on Financing Statement; if line ib was left blank
   because Individual Debtor name did not fit, check here   Ej
          9a. ORGANIZATION'S NAME




           coobeez / Scoobeez, Inc.
OR yb. INDIVIDUAL'S SURNAME



             FIRST PERSONAL NAME



             ADDITIONAL NAME(S)/INITIAL(S)                                                              SUFFIX
                                                                                                                     I
      I                                                                                             I                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
10.   DEBTOR'S NAME: Provide (10a or 10b) only p0e additional Debtor name or Debtor name that did not fit in line 1b or 2b of the Financing Statement (Form UCC1) (use exact, full name;
      do not omit, modify, or abbreviate any part of the Debtofs name) and enter the mailing address in line 10c

          10a. ORGANIZATION'S NAME


OR
          10b. INDIVIDUAL'S SURNAME



             INDIVIDUAL'S FIRST PERSONAL NAME



             INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                      SUFFIX



tOc. MAILING ADDRESS                                                                    CITY                                               STATE   1POSTALCODE               COUNTRY



11.   Q ADDITIONAL SECURED PARTY'S NAME                         or    [] ASSIGNOR SECURED PARTY'S                         NAME: Provide only 20g name (11a or 11b)
          11a. ORGANIZATION'S NAME


OR
          11b. INDIVIDUAL'S SURNAME                                                     FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)     SUFFIX



11c. MAILINGADDRESS                                                                     CITY                                               STATE    POSTALCODE               COUNTRY



12. ADDITIONAL SPACE FOR ITEM 4(Collateral):


ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.




13, u This FINANCING STATEMENT is to be filed [for record] (or recorded) in the         14. This FINANCING STATEMENT:
         REAL ESTATE RECORDS (if applicable)
                                                                                           F—I covers timber to be cut 0 covers as-extracted collateral 0 is filed as a fixture filing
15. Name and address of a RECORD OWNER of real estate described in item 16              16. Description of real estate:                                                                  -
    (if Debtor does not have a record interest):




17. MISCELLANEOUS:


                                                                       International Association of Commercial Administrators (IACA)
FILING;OFFICE G)PY — UCC FINANCING STATEMENT ADDENDUM (Form UCC1Ad) (Ray. 04/206E1)
                                                                                 Exhibit A - page 47
         Case2:20-cv-03230-AB
        Case  2:19-bk-14989-WB Document
                                Doc 605 17-2
                                          FiledFiled
                                                02/19/20    Entered
                                                     07/07/20  Page02/19/20
                                                                    39 of 96 16:30:44  Desc
                                                                              Page ID #:6241
                                Main Document       Page 48 of 239




   UCC FINANCING STATEMENT AMENDMENT
   FOLLOW INSTRUCTIONS
    A. NAME & PHONE OF CONTACT AT FILER (optional)
   Online De t. - 888-507-4593
    B. E-MAIL CONTACT AT FILER (optional)


    C. SEND ACKNOWLEDGMENT TO: (Name and Addre


         FIRST CORPORATE SOLUTIONS INC.                                                                  01
                                                                                                         —
                                                                                                                      1977009953
         914 S Street                                                                                                 3/7/2019
                                                                                                                      This acknowledgment reflects the information as transmitted
         SACRAMENTO CA. 95811                                                                                         to the State of California.
        L
        UCC3-172561.1                                                               State of Californi
                                                                                                                               THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
   1a. INITIAL FINANCING STATEMENT FILE NUMBER                                                                   1b.❑ This FINANCING STATEMENT AMENDMENT is to be filed [for record]
                                                                                                                      (or recorded) in the REAL ESTATE RECORDS
_ 167543 531762 8/29/2016                                                                                             Fler. attech Amendment Addendum (Form UCC3Ad) and provide Debtor's name in item 13
   2.      TERMINATION: Effectiveness of the Financing Statement identified above is terminated with respect to the security interest(s) of Secured Party authorizing this Termination
           Statement

   3.      ASSIGNMENT (full or partial): Provide name of Assignee in item 7a or 7b, and address of Assignee in item 7c gog name of Assignor in item 9
           For partial assignment, complete items 7 and 9 ang also indicate affected collateral in item 8

   4. F-] CONTINUATION: Effectiveness of the Financing Statement identified above with respect to the security interest(s) of Secured Party authorizing this Continuation Statement is
          continued for the additional period provided by applicable law

   5. X~ PARTY INFORMATION CHANGE:
                                                                             A l~D Check one of these three boxes to:
        Check one of these two boxes:
              —                                                                       CHANGE name and/or address: Complete         ADD name: Complete item     DELETE name: Give record name
        This Change affects ~ Debtor or ®Secured Party of record                  ® item 6a or 6b; 0pg item 7a or 7b ~d item 7c ~ 7a or 7b, jptl item 7c   O to be deleted in item 6a or 6b
   6. CURRENT RECORD INFORMATION: Complete for Party Infonnation Change - provide only one name (6a or 6b)



         CAPCALL,LLC
   OR 6b. INDIVIDUAL'S SURNAME                                                                  FIRST PERSONAL NAME                                    ADDITIONAL NAME(S)/INITIAL(S)               SUFFIX



   7. CHANGED OR ADDED INFORMATION: Complete for Assiqnment or Party Information Chanqe - provfde only one name (7a or 7b) (use exact, fall name; do not omit, modify, or abbreviate any part of the Debtofs



         IPALM FUND[NG- LLC
          7b. INDIVIDUAL'S SURNAME



             INDIVIDUAL'S FIRST PERSONAL NAME



             INDIVIDUAL'S ADDITIONAL NAME(S)/INITIAL(S)                                                                                                                                            SUFFIX



   7c. MAILING ADDRESS                                                                            TY                                                    STATE      POSTALCODE                      COUNTRY

   122 E 42nd St Suite 2112                                                                    ~ew york                                                   Y        10168                           USA
   8. Lf COLLATERAL CHANGE: Also check gy@ of these four boxes: U ADD collateral                                 U DELETE collateral            U RESTATE covered collateral              U ASSIGN collateral

            Indicate collateral:




   9. NAME OF SECURED PARTY OF RECORD AUTHORIZING THIS AMENDMENT: Provide only one name (9a or 9b) (name of Assignor, if this is an Assignment)
        If this is an Amendment authorized by a DEBTOR, check here n and provide name of authorizing Debtor



         ICAPCALL, LLC
   ORr.,. .....,. •....... .,.



   10. OPTIONAL FILER REFERENCE DATA:

   [UCC3-172561.11
   ~          ;                                                            Internatonal ASsoclation of CommercialAdministrators ( A)
   FILINGOFFICE'hOPY — UCC FINANCING STATEMENT AMENDMENT (Form UCC3) (Ray. 04/20%;11)
                                                                                        Exhibit A - page 48
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20     Entered
                                              07/07/20   Page02/19/20
                                                              40 of 96 16:30:44  Desc
                                                                        Page ID #:6242
  ,                     Main Document  I'   Page
                                         • e}~    49  of 239
      r,       t~ie                                             ~l_Nt F LJfVOtt~IGr.~C ~                                               6
               e                                                  MERCHANT AGREEMENT ~
                      Agrccmcnl d:ucd 12J0312018          tx;trr outt PALPt FUNDI.YG, I.I.0 ("PF^) and the mcrehant licted tnaow (-the Merchnoi l.
                                    (:\tunlh) (DaV) (Ycar)
                                                                        r*tNRC11A,\'1' f;v'FORMATION

:Ytcrchant'. Iegal Namt:: _SCOOBEE7JSCOOBEEZ INC
p/g/n: SAME AS ABOVE                                                                       State of Incorporation ! Org;tnizuliun: CA                           _
Typcofcntity:OGorporationoLimitcd I.iabilityC:otnpany Q Limitcd PamtcnhipOLimihxl Liability Partncrship©Solc Proprictor
Physical Addrcsr. 640 IRVING AVE                                            Cit?,. GLENDALE                              tit.ttc: CA                   Zip: 91201

Mailing Address: 1328 DOVERWOOD DR                                          (;ih•: GLENpALE                              State: CA                    Zip: 91207
Uate businccs stanod (mm/}y):                                               Fodcrn) IM _

                                                       PURCHASF. ANU RAI.F:OF FIPR)RF. RECEIVARLES
 Merchant hctcby sells, assileru turd transfers to PF (nutkirtti PF the absolute owncr) in consideration uf the funds providcd ("I'tRc t~. cc Pria:') spccificd bclow, :ill of
 Mk.rcJtant's I'uturc accounic, cuntract righu and othcr oblig:nions arixino from ur rcL-tting to Ihc payntcnt of monies from Mcrchant's custuntcn' andlor othcr third party
 payvxs- (the '1'otal GToss Rcecipts,- hcrcinnRer " ecei ." defined as aIl paymcnts made by c,tih, chcck, ut:dit or debit c:ut1. elcctronic transfcr ar nthcr form uf
 n:unetary paymcm in tfic ordin•.rry uiursc of the mcrchant's busliKss without suhtmcting any costs or cxpcnscsl for the paymcnt ol' Merchant's sale of goods or
 scrviccs until thc amuunt spccificd bclog(the "I'urchtcud Atrmunt') h:n bern rcmittcd from thc Mcrchmu to PF

 'fht: 1'urchasrtl Antuunt s6all bc paid to PF by Mercham's inevocably auUtorizing only onc dcpusitinb accnunt a:ceptable tu PF (the "Aceount ) tn remit the
 pcnxnt:ye of dailv ncccipts specil'u:d below (thc "Spcciftcd Pcrtxntagc") uf thc Merthant's settlement antounts duc from c:tch trancaction, wuil such time us P1=
 receives payment in f'ull of thc PurchaSed Amount. Mcrchant hcreby authorrzrs PF to ACti Dcbit thc specified remivances from thc Mcrchsnt's bank account on a
 daity hasis mid wll pmvide PF with all rcquircd accev codcs to view thc account, and monthly bank statements. Mcrchant undcrstnndc that i1 is resportsible for'
 est.suring that the SpcciftcYl percentaye tn be debited by PF remains in the acarunt and will be held respomible lirr any fec:s incum•d by PF rcsulting from a rejected
 ACH tutcmpt or an event of dcfaulL (Sce Appendir A). PF is not rtspunsiblc for any uverdrall+ or rcjtxlcd trmuaetions that may rc,sult fmm PF's ACI I debiting thc
 specified amnunts tmder the trnm of this agrmncnt PF a•ill tithcr (i) dchit the Specified Peroenlage on a d.tity bauis, or (ii) if a Spccitic Daily Amount is spcciticd
 hcreundrr, then PI" shall dchit thc Spccific !)aily Amuunt on each busincss d,•ry•, ratd upon Merchant's rcqucst and reaipt of thc Nlcrch:mtS munddy battk
 statrrncnta. PF shall, on or abow Ihc fiRrcnth d:ty of exh month, reconcile the Merchanl's account by cither tnditing or dcbiting the differetwe bcnvccn thc :unmim
 dcbitcd and the SpeciGcd Pcrcentar,c, from or bach lo tltc Merehant's bank ttecount so thy thc mrtount debited cat:h month cquals tlie SpeciGed Perocntagc. Pf"
 rruy, uyua Mcrchant's reqtrest, adjust Iln: arnowu of any paymcnt due undu tha Agiccmeiu m PF's solc discrction and ;e it dccros appropriitc. Notwithstanding
 anything tn the cumrtay in this Agn.~ement or any othcr artreentatt belwecn PF tmd Mcrcharn, upon violatio+t of anv proviskm contained in ScL•tian 1.11 uf the
 MF.RCHANTAGREI:MENI' 1'I:RMS AND COhDITIONS or the ocuurence of an livcnt of Dcfault tmdt:r Scaiun 3 uf du: h•iERCHiWT AGREEMIiNT
 TERMS AND CONi)Il'IONS, the Spccificd Pcrccnmgc shall equal Itb"/e. A list of all fccs applicrblc totder this ngrcemcnt arc anncxcd hcrto in Appcndir A.

 Purebaa Prioe: S400•000•00 Sperira~d Perccntagc: SL 1$                    Spcairic Ilsily Amount: S 4,863•00          Rereipts PurchIied Amount: S 583.600.00

 '171F.'I'EILNS. DEFIVfI'ION.S. (:ONDrrlotiS ANU IM1FORl1fAT10N Sf:'f F0R'll1 ON PACE Z 1 MFRCHAYI' 1kC'UR1TY
 AGRKFIIIENT" AND"ADp11NIS'TRATIVQ FORM IIF:RfiOF ARE HERY.111' INCORPORATF. Ih A,' \tAUti A 1'ART OF T111S
 11tERCHA:\'1' ACRBKMF.NT.

 F'(1R'lll►: MERCIIAiyf (NI )
 Hy SHAHANaF8iFIEN5D61—
                     (Print tVamc and Titic)
 FOR 1'HE MERCHAN'1' I421
 fiv
                     (Print Narnc and 1'itic)
 OWNt: W(: UARArTOR t!1
 tiy SHNi/1N OHM16551AN
                     (Print Namc)
 OWIYER/Gl4kRANfOR It2
 BY
                     (Yrint Namc)
 TV'C ( "ITA lj, I.I.0
 B}
                   (Compmiy ()tTtccr)                                                                                ( tiignature)


 To t)to cctrnt sd forth hercin, rach of the pariic-s is oblig:ued upon his. hcr or ite erccution of thc Agrccrtxnt to ull terms nf thc Agteeatt.•nL including the Addititma)
 Temms sd forth below. Each of at+nve-sigitcd Merchant and (hwtletis) rcprcu:nL, that he ur she is authorizcd to sip this Agrecrnent tbr Mcrehant, kgally binding
 said Mcnchant to rcpay this obligation attd that thc infomrntion pmvided hcrcin and in a11 of PF documents, fornts attd ri~rded interviews ia We, accuratc and
 complete in all rcs7tects. If any such infurmation is falsc ur mulcading_ Mcrchant sha11 he dcemcd in matcrial brcach of all uoreemcttts betw'ecn Mcrcharn und PF attd
 PF shall be entilled to all remediea uvailahle undcr law. PF m:ry pmduce u munthly statemcm reflecting the delivery• of the Spccifred Pcrccntagc uf Receivables frnm
 Merchant via Proccssor tutd/or Operatur to PF. ,\n investigative or consumcr rcport may be mmle in connection with thc Agreemcot. Mcrchant and cach of the
 above-si,gried Owrtcrs authoriza PF, its agentc wtd reprecentative< und any ercdit rcporting agcncy cngagcd by Pf. lo (i) invectigatc any rcfcrencas given or any
 other stntanents or data obtained frum or about Mcrchant nr :my uf its Owvers tbr the purpnse of this :1grc¢mcnt and (ii) pull acdit rrport at any time now or for so
 long as Mcrchant and/ur O%cners(s) eontintr to have any obligation owed to PI as u conxqttenee of this AL.7eement or for PPs ability to deterrnine Merchsnt's
 cligibility tn entcr into am' futtnz agrccrrrent with Contpany.
 ANY M1SREPRESI•:NT.\TION NLADE BY J1ER('HAN r OROWNER IN (JUNNKt:T10~1 WITII'f1115 ACR6EMEi\ 1' .',tA\' COVSTiTU'ft: A
 SFPARAI'E CAt1St•: OF ACTION FOR FRAIID OR II.VI'EV'f10NAL D1ISREPRFSETTATION.




                                                                       Exhibit A - page 49
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                         Doc 605 17-2
                                    FiledFiled
                                          02/19/20    Entered
                                               07/07/20   Page02/19/20
                                                               41 of 96 16:30:44  Desc
                                                                         Page ID #:6243
                         Main Document        Page 50  of 239
                      iMERCHANT A(:REEMEP'T TERMS & COrIL1ITIONS

                                           I. TERMS OF EIVROLLMF.hT iN ORO~':RAM
           :
1.1. Merchant Deposit Agreement_ Merchaitt shall execute an a;reement (the "Merchant Deposit Ar        ,,reement") acceplable tu PF, ;utd
appoint a Bank acceptable to PF, to obtain electronic fund transfer services and/or ACI•I payments. Merchant shall provide PF and/or
its authori'r.ed agent with all of Ihe infonnation, authorizations and passwords necessary for verifying Merchant's receivables, receipts
and deposits into the account. Merchant shall authori•r.e PF and/or it's agent to deduct tbe amotints owed to PF for tlte Receipts as
specified herein from settlement amounts which would otherwise be due to Merchant from electronic check transactions, or other
payment processing transactions, and to pay such amounts to PF by permitting PF to withdraw tho spcci(ied percentages by ACH
debiting of the account. The authorization shall be irrevocable abscnt PF's written consent.

1.2 Term uf Agrecmcnt. 'This Ar.    ,,reement shall have a ternt of one year. Upon the expiration of the term, this Agreement shall
automatically renew for successive one-year terms, provided, however, that durinl; the renewal tenn(s) Mercbant may tenninate this
Agreement upon ninety days' prior written notice (effective upon receipt) to PF, however, said tennination of this Agreement shall not
atrcct Merchant's responsibility to satist}, all outstanding obligations to PF at the timo of temiination. NotwithsLznding the foregoing.
should Merchant elect to terminate this agrcernent in accordance with this paragraph "1.2" herein, but Merchant shall fail to fully
satisfy its obli;ation to PF, then Merehant's tennination shall have no effect, and this AgrLvrnent shall remain in full force and efi'ecL

1.3 Future t'urchases. PF reservev the rigltt to rescind the offer to make any purchase payments hereunder, in its sole discretion.

1.4 Financial Condition. Merchattt and Guarantor(x) authorizc PF <tnd its agents to itrvestinate tfieir tinancial responsibility and
history, and will providc to PF any bank or financial statements, tax retums, etc., as PF deems na:ccssary prior to or at any time aRer
cxecution of this Agreement. A photocopy of this authorization will be deemed as acceptable for release of financial information. PF is
authorized to update such information and financial proftics from time to time as it deems appropriate.

1.5 Transactional Historv. Merchant audiorizes their bank to providc PF with Merchant's banking andlor credit-card processing
history to determine qualification or amtinuation in this program.

1.6 Indemnification. Merchant and Guarantor(s) jointly and severally indemnify and hold harmless Processor, its officers. directors
and shareholders against all losses, damages, claims, liabilities and expenses (includinb reasonable attomey's fces) incurred by
Procc.ssor n.sulting from (a) claims asserted by PF for monies owed to PF from Merchant and (b) actions taken by Processor in reliance
upon information or insttttctions providui by PF.
1.7 No Liability. In no event will PF be liable for any claims asserted bv Merchant under any legal theory for lost profit.s, lost
revenues, lost business opportunities, exempliry, punitive, special, incidental, uidirect or consequential damages, each of which is
waived by Merchant and Guarantor(s).
1.8 Reliance on Termw Section 1.1, 1.7, 1.8 and 2.5 of this Agreement are ageed to for the benefit of Merchant, PF and Processor,
and nonvithstanding the fact tttat Processor is not a pany ol'thi, Agn:ement, Processor may rely upon their tenns aitd raise them as a
defcnse in anv action.
1.9 Sale uf Receiptti. Merchant and PF agree that the Purchase Price under this Agnti:ment is in exchange for the Purchased Amount
and that such Pttrchase Pricx is not intended to be, nor shall it bc construed as a loan from PF to Merchant. Merchant agrees that the
Purchase Price is in exchange for the Receipts pursuant to this Agrcement equals the fair mari:et valuc of such Receipts. PF has
purchased and shall own all the Receipt5 described in this Agreement up to the full Purchased Amount as the Receipts are created.
Payments made to PF in respect to the full amuunt of the Receipts shall be conditioned upon Merchant's sale of products and services
and the payment therefore by Merchant's customers in the manner provided in Section 1.1. In no event shall the aggregate of all
amounts be dcemed as interest hereunder and charged or collected hercunder exceed the hiohest rate pennissible at law. In the event
that a court determines that Ph' lias chamed or rcceivcd interest hereunder in exccss of the highest applicable mte, the rate in effect
hereunder shall automatically be rc:duced to the maximum ratc permitted by applicable law and PF shall promptly refund to Merchant
any interest received by PF in excess of the maximum lawful rate, it being intended that Merchant not p3y or contract to pay, and that
PF not receive or contract to receive. directly or indirectly in any manner whatsoever, interest in excess of that which may be paid by
Mcrchant under applicablc law.
1.10 Po~ver of Attornev. Merchant irrYvocably appoints PF as itti agrnt and attorney-in-fact with full authority to take any action or
execute any instrument or document to scttle all obligations due to PF from Processor, or in the catie of a violation by Merchant of
Section 1.12 or thc occurrence of an Event ot' Default under Section 4 hcreot; from Merchant, under this Agreement, including without
limitation (i) to obtain and adjust insunnce; (ii) to collect monies due or to bec:ome due under or in respcct of any of the Collateral; (iii)
to receive, endorse and cotlect any chccks, notes, drafis, instruments, documents or chattel paper in connection with clause (i) or clause
( ii) above; (iv) to sign Merchant's name on any invoiee, bill of ladinc!, or assignment directing customers or account debtors to m:ilce
payment directly to PF; and (v) to file a,ty claims or takc any action or institute any procecding which PF inay deem nct:e.stiary for the
collection of any of the unpaid Purchased Amount from the Collateral, or otherwise to enforcc its rights with respect to payment of the
Purchased Amount.




                                                          Exhibit A - page 50
        Case2:20-cv-03230-AB
      Case       2:19-bk-14989-WB Document     Doc 605 17-2    FiledFiled02/19/20
                                                                               07/07/20   Entered
                                                                                               Page02/19/20
                                                                                                       42 of 96 16:30:44
                                                                                                                      Page ID #:6244Desc
r.                                             Main    Document              Page     51   of 239
     l..y~i prot:~tions A~ainst B_fautt. The following Protections I tltrough 7 tray 1?e invoked by PF, itnmediately and ~vithout notice:to     Q
~    Merchantnn the event: (a) Merchant takes any action to discourage the use ofelectronic check proccssing that are settled through
     Processor,,-5r permits any event to occur that could have an adverse effect on the use;~acceptance, ur authorizztion of checks for the
     purchase of Merchant's services and products including but not litnited to direct deptisit of any checks into a bank account without
     scanning into the PF clectronic check processor, (b) Merchant changes its atxangetnents with Processor in any way that is adverse
     to PF; (c) Merchant changes the electronic eheck processor or other irayment precAissur through which the Receipts are settled
     from Processor to another electronic check processor or other paymeint processor, or permits any event to occur that could cause
     diversion of any of Merchant's check transactions to another processor, (d) Merchant intetrupts the operation of this business
     (other than adverse weather, natural disasters or acts of God) transfers, moves, sells, disposes, transfers or otherwise conveys its
     business or assets without (i) the express prior written conscnt of PF, and (ii) the written agreement of any purchaser or transferee to
     the assumption of all of Merchant's oblig,ations under this Agreement pursuant to docutnentation satisfactory to PF; or (e) Merchant
     takes any action, fails to take any action, or offers any incentive— economic or otherwise—the result of which will be to induce any
     customer or customers to pay for Merchant's serviccs with any tneans other than checks that are settled through Processor. T'hese
     protections are in addition to any other remedies available to PF at law, in equity or otherwise pursuant to this Agreement.
               protection t. The full uncoliected Purchase Amount plus all fees due under this Agreement and the attached Security
     Agrcxment become due and payablc in full iinmediately.
               Prot.ection 2. PF inay enforce the provisions of the Personal Guatatttee of Performance against the Guarantor.
               Protection 3. Merchant shall, upon execution of this Agre:ernent, deliver to PF an ehecuted confession of judgment in favor of
     PF in the amount of the Purcha,sc Amount stated in the Agreement. Upon breach of any provision in this paragrralah 1.111, PF inay enter
     that cctnfession of judgment as a judgment with t.he Clerk of the Court and execuie thereon.
               Protection d. PF inay enforce its security inten.~st in the. Collateral identified in the sectrrity asreement tierein.
               Protectton 5. The entire Purchase Amount shall become immediately refundable to PF front Merchant_
               Protection 6. PF inay proceed to protect and enforce its r►ghts and remedies by lawsuit_ in any such lawsuit, in which PF
     shall recover judgnent against Merchant, Merchant shall tre liable for ali of PI-'s costs of lawsuit, tncludina btit not limited to all
              reasonable attorneys' fees and court costs.
             Protection T. Merchant shall, upon execution ofthis Agreement, deiiver to PF an executed assignment of lease of
     Mercbant's premises in favor of Pl'. Upon breach of any provision in this paragraph 1.12, PF rnay exercise its rights under such
     assigrtment of lease.
             Protection 8. PF inay debit Merchant's depositury accounts wherever situated by means of ACH debit or facsimiJe sig,nature
     on a computer-generated check drawn on Merchant`s bank account or otherwise, in an amount consistent witfi tite Specified
     Percentage of Specific Daily Amount.
               Protection 4. PF shall have the rigltt, without waiving any of its rights and remedies and wittiout notice to Merchant andfor
     Guarantor(s), to notify Merchant's credit cani processor oP the sale of Receipts hereunder and to direct such credit card pmecssor to
     make payment to PF of ali or any portion of the amounts received by such crcdit card processor on behalf of Mcrchant, Merchant
     hereby gmnts to PF an irrevocabte power-of-attomey, which power-af-attornev shali be coupled with an interest, and hereby appoints
     PF or any of PF's representatives as Merchants attorney-in-fact, to take any and all action necessary to direct such new or additional
     credit card processor to make payment to PF as contemplated by this Scction.
     1:.12 Protection of tnformation. tvierchant and each person sigtting dtis Ag~reement on behaif of Merchant and/or as 4wner, in
      respect of himself or herself personally, authorizes PF to disclose information conccrnina Merehant's and each Owner's credit
     standing ('sncluding crcdit bureau rcports that PF obtairu) and busine.ss conduct only to agents, afiiliates, subsidiaries, and credit
     reporting bttreatts. Merchant and each t3wner bereby waives to the maxiinum e:ttent permitted by law any claim for damages against
     PF or any of its at3iliates relating to any (i) investigation undertaken by or on bchalf of PF as permitted by this Agreement or (ii)
     disclosure of inforniation as permitted by this Agreement.
     l.t3 rConftdentiztlity. Merchant understands and a~,~rees that the terms and conditions of the products and services offered by PF,
     including this Agreement and any other PF documentations (collectively, "Confidential lnfotmation") are proprietary and conhdentiai
     infonnation of PF: Accordingly unless disclosure is required by law or court order, Mercham shall not disclose Confidential
     htfonnation of PF to any person other than an attorney, accountant, financial advisor or employee of Merchant who needs to know
     such information for the purpose of advising Merchant ("Advisor), provided such Advisor uses such information solely for the
     purpuse of advising Merchant and fust agrees in writing to be bound by the terms of tfiis Section 1.13.

      1.14 Pub(icity. Merchant and each Qwner only authorir.es PF to use its, his or her name in a listing of clients and in advertising and
      marketing materials with their express written consent. `
      1.15 DfBfA's. Merchant hereby ackrtowledges and agrees that PF anay be using "doing business as°' or "dtbla'° names in connection
      with various matters relating to the transaction between PF and Merchant, including the filing of UCC-1 financing statements and
      other notices or 61'utgs.




                                                               Exhibit A - page 51
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                         Doc 605 17-2
                                    FiledFiled
                                          02/19/20    Entered
                                               07/07/20   Page02/19/20
                                                               43 of 96 16:30:44  Desc
                                                                         Page ID #:6245
                         Main Document        Page  52 of 239
                    U.REPRESENTA-flONS. WARRANT'IFS AN,9 COVENAN

Merchant fcprLsents, warrants and covenants that as of this date and during the tenn jpf this Agrccment.:
2.1 Finadcial Condition and Financial Information. Its bank and rinaricial stateriients., copies of which have been fumished to PF,
mid future- statements which will be fumishcd hereafter at the discretion of PF, fairly represent the financial condition of Merchant at
such dates, and since those dates, there has been no material advem changes, financial or otlierwise, in such condition, operation or
ownership of Merchant, Merchant has a continuing, affirmative obli.        -ation to advise PF of any material advelse change in its financial
condition, opeTation or ownership. PF may request statements at any time during the perforinance of this Agr"ment and the Merchant
shall provide them to PF within 5 business days. Mercbant's failure to do so is a material breach of this AgreemeniL
2.2 Covernmental Approvals. Merchant is in compliance and shall comply with all laws and has valid pennits, authorizations and
licenses to own, operate and lease its properties and to conduct the businm in which it is presently engaged.
2.3 Authorization. Merchant, and the person(s) signint, this Agreement on behalf of Mercliant, have full power and authority to incur
and perform the obligations under this Agreemem all of which have been duty authorized.
2.4 Insurance. Merchant will maintain business- interruption insurance naming PF as, loss payee and additional insured in amounts and
against risks as are satisfactory to PF and shall provide PF proof of such insurance upon request.
2.5 Electronic Check & Payment Procc-ssing Ag_          rcement. Merchant will not change its proccs.;Or, add terminals, change its fin, ancial
institution or bwik account(s) or take any other action that could have any adverse effect upon Merchant's obligations under this
Agreerrtcnc, without PFs prior written consent. Any such change shall be a material breach of this Agreement.
2.6 Chanpe of Name or "cation. Merchant will not conduct Merchant's businesses under any narne other than as disclosed to the
Processor and PF or change any of its places of business.
2.7 Daity Batch Out. Merchant will batch out receipts with die Processor on a daily baqis.
2.8 Estoppel Certificate. Merchant will at any time, and from time to time, upon al. least one (1) diy's prior notice from PF to
Merchant, execute, acknowledge and deliver to PF and/or to any other person, person ftrm or corporation specified by PF, a statement
certifying that this Agreement is unmodiried and in full force and effect (or, if there have been modifications, that the same is in full
forcc and effect as modirtcd and statin- the modifications) and stating the dates which the Purchasod Aniou-nt or any poni. on thereof
has been repaid.
2.9 No Bankruptcy. As of the date of this Agecment; Mc-rchant does not contemplate and has not filed any petition for bank-ruptcy
protection under Title I I of the (Jnited States Code and there has been no involuntary petition brought or pending against Merchant
Merchant further warrants that it does not anticipate filing any such bankruptcy petffion and it does not anticipate that an involuntary
petition will be filed against it. In the event that the Merchant files for bankruptcy protection or is placed under an involuntaly filing
Protections 2 and 3 are iininediately ipvoked.
2. 10 Working Capital Fundin% Mercliant shall not enter into any an-zwgemcnt, agmement or commitment that relates to or involves
the Rceeipts, whether in the fonn of a purchase of, a loan against, collateral against or thesale or purchase of credits against, Rmeipts
or future check sales with any party otber than PF.
2.11 Uncticumbered Receipts. Merchant has go(4 complete and niarketable title to all Receipts, &ee and clear of any and all
liabilities, liens, claims, changes, restrictions, conditions, options, rights, mortgages, security interests, eqAjities, pledges and
encumbranccs of any kind or nature whatsoever or any other ri,,,     ,hLs or interests that may be inconsistent with the transactions
conteniplated with, or adverse to the interests of PF.
2.12 Business llurpose. Merchant is a valid business in goM qtanding under the laws of the jurisdictions in which it is organived and/
or operates, and Merchant is entering iiito this Agrcement for business purposes and not as a consumer for personA fwnily or
household purpos-cs.
2.13 Default Under Other Contracts. Merchant's execution of andt or perforinance under this Agreement will not cause or create an
eve,nt of derault by Merchant under any contract with another person or entity.
                                             111, EVLNTS OF DEF                         MED I F

3.1 Events of DefautL The mcurrence of any of the following events shall constitute an "Event of DefauIC heretinder: (a) Merchant
shall violate any term or covenant in this Agreement; (b) Any representation or warranty by Merchant in this Ap-reement shall prove to
have been incorrect, false or mWeading iti any iiiaterial respect when made; (c) Merchant shall admit in vvriting its iriability to pay its
debts, or shall make agencral assignment for the benefit of creditor.s. or any proceeding shall be, instituted by or against Mcrchant
seeking to adjudicate it a banknipt or insolvent, orseeking reorpnization, arrangement, adjustnient, or composition of it or its debts
(d) the sending of notice of termination by Guarantor; (e) Merchant shall transport, inove, intenupt, suspen(L dissolve or terminate its
business; (f) Merctiajit shall transfer or sell all or substantially all of its assets; (h) Merchant shall mak-c or send notice of any intended
btilk sale or transfer by Mmhant; (i) Merchant stiall use multiple depository account-, without the prior written consent of Pf; (j)
Merchant shall change its depositing account without the prior written consent of PF; (k) MeTchant shall perform any act that reduces
(he value of any Collateral granted under this Ageement; or (1) Merchant shall default under any of the terms, covenants and
conditions of any other agreement with PF.
3.2 Remedies. In case any Event of Default occurs and is not waived pursuant to Sect.ion 4.4.1 hereof, PF may proceed to protect and
enforoe its rights or reinedic-s by suit in equity or by action at law, or both, whether for die specific performance of any covenant,
a-reement or other provision contained herein, or to enfOTCe the discharge of Merchant's obligations hereunder (including the Personal
Guarantee) or aiiy other legal or equitable riot or remedy. All rights, powers and reinedies of PF in cotmection with this Agreement




                                                           Exhibit A - page 52
   Case2:20-cv-03230-AB
  Case      2:19-bk-14989-WB Document        Doc 605 17-2     FiledFiled
                                                                      02/19/20
                                                                            07/07/20   Entered
                                                                                             Page02/19/20
                                                                                                      44 of 96 16:30:44
                                                                                                                     Page ID #:6246 Desc
                                             Main    Document             Page     53    of  239
t'may, be txercised at any time by PF after tite occurrrence of an Event of Default, ara,jcttmulative and not exclusive, and shall be iq
 addition to any other rights, powers or remedies provided by law or equity.                                                                      ~
 3.3 Cost3_ Merchant shall pay to PF all reasonable costs associated with (a) a breach by Merchant of the Covenants in this Agreement
 and the ci►forcement theresf, and (b) the imforcement of PF's rtrnedies set forth in ~ect9on 4.2 above, including but not limited to court
 costs and attorneys' fees.
 3.4 Reguired NotiPcations. Merchant is required to give PF written notice within 24 hours of any filing under Title I 1 of the United
 States Code. Merchant is required to give PF seven days' written notice prior to the elosing of any sale ofalt or substantially all ofthe
 Merchant's as$ets or stock.
                                                       IV. NItSCELLANEOUS
 4.1 ModiGcations; Ag,reements. No modification, amendment, waiver or consent.of any provision of this Agreement shall be
 effective unless the same shall be in writint; and signed by PF.
 4.2 Assienment. PF inay assign, transfer or sell its rights to reccive the Purchased Amount or delegate its duties hereunder, either in
 whole or in part_
 4.3 Notices. All notices, requests, conscnt demands and other communicatiott,s hereunder shall be delivered by ceriified mail, return
 receipt requested, to the respective parties to this Agreement at the addresses set forth in this Agreement and shail become effective
 only upon receipt.
 4.4 Waiver Remedies. No failure on the part of PF to exercise, and no delay in exercising, amr right under this Agreement shall
 operate as a waiver tfiereof, nor shall any single or partial excrcise of any right undc.~r tltis Agreement pnxlude any other or fitrther
 exercise thereof or the exercisc of any other right. The remedies provided hereunder are cumulative and not exclusive of any remedies
 provided by law or equity.
 4.5 Bindinp, Effect; Governing Law, Venue and .lurisdiction. This Agreement shall be binding upon and inure to the bene6t of
 Merchantt. PT' and their respr:ctive successors and a.ssigns, except that Merchant sball not have the ritr t to assign its rights hereunder or
 any interest hcrein withotrt the prior written consent of PF which consent may be withheld in PF''s sole discretSon. PF reserves die
 rigltts to assign this Agreement with or without prior written notice to Merchant.'lltis Al;reement shall be governed by and construed
 in accordancc with the laws of the State oi' New York, tivithout regard.i to any applicabie principals of contlicts of law. Any suit, action
 or proc:eeding arising hereunder, or the interpretaiion, performance or breach hereof, shall, if PF so elects, bc instituted in any court
 sitting, in New York, (the "Acceptable Forums'). Merchant agrees that tlte Acceptable Forums are convenient to it, and subntits to the
 jurisdiction of the Acceptable Forums and waives any and all objections to jurisdiction or venue. Should such proceeding, bc initiated
 in any other forum, Merrhant waives any right to opp<tse any motion or application made by PF to transfer such proceeding to att
 Aceeptable Forutn.
 4.6 Survival of Representation, etc. All representations, warratities and covenants herein shall survive the exccution and delivery of
 this Agreement and shall continue in fuli force until all obligations under this Agreement shall have been satisfted in full and this
 Agreement shall have terminated.
 4.7 Severabitity. ln case any ofthe provisions in this Agneinent is found to be invalid, illegal or unenforeeabte in any respeet, the
 validity, legality and enforceability of any other provision contained herein shall not in any.vay be affected or impaired.
 4.8 Entire Agreementi Any provision hereof prohibited by law shall be ineff'ective only to the extent of such prohibition
 without invalidating the remaining provisions hereof. This Agreement and Security Agreement hereto ernbod,v the entire agreement
 between Merc r hant and PF and cupersede all prior agreements and understandings relating to the subject matter hereof.
 4.9.IURY TRI.AL WAIVER.'I"HE PARTEES HERETO WAIVE TRiALBY JURY IN ANY COU"RT IN ANY SUIT, ACTLON
 OR PROCEEllING ON ANY MAT'1`ER ARISING IN CONNi;CT1ON WITH OR I.N ANY WAY RELATED TO THE
 TRANSACTIONS OF WHICH TH.IS AGREEMFNT IS A PART OR THE ENFORCEMF.NT NEREOF. TRE PARTIES
 HERLtTO ACKNOWLEC)GE THAT EACH MAKES THIS WAIVER KNOWINGLY, WII.LINCLY AND VOLUNTARiLY
 AND WITHOUT DURESS, ANQ ONLY AF"1'ER EXTFNSIVE CONSIDERATION OF TtIE RAMIF[CATIONS OF THIS
 WAIVER WITH THEIR ATTORNEYS.
 4.10 CLASS ACTION WAiVER. THE PARTIES HERE'I'O WAIVE ANY R1CHT TO ASSERT ANY CLAIMS AC:AINST
 THE OTHER PARTY AS A REPRESEN"1`ATIVE OR MEMBER 13Y ANY CLASS Ok REPRESENTATIVE AC7'lONa
 EXC1"PT WHERE SUCH WAIVER IS PROHIBITED BY LAW AGAiNS"i' PUI3LIC POLICY. TOTHE EXTENT EITHER
 PARTY IS PERMITTED BY LAW OR COURT OF LAW TO PROC.EF!? WITH A CLASS OR REPRESENTATIVF
 ACTION AGAINST THE OTHER, THE PARTItS HF..REBY ACREE THAT: (1) THE PREVAILIl+1G PARTY SHA.LL
 NOT BE ENTITLED TO RECOVER ATTORNEYS' FEES OR COS"TS ASSOCIATED WtTH PURSUING THE CLASS OR
  Rt:;PRESENTATIVE AG f10N (NOT WITHSTANDING ANY QTHER PROVISION IN THiS AGREF..MENT); AND (2)
 'fHE PARTY WHO tNIT1ATES OR PARTICiPATES AS A MEMBER OFTIIE CLASS WlLL NOT SUBMIT A CLAIW
 OR OTHERWISE PAR'TICIPATE IN ANY RECOVERY SECURED THROUGN TH.E CLASS OR REPRESENTATFVE
 ACTION.                                                                               "
 4.11 Facsimile Acce tance. Facsimile signaturt.s shall be deemed acceptable for all purposes.


                                                                                                                   Initialsz     ~




                                                           Exhibit A - page 53
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2 FiledFiled
                                           02/19/20
                                                07/07/20 Entered
                                                             Page02/19/20
                                                                   45 of 96 16:30:44  Desc
                                                                             Page ID #:6247
  .                     Main  Document
                          SECURi.TY AGREEMENT  Page
                                               A~YD,  54  of 239
                                                     Gl1~~iANT1' ;

Machai`t's txgal Namc: SCOOBEEZ/SCOOBEEZ INC                     n/BfA: SAME AS~:tIBOVE
t'hysical Address: 640 IRVItdG AVE                               City: GLElVDALE             State: CA               `/,ip: 91201

Fcderal IDt#


                                                      SECUCitTY AGREE141F(YT

SecuritY Interest. To secure ~~Rerchant's payment and perfonnance obligations to PF under the Merchant Agreement (the
"Factoring Agreement"), Merchant hereby grants to P'F a security interest 'rn (a) all accounts, chattel paper, documcitts, eqtuipment,
general intangibles. instntments, and inventory, as those terms are defined in Article 9 of the Uniform Cornmercial Code (the "UCC"),
now or hereafter owncd or acquired by Merchant; and (b) all proceeds, as that tenn is defined in Article 4 of the UCC (a and b
collec:tively, the "Collateral").

Cross-Collaterat. T'o secttre Guarantor's payment and perforntance obligations to PC under this Security Agrccrnent and Guzirattty
(the "Agreement ), Guarantor Itcreby ;rants PF a security interest in                               (the "Additional Collateral"). Guarantor
understands that PF will have a security interest in the aforesaid Additional Collateral upon execution of this Agreement. Merchant
and Guarantor each acknowledge and agree that any security interest granted to PF under any other agreement between Mcrchant or
Guarantor and PF (the `Cross-Collateral") will secure the obfigations hereunder and under the Merchant Agre.emcnt. Mcrchant and
Guarantor each agrees to execute any docurrtents or take any action in connection with this Agre:ement a.s PF deems necessary to
perfect or maintain PF's first priority security interest in the Coilateral, the Additional Cqllateral and the C[oss-Collateral, inc:tuding
t.hc exeeution of any account control agreements. Merchant and Guarantor each hereby authoriz,es Pl' to file any finaneing statcrnents
deemed necessary by PF to perfect or maintain PF's security interesc, which financing statement may contain notification that
M,erchant and Guaratttor have granted a negative pledge to PF with respect to dte Collaterat, the Additional Collateral and tite Cross-
Collateral, and that any subsequent lienor may be tortiouou.sly interfering vAth PFs rights. Merchant attd Guarantor shall be liable for
and PF inay charge and collect all costs and expenses, including but not limited to attomey's fe,es, which may be incurred by PF in
protecting, preserving and enforcing PI~s secutity interest and rights. Merchant further acknowledges that PF inay use another legal
name andJor (3lt3lA when designating the Sccured Party, when ttte PF filc~ the above-referenced financing statemcnt(s).

Neg~ative Pledpe. Merchant and Guarantor e8ch agrees not to create, incur, asxumc, or permit to exist, directly or indirectly, any Gen
on or wit}t respect to any ofthe Collateral , the Additional Collateral or the Cross-Coltateral, as applicable.

Consent to E:nter Premi.ces and As.sign Lease PF shall have the right to cure Merchant's dcfautt in the payment of rent on tlte
following terms. In the event Merchant is served with papers in an action against Merchant for nonpayment ofrent or for summary
eviction, PF inay execute its rights and remedies under the Assignmcnt of Lease. Merchant also agrees that PF inay enter into an
agrcement with Merchant's landlord giving PF !he right: (a) to enter Merchant's premises and to take possession of the tixtures and
equipment therein for the purpose of protecting and preserving same; and (b) to assign Merchant's lease to another qualified Merchant
capable of operating a business comparable to Mcrchant's at such premises.
E2emedie:s. Upon any Event of Default, PF inay pursue any remedy available at law (including those availabie under the provisions of
tfie UCC), or in equity to collect, enforce, or satisfy any obiigations then owing, whether by acaeleration or otlterwise.


                                                              CUARANTY
Personai Guarantv of Performance. The undcrsigned Guarantor(s) hereby guarantees to PF Merchant's performance of all of the
represent;ations, warranties, covenants made by Merchant in this Agrecment and the Merchant Agreement, as each agreement may be
renewed, amended, extended or otherwise modified (the "Guarartteed Obligations'). Guarantor's obligations are due (i) at the time of
any breach by Mcrchant of any representation, warranty, or covenant made by Merchant in this Agrccment and the Merchant
A?rrxment, and (ii) at the time Merchant admits its inability to pay its debts, or makes a general assignment for the benefit of
creditors, or any proceeding shall he institutcd by or against Merchant seeking to adjudicate it bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, or eomposition of it or its debts.

Guarantor Waivers. In the event that Merchant fails to make a payment or perfonn any obGgation when due under the Merchant
Agreement. PF inay enforce its rights under this Agrecment without flrst seeking to obtain payment from Mcrchant, any other
guarantor, or any Collateral, Additional Collateral or Cross-Collaterai PF inay hold pursuant to this Agreenient or any other ;uaranty.
PF does not have to notify Guarantor of any of the following events and Civarantor will not be released from its obligations undcr this
Agreemetit if it is not notified of; (i) Merchant's failure to pay timrty atty amount oured under the Merchant Amvement; (ii) any




                                                         Exhibit A - page 54
    Case2:20-cv-03230-AB
   Case  2:19-bk-14989-WB Document
                           Doc 605 17-2
                                     FiledFiled
                                           02/19/20    Entered
                                                07/07/20  Page02/19/20
                                                               46 of 96 16:30:44  Desc
                                                                         Page ID #:6248
                                               Main Document
5<i advers. change in Merch)nt's financial condition    or business; (iii) anyPage     55 of
                                                                              sale or.other    239 of any collateral securing the ;
                                                                                            disposition
   Guaraiiteed Obligations or any other guarantee of the Guaranteed Obligations; (iv) PF's acceptance ofthis Agreement ; and (v) .any
   renew;~j, extension or ottter modification of the Merchant Agreement or Merchani:'s other obligations to PF. tn addition, PF inay take
   any ofttie followin; actions without releasing Guarantor fmm any of its obligatiotts under this A;reernent :(i) renew, extend or
   otfierwise modify iiic Alerchant Agreement or Merchant's ottte.r obligations to PF; (ii) release Merchant fram its ob6gations to PF; (iii)
   sell, release, impair, waive or otherwise fail to realize upon ant cntlatcral securing the Guaranteed Obligations or any other guarantee
   ot'the Guaranteed Obligations; and (iv) foreclose on any collateral securing the Guaranteed t)blig.ttions or any otJter guarantee of tfie
   Guarantced Obligations in a manner that impairs or precludes the right of Guar•antor to obtain reimbursement for payment under this
   Agreement, Until the Merchant Amount plus any accrued but unpaid interest and Merchant's other obligations to PF under the
   Mercfiant Agreement and this Agreement are paid in filll, Guarantor shatl not seek reimbursemcnt from Merchant or any other
   guarantor for any amounts paid by it under this Agreement. Guarantor petmanently waives and shalt not seek to exercise any of the
   following rights that it may have against Merchant; any other guarantor, or any collateral provided by Merchant or any other guarantor,
   for any amonnts paid by it, ar acts performcd by it, under this Agreement: (i) subrogation ;(ii) reirnbursement; (iii) performance; (iv)
   indemnification; or (v) contribution, ln the event that PI' must return any amount paid by Merchant or any other ;uarantor of the
   Guaranteed Obligations because that person has become subject to a procccding under the United States l3ankruptcy Code or any
   sitnilar law, Guarantor's obligations undcr this Agreetnent sball include that amount.

   Cuarantor AcknowledgemenL Guaratttor acknowledges that~ (i) HclShe understands tkte seriousness of the provisions af this
   Agreement; (ii) We{She has had a full opportunity to constllt with counsel of llisfber choioe; artd (iii) He/She has consulted with
   cottnsel of its choice or has decided not to avail h'rmselflherself of that opportunity.

   Joint and Several i,iability. The obligations hereunder of the per_sons or entities constittjtin; Civararttor under this Agreement arc
   joint and several.

   l'H!; TFR.*iS, DEF6\I1`10NS. CUiADI`t'IORS AND GNFdR1l,1't'tt)N SF".T FOR'llt IN TItE "ALERCHA4!'1' ACR]?EMEN"i", tNCLtHDIAIC TH [: "TER:415
   ANQ CONnrt'IONS", a1.RE Ht;ttERY IVCORPORATEn I,u :ts'*D MADF A PART 4F Tltiti SP;CURCt'1° AGREEMENT AND CI tARANTY.
   CAPITAWZED TF RNS N(Yt' DEFUiED 1lV THIS SF.C.'1,tRITY AGRLrEAIE11't" A1Yn tihARaN1`Y. SItALt. HriVT;'t'HF: i14F.ANtNG Sk: r FORTH IN 7H1;
   MERCt1AN t"AGRF:F:AiFNT. Ci\'Ct,i3Dlt1'G THK"1'FRAtSAND COItiDI't`i(}aNS.        /\


   ytERG'tt,1NTlF1
   8y ~vuNaw~sssrw
                              (Print Natm and'ritle)                        -^----(." :iturc
                                                                C} tver's l.icense,~umber:

   MERCfL1nr V-
   IIy                                                     ~
                              (Print Name nnd 1`iue)                                   (tiigruture)
   SSiJ                                                         t}river's 14nseNum r:

   OWVER/GUARANTOR fll
   t{p   Sl4N4AT2CHrta:5WAa                                 x
                              (Print Name)                                          ZSignnwre
   SS4                                                          Drner's License Number:
   QWNF.Rrc.t)ARAN'I'{)R 42,
   gy
                    (Priut Name)
                                                           x                           (Siguaturc)
   SSs                                                          [7river's License Number:




                                                             Exhibit A - page 55
    Case2:20-cv-03230-AB
   Case  2:19-bk-14989-WB Document
                           Doc 605 17-2
                                     FiledFiled
                                           02/19/20    Entered
                                                07/07/20  Page02/19/20
                                                                47 of 96 16:30:44  Desc
                                                                          Page ID #:6249
                           Main Document       Page 56 of 239                          ! t- - : kkl
                                                              SERVICM LL
                                           AUTHORIZED SERVICING AGENT - E ADVANCE
 F. ADVANCE SERVICES, IA.0 is the independent authori7ed Servicirig Agent of PALM FLTNDrNG, LLC for this Agreement
providing administrative, bookkeeping, reporting, mid support service-s 6r PALM FUNDING, LLC wid the Merchant. E ADVANU,
 SERVICES, LLC is not al'f-iliated with, or owned by, PAI-M FIJNDfNG, LLC and is acting as independent agent for services inclu(tin-
 but not limited to background checks, credit checks.  , general underwritin- review, filing uCC-1 security intcresLs cash inanagement,
account reporting, remittwice and receipts collection. k ADVANCE SERVICES, LIX may, at its soic discretion, participate in this
facility by providing a portion of the funds for this transaction directly to PALM FUNDING, LLC. E ADVANCE SERVICES, LLC is
 not a credit card processor, or in the business of processina. credit cards. Merchant and Owner/ Guarantor hereby acknowledgc that in no
event shall E ADVANCE SERVICES, LLC be liable for any claims made against PALM FUNDI-NG, LLC or the Procmor under any
legal theory for lost profits, lost revenues, to-qt business opportunity, exemplary, punitive, special, incidental, indimct or consequetitial
damages, each of which is waived by the Mcrchant and Owner/ Guarantor. As such, Meruhant hereby authorizes E ADVANCE
 SERVICES, LLC as the appointed Merchant Agreement servicing agent for PALM FUNDING, LLC to initiate ACH Debits
(Withdrdwals) from Merchant's bank account for the payment of the purchased Ainount as it becomes due and payable under the terins
of the Merchant Agjvc.-Tnent. Furthentiore, Merchant mpre-scrits and warTmts that it is the owner of the Account or has the full authority
 to 9mt this authorizat ion. If there are any questions in regard to an electron ic debft
                                                                                /N
(withdrawal) from the AccouM you may contact E ADVANCE SERVICES, lt~~C 877-290-9070




                  (Pftt Nwic andri5c)                                              (Sll-ua)
sso                                                           ...r 's License Number:
                                                             Dl/
NIERC"ANT#2
By                                                      x                   r%
                  (Print Name and Iitle)                                           (Signal re)
 SS#                                                         Driver's t_ice se Nu ber.

OWNERLGLIARMY11911 91
BY 914iM0t4Nrk="
                                                                                   (Si      ire)
                                                                                -:-'•--..
                                                             04~~s License Number      —
0WNE1Q(;t1ARANT0RA2
By
                                                                                  (Signature)
SS#                                                          Driver's License Number:




                                                            Exhibit A - page 56
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20     Entered
                                              07/07/20  Page02/19/20
                                                             48 of 96 16:30:44  Desc
                                                                       Page ID #:6250
                        Main Document lle.11;Page 57 of 239

                                        PAL-M F-UNEXNX.% "-C


                             APPENDIX A: THE FEE STRUCTURE
                           UNDERWRITING & ACH PROGRAM FEE
                                   TOTAL FEES: 5%




                                         C. REJECTED ACH - $ 100




             WHEN THE MERCHANT REQUIRES CHANGE OF ACCOLINT TO BE DEBITED
              REQUHtING PALM FUNDING LLC TO RECONFIGURE ACH COLLECTIONS.

                            E. BLOCKED ACCOUNT - $2,500.00
         WBEN THE MERCHANT BLOCKS ACCOUNT FROM OTJR DEBIT ACH WHICH PLACES
                          TBEM IN DEFAULT (PER CONTRACI)

                              F. DEFAULT FEE - $2,500.00
           WHEN THE MERCHANT CHANGES BANK ACCOUNTS CUTTING US OFF FROM
                                    COLLEC'flONS

                                            G. ACH FEE - $15.00

                                    I-L WIRE TRANSFER FEE - $35.00
                                      1 UCC RELEASE - $150.00
       PAISCELLANROWSERWIF MERCHAW SMU PAY CERTAN FM FOR SERVICES REIAM TO THE
       OIUGINAnON AM MAINIIENANCE OF ACCOUMS WMCli MAY INCUME BUT NOT BE LMM TO,
       NgRCHANTM FUNDING IS DONE ELEMONICALLY TO THEIR DESIGNATED BANK ACCOUNT AND
       CRARGEDAFMOf $35.00 FOR A FED WMEOR $15.00 FOR AN ACIL nMFEE fOR UMDERWRMNG AND
       ORIGINATION IS PAID FROM IliE FUNDED AMOUNT IN AOCORDANCE WrM THE SCHEDULE ON TMS
       PAGE IF MER04ANT IS Ur[LV'NG A MWM / CDNTROL ACCOUNT, THERE IS AN UPFRONT FEE OF $395.00
       FOR TEE BANKFM AND ADMINNSTRATIVE COM OF AIAINTADCNG SUCH ACCOLWr FOR F-ACH CASH
       ADVANCF_ AGREEMENT WrTH MERCHANT. FLIND TRANSFERS FROM BRIDGE / CONTROL ACCDUtVM TO
       NERCHANTS OPERATING BANK ACCOUNT WELt BE CHARGEI) $10.95 PER MONTH VIA ACIL IM FEE
       WILL CONIDIIJE IF TTM BRIDGE AOCOUNT REMAINS OPEN AFrER THE KIR IS PAID MERCHANT WILL BE
       CHARGM $50 OD FOR EACH CHANGE OF rM OPERATING BANK AOCOUNT ONCE ACTTVE WITHTVT ANY
       ADMDtfNSMATIVE AD) USTNffWM ASSOCIATED WITH CTLANGES TO THE SPEaFIED PERCENrAGE WtLL
       MCUR A FEE OF $75.00 PER OCCURRENCE (ALL IEES ARE SUBJECr T'O CHANGE)


                                                 9
                                                                                   Em
                                                         MEKCHANT LNrrlALS:




                                        Exhibit A - page 57
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            49 of 96 16:30:44  Desc
                                                                      Page ID #:6251
                        Main Document       Page 58 of 239
                                                          %OR-10-
                                                      I




                                         F4CkL-NA




     SHAHAN OHANESSIAN authorize PALtvi FUNDING, UC
                                                                   to initiate funds from the checking
   account indicated below. I also authorize iny depository financial institution to honor this transfer.


   This authorization is valid for this transaction only. The transactioii amount will be $

   I have read and acy0ree to all of the terms and conditions on this page and any other contract or document
   that accompanies this agreement. I certify that I am the authorized account holder for this checking
   accounL I understand this is a binding agreement and I wiU receive a copy of each check draft in my
   statement when the item has cleared-

   I understand this is a legal binding agreement between PALM FUNDING, LLC and           SHAHAN OHANEsSAN


   I uncterstand that all returned checks are subject to a $25.00 NSF fee. This agreement WiU remain in effed
   witd PALM FUNDING, LLC reccives my written notice of canceUation via mafl, fax or email.




  Ki                                                                                12/03/2018
              Account holder Signature                                              Date (required)




   Authorized Account RouLing Number                                 Authorized Bank- Account Number




   Account Billing Address




   Account Telephone Number




                                             Exhibit A - page 58
      Case2:20-cv-03230-AB
     Case  2:19-bk-14989-WB Document
                             Doc 605 17-2
                                       FiledFiled
                                             02/19/20    Entered
                                                  07/07/20  Page02/19/20
                                                                 50 of 96 16:30:44  Desc
                                                                           Page ID #:6252
                             Main Document       Page 59 of 239
 AUT.HORIZATION AGR.EEMENT FOR .DIRECT DEPOSIT (ACH CREDIT)
 AND DIRECT PAYMENTS (ACH DEBITS)
 '1`his Authorizration Agreeroent for Direct Deposit (ACII Credit) and Direct Payments (ACN Debits) is part of (and incorporated by
 reference into) the Mercbant AgreemenL Seller should keep this important legal document for Seller's records.

 DiSBURSMEIVT OE ADVAiVCt< PR{)CEEDS, By signing below, Seller authorizes IIuyerto disburse the Advance proceeds less the amount
 of any applicable fees upon Advance approval by initiating an ACH credit to the checking account indicated below (or a substitute ehecking
 account Seller later identifies and is acceptable to Buyer) (hereinafter referred to as the "Qesignated Checking Account")'I"his authorizat.ion is
 to remain in full force and effect until t3uyer has received written notification from Seller of its termination in such time and in such manner as
 to afford I3uyer and Seller's depository bank a reasonable opportunity to act on it.

 BUSIlNES.S Pt1RPOSE ACCOUNT. By signing below, Seller attest.s that the Designated Checking Account was established for business
 purposes and not primarily for personal, family or household purposes.

 MlSCELLANEOUS. Buyer is not responsible for any fees charged by Seller's bank as the result of credits or debits, initiatecl under this
 agreement. The origination of ACH transactions to Seller's account must eomply with the provisions of U.S. law.
         SCOOBEEZ/SCOOBEEZ INC
 L (We}                                      --    uereby Authorue, PAL.M FLTNDtNG LGC
 (H.ereinafter known as "PF") to blutronicalty (ACal) debit the Bank ;1cc:ount Kelow, ot Web I am a signer:

 Bank Name:                                           $ranch:
                                                       DDA:
AOA Routing:                                         Account:

For the amount of $ 4,$63.00               (Or) Percentage of each E3anking DcpoSit: °fo 15

On the Followin~ l~ayS: MON DAY-FRIDAY
 This authorization is to remain in fu11 force and effect until PF has rec:eived written notification from me at least 5 bank.ing
 days prior of its 7 ion to afford PF a rca.sonable opportunity to act on it.

 Signer:( Prirtt iVitle                                              Date:




                                                                         t,




                                                              Exhibit A - page 59
    Case2:20-cv-03230-AB
   Case  2:19-bk-14989-WB Document
                           Doc 605 17-2
                                     FiledFiled
                                           02/19/20    Entered
                                                07/07/20   Page02/19/20
                                                                51 of 96 16:30:44  Desc
                                                                          Page ID #:6253
                           Main Document       Page
                            Baak Login Authorization60  of 239

Dear MerchanL
Thank you for accepting this offer from P.F. We look forward to being your funding partner for as long as you need

ACH Prograrn:
PF, will require viewing access to your bank account, each business day, in order to calculate tlte amount of your daily payment. Please
be assured that we carefully safeguard your confidential infomation, and only essential personnel arill have access to it.

PP will also rcMuire viewinr access to your bank account, prior to fundin,s„ as part ofour underwritin; proccss. The requested aecess is
for "look in" or viewing purposes only, PF is not requesting any cbange or modific~tion acces.s to your account.

Please fill out the form below witfi your in.formation necessary to access your accounC. "Be surc to indicate capital or lower case letters.


Name of Bank-
Sank Portal Website:
Username:
Password•
Secur'rty Question/Answer 1:
Security Question/Answer 2:
Security QuestionJAnswcr 3:
Any other information necessary to access your accrount:


AGREED AND ACKN4WL D 0:


Signature:                                                       l7ate: ~~ 1
                                                                           _ ~ / ZO t `~
                             ~

krint Name: (owner's name) SE-IAHAN ClHANESSIAN
Company Name: (legal entity) scOO5Lzzf5cao6eeztMc
Addres3: (nterchant's bu-giners address)

Bosiness Phone: (mercbant's business phone number)

Please note: ln the event that we are unable to access your account, wc will take a daily estimate payment. An additional S39 fee
will be assessed for eacl► day we tlon't have access. Ptease be advised that failure to timely reestablish our acceSs ability is an
"Event of Uefault" as well as a breach of contractt
All remedies available to us will be pursued and penalties will he enforced.




                                                                        12




                                                            Exhibit A - page 60
                                  Case2:20-cv-03230-AB
                                 Case  2:19-bk-14989-WB Document
                                                         Doc 605 17-2
                                                                   FiledFiled
                                                                         02/19/20    Entered
                                                                              07/07/20  Page02/19/20
                                                                                             52 of 96 16:30:44  Desc
                                                                                                       Page ID #:6254
  PRESS F/RMLY TO SEAL                                   Main Document       Page 61 of 239




                      (1N/TED ST/.1TES
                     I'OST/.1L SERV/CE® .                                                                             U.S. POSTAGE PAID
                                                                                                                      NEOPOST USA
                                                                                                                      ePostage '




                                            O                                                   PRIORITY MAIL 2-DAYTM
_ ::.P
         . '0 I                                                                          RTR RECOVERY                             S h i p Date: 0~t12119
                                                                                                                                          FIaYRafe Env
                                                                                         122 E 42ND ST FL 21
                                                                                         NEW YORK NY 1_0168                                      0006
                     ,AI L®
                                                                                                                                       C017
                                                                                                  LEGAL DEPT UCC LIENS "
                                                                                                  AMAZON.COM INC
  ■Date of delivery specified*                                                                    STE 304
  ■USPS TRACKINGT°" included to many major                                                        300 DESCHUTES WAl1' SW              "
   international.destinations.                                                                    TUMWATER Wi4 98501-7719
  ■Limited international insurance,
  ■Pick up available. *                                                                     ,
  ■Order supplies online.*                                                                                USP:S TRA►CK1NG # EP
  ■When _used internationally, a customs                          To schedule free
   declaration label may be required.                             Package Pickup_
                                                                 scan the QR code.
   * Domestic only

                                                                 a a ~~.
                                        ,                                                             9205 8901 1220 -3928 2199 51                  j
                                                                                     ,

                                        EP14F Oct 2018           a ~
    PS00001000014                       0D:121/2x91/2           USPS.COM/PICKUP                      ,f

                                                                   Exhibit A - page 61
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            53 of 96 16:30:44  Desc
                                                                      Page ID #:6255
                        Main Document       Page 62 of 239




                    EXHIBIT D
                                  Exhibit A - page 62
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            54 of 96 16:30:44  Desc
                                                                      Page ID #:6256
                        Main Document       Page 63 of 239




                                  Exhibit A - page 63
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            55 of 96 16:30:44  Desc
                                                                      Page ID #:6257
                        Main Document       Page 64 of 239




                                  Exhibit A - page 64
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            56 of 96 16:30:44  Desc
                                                                      Page ID #:6258
                        Main Document       Page 65 of 239




                                  Exhibit A - page 65
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            57 of 96 16:30:44  Desc
                                                                      Page ID #:6259
                        Main Document       Page 66 of 239




                                  Exhibit A - page 66
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            58 of 96 16:30:44  Desc
                                                                      Page ID #:6260
                        Main Document       Page 67 of 239




                                  Exhibit A - page 67
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            59 of 96 16:30:44  Desc
                                                                      Page ID #:6261
                        Main Document       Page 68 of 239




                                  Exhibit A - page 68
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            60 of 96 16:30:44  Desc
                                                                      Page ID #:6262
                        Main Document       Page 69 of 239




                                  Exhibit A - page 69
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            61 of 96 16:30:44  Desc
                                                                      Page ID #:6263
                        Main Document       Page 70 of 239




                                  Exhibit A - page 70
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            62 of 96 16:30:44  Desc
                                                                      Page ID #:6264
                        Main Document       Page 71 of 239




                                  Exhibit A - page 71
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            63 of 96 16:30:44  Desc
                                                                      Page ID #:6265
                        Main Document       Page 72 of 239




                                  Exhibit A - page 72
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            64 of 96 16:30:44  Desc
                                                                      Page ID #:6266
                        Main Document       Page 73 of 239




                                  Exhibit A - page 73
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            65 of 96 16:30:44  Desc
                                                                      Page ID #:6267
                        Main Document       Page 74 of 239




                    EXHIBIT E
                                  Exhibit A - page 74
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            66 of 96 16:30:44  Desc
                                                                      Page ID #:6268
                        Main Document       Page 75 of 239




                                                                   March 13, 2019


    Amazon, Inc
    Corporation Service Company
    300 Deschutes Way SW, Suite 304
    Tumwater, Washington 98501

    To Whom It May Concern:

           Please see the enclosed letter and supporting documents, requesting that a hold be
    placed on the following merchant's account and certain other documentation or information:

     ABT HOLDINGS, INC., SCOOBEEZ, INC. DBA SCOOBEEZ, SCOOBEEZ GLOBAL INC. AND
                        ABT MINING CO INC and SHAHAN OHANESSIAN
                                        225 S Lake Ave #300
                                      Pasadena, California 91101


                                                                   Sincerely,



                                                                   Steven Berkovitch Esq.
                                                                   Berkovitch & Bouskila,PLLC
                                                                   1330 6"' Ave Suite 600B
                                                                   New York, NY 10019
                                                                   (212) 729-1477
                                                                   Legal@BBLawpllc.com


          PLEASE RESPOND TO THIS LETTER VIA EMAIL OR FAX:
          LEGAL@BBLAWPLLC.COM
          347-342-3192




                                         Exhibit A - page 75
    Case2:20-cv-03230-AB
   Case  2:19-bk-14989-WB Document
                           Doc 605 17-2
                                     FiledFiled
                                           02/19/20    Entered
                                                07/07/20  Page02/19/20
                                                               67 of 96 16:30:44  Desc
                                                                         Page ID #:6269
                           Main Document       Page 76 of 239


laBw*1
                                                                            March 13, 2019

      Attention: Amazon, Inc
      Corporation Service Company
      300 Deschutes Way SW, Suite 304
      Tumwater, Washington 98501

      UCC LIEN NOTICE AND NOTICE OF POWER OF ATTORNEY GRANTED BY MERCHANT
        TO GTR SOURCE, LLC GIVING GTR SOURCE, LLC POWER-OF-ATTORNEY OVER
                        ACCOUNT RECEIVABLES OF MERCHANT

      Re: ABT HOLDINGS, INC., SCOOBEEZ, INC. DBA SCOOBEEZ, SCOOBEEZ GLOBAL INC. AND
      ABT MINING CO INC and SHAHAN OHANESSIAN

              Balance due to GTR Source, LLC: $1,491,072.00

      Dear Sir/Madam,

              I represent GTR Source, LLC in the above matter. This notice is being sent pursuant to UCC 9-
      406; you have you have a balance owed to ABT Holdings, Inc., Scoobeez, Inc. dba Scoobeez, Scoobeez
      Global Inc. and ABT Mining CO Inc (the "Merchant"), located at 225 S Lake Ave #300 Pasadena,
      California 91101.

              Pursuant to the enclosed Agreement, GTR Source, LLC purchased $1,823,750.00 of the
      Merchant's future accounts. The Agreement was structured so that GTR Source, LLC was to receive a
      portion of all the Merchant's deposits. In accordance with the Agreement, GTR Source, LLC filed a
      UCC-1 financing statement with the Secretary of State of California, thereby obtaining a perfected
      security interest in the Merchant's assets, including without limitation, the Merchant's accounts
      receivables. A copy of the UCC-1 is also enclosed herein for your reference.

              The Merchant has breached the Agreement due to non-payment of the receivables and therefore is
      currently in default.

              It has come to GTR Source, LLC's attention that you have a balance owed to the Merchant or
      have been holding funds for the Merchant. This notice is to inform you that by not forwarding said funds
      to GTR Source, LLC is a violation of the UCC-1 filing and security interest, and hereby interfering with
      the Agreement entered into by and between the Merchant and GTR Source, LLC.

              Please contact me with any questions.

                                                                                     sb-lvd ~
                                                                                      Steven Berkovitch Esq.
                                                                                Berkovitch & Bouskila, PLLC
                                                                                     1330 6'h Ave Suite 600B
                                                                                        New York, NY 10019




                                                Exhibit A - page 76
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            68 of 96 16:30:44  Desc
                                                                      Page ID #:6270
                        Main Document       Page 77 of 239




                                                                      (212) 729-1477
                                                            Service@BBLawPLLC.com




                                  Exhibit A - page 77
      Case2:20-cv-03230-AB
     Case  2:19-bk-14989-WB Document
                             Doc 605 17-2
                                       FiledFiled
                                             02/19/20    Entered
                                                  07/07/20  Page02/19/20
                                                                 69 of 96 16:30:44  Desc
                                                                           Page ID #:6271
                             Main Document       Page 78 of 239

iLien Cover Page




Date Printed: 02/15/2019

Debtor:
Scoobeez INC
640 Irving Ave
Glandale, CA 91201

bill code:
loan num:
REF3:
REF4:
Ref5:
Ref6:
Ref7:
Law Firm Bill Code:

iLien File #: 70720175
Order Confirmation #: 68532354

UserlD: 270042
UserName: STEVE REICH
Number of Collateral Pages Attached: 0

Transaction Type: Original
Jurisdiction: CA, Secretary of State




                                         Exhibit A - page 78
t
           Case2:20-cv-03230-AB
          Case  2:19-bk-14989-WB Document
                                  Doc 605 17-2
                                            FiledFiled
                                                  02/19/20    Entered
                                                       07/07/20  Page02/19/20
                                                                      70 of 96 16:30:44  Desc
                                                                                Page ID #:6272
                                  Main Document       Page 79 of 239




    UCC FINANCING STATEMENT
    FOLLOW INSTRUCTIONS                                                                                             Lien Solutions
                                                                                                                    Representation of filing
     A.NAME 8 PHONE OF CONTACT AT FILER (optional)
        Phone: (800) 331-3282 Fax: (818) 662-4141
                                                                                                                                  This filing is Completed
     B.E-MAIL CONTACT AT FILER (optional)                                                                                         File Number : 197697253443
        CLS-CTLS—Glendale—Customer—Service@wolterskluwer.com                                                                      File Date : 14-Feb-2019
     C.SEND ACKNOWLEDGMENT TO: (Name and Address)
                                                                        44766 - GTR SOURCE

        ~ien Solutions                                                       68532354 ~
             P.O. Box 29071
             Glendale, CA 91209-9071                                        CALI


        L
    I                                File with: Secretary of State, CA                            ~ I                 THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
    1.DEBTOR'S NAME: Provide only one Debtor name (1a or 1b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debto(s name); if any part of the Individual Debtors
        name will not fit in line 1 b, leave all of item 1 blank, check here ❑ and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)
          1a. ORGANIZATION'S NAME
             Scoobeez INC
    OR 1b. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                ADDITIONAL NAME(SuINITIAL(S)            SUFFIX


    1c. MAILING ADDRESS                                                                   CITY                                               STATE I POSTAL CODE                    ICOUNTRY

     640 Irving Ave                                                             I Glandale                                          I CA        91201                          USA
    2.DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
        name will not fit in line 2b, leave all of item 2 blank, check here ❑ and provide the Individual Debtor infonnation in item 10 of the Financing Statement Addendum (Form UCC1Ad)
          2a. ORGANIZATION'S NAME
             Scoobeez Deliveries INC
    OR 2b. INDIVIDUAL'S SURNAME                                                           FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX


    2c. MAILING ADDRESS                                                                   CITY                                               STATE I POSTAL CODE

     3463 Foothill Blvd                                          I Glendale                                   I CA         91214-1856                                                 USA
    3.SECURED PARTY'S NAME (or NAME of ASSIGNEE of ASSIGNOR SECURED PARTY): Provide only one Secured Party name (3a or 3b)
           3a. ORGANIZATION'S NAME
             GTR SOURCE LLC
    OR 3b. INDIVIDUAL'S SURNAME                                                            FIRST PERSONAL NAME                              I ADDITIONAL NAME(S)IINITL


     3c. MAILING ADDRESS                                                                   CITY                                              STATE    I POSTAL CODE

     1006 MONMOUTH AVE                                                                   I LAKEWOOD                                           NJ        08701
_   4. COLLATERAL: This financing statement covers the following collateral:
    All accounts receivable, receipts, instruments, contract rights and other rights to receive the payment of money, patents, chaftel paper,

    licenses, leases and general intangibles, whether now owned or hereafter acquired or arising, and all of Debtor's books and

    records relating to any of the foregoing.




    5. Chedc onlv if applicable and check onlv one box: Collateral is Uheld in a Trust (see UCC1Ad, item 17 and Instructions) Ubeing administered by a Decedent's Personal RepresentaGve
    6a. Check only if applicable and check only one box:                                                                              6b. Check onlv if applicable and check only one box:

         ❑    Public-Finance Transaction       ❑ Manufactured-Home Transaction            ❑ A Debtor is a Transmifting Utility           ❑ Agricultural Lien       ❑ Non-UCC Filing
    7. ALTERNATIVE DESIGNATION (if applicable): ❑ Lessee/Lessor                    ❑ Consignee/Consignor             ❑ Seller/Buyer           ❑ Bailee/Bailor            ❑ Licensee/Licensor
    8. OPTIONAL FILER REFERENCE DATA:
    68532354
                                                                                                                                                         Prepared by Lien Solutions, P.O. Box 29071,
                                                       Exhibit
    FILING OFFICE COPY — UCC FINANCING STATEMENT (Form UCC1)    A 04/20/11)
                                                             (Rev. - page 79                                                                             Glendale, CA91209-9071 Tel (800) 331-3282
               Case2:20-cv-03230-AB
              Case  2:19-bk-14989-WB Document
                                      Doc 605 17-2
                                                FiledFiled
                                                      02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          71 of 96 16:30:44  Desc
                                                                                    Page ID #:6273
                                      Main Document       Page 80 of 239




    UCC FINANCING STATEMENT ADDITIONAL PARTY
    FOLLOW INSTRUCTIONS
    18. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line tb was left blank
        because Individual Debtor name did not fit, check here EI
              18a. ORGANIZATION'S NAME

              Scoobeez INC



    OR




                 ADDITIONAL NAME(S)/INITIAL(S)                                                 I SUFFIX
                                                                                                          I
          I                                                                                                       THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
—   19. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (19a or 19b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name)
              19a. ORGANIZATION'S NAME

              ABT Holdings Inc
    OR
              19b. INDIVIDUAL'S SURNAME                                            FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)               SUFFIX



     19c. MAILING ADDRESS                                                          CITY                                               STATE     I POSTAL CODE                     COUNTRY

     396 S Pasadena Ave                                                             Pasadena                                           CA           91105                         USA
    20. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (20a or 20b) (use exacl, full name; do not omit, modify, or abbreviate any part of the Debtor's name)
              20a. ORGANIZATION'S NAME


    OR
              20b. INDIVIDUAL'S SURNAME                                            FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)               SUFFIX



    20c. MAILING ADDRESS                                                           CITY                                               STATE     I POSTAL CODE      .              COUNTRY




    21. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (21a or 21b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name)
              21 a. ORGANIZATION'S NAME



    OR
              21b. INDIVIDUAL'S SURNAME                                            FIRST PERSONAL NAME                                ADDITIONAL NAME(S)/INITIAL(S)               SUFFIX



    21c. MAILING ADDRESS                                                           CITY                                               STATE         POSTAL CODE                   COUNTRY




    22 ~] ADDiTIONAL SECURED PARTY S NAME                    or   D ASSIGNOR SECURED PARTY'S NAME: Provide only one name (22a or 22b)
—         I 22a. ORGANIZATION'S NAME                                                                                                            '



    OR


    22c.                                                                                                                                                   CODE                 ICOUNTRY



    23.          ADDITIONAL SECURED PARTY'S NAME or                    ASSIGNOR SECURED PARTY'S NAME: Provide only one name (23a or 23b)
           23a. ORGANIZATION'S NAME



    OR 23b. INDIVIDUAL'S SURNAME                                                   FIRST PERSONAL NAME                                ADDITIONAL NAME(S)IINITIAL(S)               SUFFIX



    23c. MAILING ADDRESS                                                           CITY                                               STATE POSTAL CO)E                           COUNTI



    24.MISCELLANEOUS: 68532354-CA-0 44766-GTRSOURCELLC                       GTR SOURCE LLC                 File with: Secretary of State, CA




                                                       Exhibit A - (Form
                                                                   pageUCCIAP)
                                                                         80
                                                                                                                                           .         Prepared by Lien Solutions, P.O. Box 29071,
    FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY              (Rev. 08/22/11)                                                       Glendale, CA91209-9071 Tel (800) 331-3282
                                                                             u.arlla% abt AlPN
          Case2:20-cv-03230-AB
         Case  2:19-bk-14989-WB Document
                                 Doc 605 17-2
                                           FiledFiled
                                                 02/19/20    Entered
                                                      07/07/20  Page02/19/20  16:30:44
                                                                     72 of 96 Sales
                                                                                 Page           Desc
                                                                                           ID #:6274
                                                                                      Psirtner'
                                 Main Document       Page 81 of 239


                                                                      GTR SQ'URCE LLC

Ablreemcnt datccl 12/03/2018                                  be tw•eL•rt 6'l'R Souree LLC ("`GSL") and the A4erehant listcd bclow ("MERCEGINT")
                   (tv4onth) (Day)                 (Ycur)
                                                                              A7 FRCHAlV11' rNFORl11.1'I'ION
;4t4rchant's r.ega► =varnt:- ABT HOLDINGS, INC. / SCOOBEEZ, INC. / SCOOBEEZ GLOBAL 1NC / ABT MINING CO INC
>?letn: SCOOBEEZ                                                                    Sttttc of Incorgnratipn / Organirstian: `"~ rcxteral Ta. rn

'I'ypc ofEntitv (circle pne) Corporatiott                  r.imited l,iability ContpanyLimalcxA Ptwiet5hip               Limitcd Littbility r'-,trtrtcrship       Solc Proprictmhip

Physical Address: 225 S Lake Ave 03001396 S
                                            PASADENA AVE, City, Pasadena/ Pasadena S ,1z, CA                                             /CA                   Gip: 91101 /91105

Contact Nttrne: SHAHAN OHANESSIAN                                             Contact Numbcr.                            _Canail:

Moirint, Addrew.1328 DOVER WOOD DR                                                      City: GLENDALE                      Salc. CA                           lip: 91207

                                                                  Pi1Rt'ttASEANDSA_LF OF FlrrtlRli REC't:IVAtt1.i;S

Mcrchmn ("Mr,rdmt" or`Scllcr") tuarby sdts. uzigris :u+d traasfcrs to GSL ("GSL" ur "IIuycr") (nxtt,ing (iSL thc atisoluta oums) ia consider:uion ofthc funds provided ('flurchasc t'ricc")
specificd bctaEv, :t11 ofiVlerchant's funim accounts, cotttract rights nnd other emitlemcnts mising from or relatinb to the 4vymcnt af monie.s fiom Merchant's customers' antUor other third {arty
p.'tyorc (thc "Receipts" detlnod as alt paytnents tnadc by, cash, ched:, clectranic transfa or oiher form ormone4ary pa}ment in the oniin;nv wutw of thc Mcrchant's bnsTrtrss~ for the payments
dtn. t4 Mcrcham as a restdt of Mcrcbaru's Salc of coods or services (the "Tramactions") until tha amount spotificd Wow (the"Purdutsed Amount") ha3 bcen dclic erai by or on l+clralPof
Mcrchant to rSL.
Thc Purchs.scd Amoum s68lt NC psid to GSI • hy Mcrch:mt's inevopbly dirmitr,cl cmd autfwririno thal there be oaN-QnUcposiung h3nk account, tthich acxwutu must tac acceatab)c to, and prC-
aptxoved h;•, t''i.St. (the "Accou>it") into +y4tich Mcrchsnl and :t9imh5nt's customets shail rcntit the pm-wtagespceificd bctow (t}ec "SpcciGed t'ercentage") of thr Merchutt's setticmcnt
tunotuus due from cach i'ranSaCtion, uttti! Such time a.s GSL taceives pnyment in fnil of thc Ptrtch;tscd Amouttt. Merehant herchy nuthorizcs CiSL to ACl I tXbit thc spoci$ed remittances fiom
the m^tcttant's Accrnunt on n daily tasis nnd uill providc GSL %sith all reqvinxd ae¢e.cs codes atul monthly bertk statam.~nts. Mcsehant und+xst:uttls thot it is responsibic for ensuring thm the
sprcificd p=cntaec to hc dci+itai by GSL remains in the Account atrct will he hc)d rcsporuiblc for any rres incurrtd by GSI. resuiimg frum u rejtcicd ACI I ancmpa or an cacnt of drfault.
(See Apqamdix A) CLtiL is not recpCutsihlc for any ovcrdrafts or tr,j~ttxf tranSacAions that nuty rcsult from GSL'B ACI I dCbitinS thc specificd amounts und~' the temts ofthis aRrccm~t. GSL
will d•~it the spccitic daih• amamt each MtSiness day nnd upon reocilR of the Mcretant'c monthly hank statematl3 on or abaut thc eightex:nth day of ruch nnmth rcrniseile the Mcrchant's
Ac,cmm mt hy cithcr crediting ar dchilind thn d7fTnrnce ftom or Itwk to thc Mcrchant's Accounl so that dtc amount debiud per month equals thc speci icd pctecatage. GSL m;tv, upon Mcrcha's        ttt
 ~ est, adjust the amount of:my paymc~nt duc under this Agic'~°ment at GSL's solc discretKan arat as it dccnts appropriste,Notwithstzmd"utg anythina to the conttaty in this A3raettattt or atty
ru
        ,,recmcnt brttti=n GSL and x4lcrchant, upon thc viol:uion ofuny provisioay containcd in Srctiun 1.11 of thc Mk.RCHAN'r AGRLL'tutF3V1` TERMS AND CQNDI'I`I(7NS or tha
otlrer ar
occurrence of an t;vent ofl'A:fault undcr Sociion 3 of the MFJtCI IANT AGRF.FaMfT1T TL:RMS AIv`D CO'v'DITIONS, thc Sprcificd Percentuge shall ctlual 1004R, A list of an (rks apptieAl!)e
under this AVcemcnt is containat in AppendixA.

                                                                                                                  12,999.00 Tovt Purrh,ud Amoonr.s 1,823,750.00
I'otal Porzense Price: 1,250,000.00 SPc6rced Prrcentne: to 7. F.stimuted Daily Amonnt:S


"rtlE 19`RCHANT A(:REP;P1M:Ai t"178R4k1S ANI) COr'iDf110NS S! F FOR'rfl ON P                        E, Tll ."SECURPfYAf:RRF;Mt:X1' A'YD t;UAkG1N'11"' AND TFiR
'ADAi1NISTRA"1'IVR FC)P-Ni HRREOP, Akt, ALi. IfifiRF.BY INCORhORA'I'):D IN                          MADHA R'r             t)tKRc:MAx1I'AGREEMEt\T.

    FOR'ITIE A1ER `11Ati t' ftitl
    rx SPIAHAN t7111ANESSIAN                                                                                                                                           Sign Here (
                             (F"rint iVatnc attd'1`itic)
     FOR "rt #l: P14 RCk>Ai~ 1' 02)
    By                                                                                                                                                                  Sign Hcre I
                             (Pr'int i3arrm ttnd "fitlt)
    C1Wt\ ER#I
    gy sMaHara oHANESswt                                                                                                                                                SigD Here I
                             (Prtttt Ntmtc)
    Onli\FR 1t2
    m                                                                                                             (Signaturc)
                                                                                                                                                                       Segn Here
                            (Print 14am)

    C.1'19 '(?URCE LLC -                      -
    By                                                                             S:des AssocfatcNatrtc:
                     (Company Oilitxr)                                                                                        (SiBTMu~)

                       GTR Source LLC III I John Street Suite 1210 1 New York INY 100381 Ph. (855) 662-930 FFax (855) 204-0222




                                                                                  Exhibit A - page 81
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            73 of 96 16:30:44  Desc
                                                                      Page ID #:6275
                        Main Document       Page 82 of 239
                           MERCHANT AGREEMENT TERMS AND CONDITtONS

     LTE"is oF ENROLLNIENT PROGR",l
1.1 Merchant Deposit Autement- Merchant shall cxcctitc, an agreement (thc -Mcrcharlt Deposit A-jmment") acce:ptable to GSL and appoint a
     Bank acceptable to GSL, to obtain cicctronic fund transfcr serviccs and/or "ACIV payments. Merchant. shall provide CMS and/or            iis


     authorized agern with all of the information, authorizations and passwoods nccmwy to vcrify Merebant's receivables, rcceipts and dcposits
     into the aocounL Merchant sUl authorize GSL and/or its agent to dcduct amoLmts owed to OSL for the Reccipts as specirted hcrcin fmm
    .settlement zimounts which would otherwise he due to Merchant ftoin electronic chcck transactions and to pay such amounts to 6SI, by
     peTmitting GSI, to withdraw the specified perccniages by ACI I debiting of the accoLtnt. Ile authorizationshall be irrevocable absent GSL's
     written conscnt.
1.2 Future Purchases. GSL rcscrves the right to rcscind the oflcr to make any purchasc paymentS hereunder, in its soic discretion.-
1.3 Finsntial Condition. Merchum and Ciluarantor(s) authori7e GSI. and its agcnLs to investigate their financial responsibility and history, and will
     providc to GSL any barlk or financial smtcmcnM ux returns, ctc. as GSI, deerrLs necessary prior to or at any time aftcr execution of Ellis
     Agreement. A photocopy of this authorization Nvill bL deemW zis acceptabic for rcIcasc of 1-inancial iiiformation GSL is authorized to update
    such infortnation and financial profiles froni time to time as it dLcms appropiiate.
1.4 Transgetional History. Merchant atithorizcs GSL and its agents to investigate thcir fmanicial responsibility and history, axid will provide to
    GSL any authorizations, hank or financial statements, ta-x rcmms, ctc.. as GSI.. decins nceesmry in its solt: tind absolutc discrction priorto any
     time after the execution of this Agrctmexit. A photompy of Lhis authorlyation will be dcmcd as acceptabic as an authorization ror release of
    1-tnanciM and credit in1britiation. Merchant , %-aivcs, to (he maxirnum extent permitteil by law, any claims for damages against GSL or zmv of its
    affiliatcs relating to any investigation undertaken by or on bchalf of GSLas pemitted bv this Agreement or disclosure of iiifoffnation as
     permitted by this Agreement.
1.5 lndemnirication. Merchant and Guarantor(s) jointly and severally indeinnify and hold hannlcss Proecssor, its officers, dirce-tors and
    sharcholders against all losscs, damages, claims, liabilities and expenses (including, reasortable atiomey's fees) incurred by Processor resulting
     fmiti (a) cUms asswed by GSI, for monics owed to GSI. froin Mcrehant and (b) actions taken by Processor iri reliance upon inforTnation or
     instructiorts providcd by GSL.
1.6 No Liability. In no cvcnt will GS1. be liable for any ciiirtis .- twrted by Merchant under any legal dicory for lost pmiiLs, lost rcvcnue& lost
     busincss opporttinities, cxcmplarv, pitnitive, special, incidental, indirect, or consequenual damagcs, cach of which is waived by Merettatit aiid
    Guamntor(s). In the event thctw tiai ins are nonetheitss raised, Merchant and Guarantors will bejointly liable forallof6SI.'s leo fccsand
    expenscs resulting thererrom.
1.7 Reliance oii'l'erms Scctiuns 1.1, 1.7, 1.8 and 2.5 of this Agreement arc agmed to for the benefit of MerchanL GSI, and Proecssor, and
     notwithstanding the fact that I"ccswr is tkot a party of this Agreemetit, Processor may rely upon their temLs and raisc them as a defcnse in any
    action.
1.8 Safe of Receipts. (TMS IS NOT A LOAN) Mereltaiii is sLIfing a portion of a (kiture revcnue streani to GS1,at a discounL not borrowiiig
    money from GSI,.'I*hm is no interest rate or payment schedule and not Oine period during which Ilic Purchased Amount musi be collected by
    GSI— I f Future Rcccipts arc mnitted mqrc slowly thHn 6S1, iiiav have anticipated or projected bLcause MerchatiVs busitims has slowed down,
    or if the ftill Ptirchased Amount is never reniitted bccause Merchant's businesswent bankrupt or othenvise ceased olxrations in Lbe ordinary
    course of business. and Merchant has not breachcd this Agrecitient. Mcmhant would noL owe anything to GSI, and would not be in brcuch of (.)r
    default under this Agreement. (;SL is buying the [Iiircha-sed Amount of FtitAire Receipm knowing the risk,; thaE Merchant*s busines's inay slow
    down or fail, and CtSL assumes these risks hascd on Mcmhint*s mTresentations, warranties, and covenants in this Agreement.. MeTchant
    transfur$ to GSL fill and complete ow-nership of itie lurchased Amount of 1-iittire Receipts and Merchant retains no legal or equitable interest
    therein. Mcrebant agrees that it will treat purchase Price and Purchased Amount in u manner consistent with a saic in its accounting records
    and Lu returns, MLmhant agret-s that GSL is cntitied to audit Merchant's accounting records upon reasonahlc Notice in order to v eilly
    compliance. Merchailt waives any rights of privacy, confidentiality or taxpayer privilege in anv such litigation or arbitmtion in which Mt-rchant
    assets that this transaction is anvthiiiit other than a sale of ruture receipts.
1.9 Pgwer of AttorneX.IMmIlant irrevocably appoint$ GS1, as its agent and attomcy-in-faa with fuR authority to take any action or excetite aiiy
     instrument or docunient tosettle all obligations due to GSL ffom Processor, or in the case of a violation by Mcrehant of Section 1.2 or Lhe
    occurreocc oran Event of Dcfault tinder Scction 4 hcre-oL froit) MerchanL under this AgreciiicnL including without limitation: (i) to obtain and
    adjLLst insurancc; (6) to coller-t monics due or to beconic due under or in respect of any of the Collateral: (ii) to rcceive, cridorse, and collect any
    checks. notes, drafls, inqrumcats, documents, or chattel paller in connection with clause (i) or clausc (ii) above; (iv) to sign Merch. ant's nanie
    on any invoice, bill of ladin- or assignment directing customm or account debtors to deliver ftiture receipts diTectly to GSU and (v) to file
    aTty claims or tak-c any action or institute any proccoding which GSL may dccm necessary for dv- collmtion of any of the unpaid Purchased
    Arnount from the Cotiatcril, or otherwise to enforce its rights with respect to the delivery of the Purchased Anwunt.
1,10 Protection,; nain.lt Default. The followin-, Protections I (lirougli 8 rwy be invokW by GSI., immcdiately and without noticc to Mercbatit in
    tut evcnt of defaulL as prescribed by Section 3.1 andfor 2.9. OR in the event tbal: (a) Merchant takes mi), action to discournge ihe use of
    clectronic ebeek procc--sing that are settled through Procrssor, or perinits any event w occur that could havt: an adverse cffcct on the use,
    acccptance, or authorization of chucks ror the purchase oi'Merchant's scrvicf-s and pruducts including but not limited to direct deposit of ztny
    cliecks into a bank account withoutscanning into the CiSi. eicctronic check processor; (b) Merchant. chaitges its armngemunts with Prmessor in
    any way that is utivcrse to GSL- (c) Mmitaiii cliangcs the clectmiic cheek- processor through which the Rcecipts arc settled from Proom or to
                                      7




                                                               Exhibit A - page 82
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            74 of 96 16:30:44  Desc
                                                                      Page ID #:6276
                        Main Document       Page 83 of 239
     another cicctronic cheek processor, or pemtits any event to occur that c0uld cause diversion of arty of Mcrchant's cheek transactions to another
     proccssur, (d) Merchant intertupts the oper.uion of this business (othcr than adverse weathcr, natural disasters or aefs of Cod) tran.sfcrs, movcs,
     se11s, disposes, trartsfGrs or otheniisc conveys its business or assels without (i) dtc cxpress prior writtcn consent of GSL, and (ii) the tivritten
     ac,neemcnt of any purchaser or tr7tnsfcte,: to the assumption of all of Mcrchant°s obligations under this Agreement pursuant to documentation
     satisfactory to GSI,: (e) Merchant demonstrates an intcnt to default on this apreernent by thrcatcning to either cea.se payments cn' defautt on any
     provision within this Asnxnicnt or (t) Merchant takcs any action, fails to take any uetion, or offers any incentive--economic or otherwisc
     the resutt of which will bc to induce any customer or custonters to pay for Memhant's sen•ices with any means other than checks that ure
     settled thrvuhb Proce.csor_ Thcse protections are in additiun to any other rcmcdies availahle to GSI. at law, in equity or othcnvise ptrrs-ttant to
     this AgroemertL Protection 1. '€'he full uncollected Punchasc Amount plus ull fees due undcr this Agt'eement and the attuched Security
     As~eement become due and payabic in full immediately. Protection 2. GSI,, may enforcc th% provisions of thc Pcrsonal Guarantec of
     1'crformane:e against the Guarantor(s). Protection 3. Merchant sha1L upon erecution ot'this APrrcement, deliver to GSL an executcd Confession
     of Judgment in favor of GSI., "rn the amount of the Purclrase Amount stated in the Agreement along wnth legal fces ctticulated at twenty flve
     percent (25°lo) of the purchased pricc less any payments made artd interest Upon brcuch orany provision in parabraphs 1.10, 2.9, rutdtor 3.1,
     GSL may enter that Confmion of Judgnient as a jueigment with thc Clerk of the Court and c:xccute thereon. Proteetion 4. CiSI. may enforee its
     seeurity intemst in thc Collateral identified in the Security Agrecment herein. T'rotection S. CiSt, may procmd to protect and enforce it&c rights
     and retnedi es by lawsuit. In any such lawsuit, in which G31, shall rti,-co-mr judgtnent again~~t Merchant. Mcrchant shall be liable for all of GSI.'s
     costs of latvsuit, 'tneludinE but not limitcd to a11 rcasonable attome}.s' fees and court costs. Proteetion G. Merchautt shall, upon cxccution of this
     Agreemcnt, deliver to GSL an executed assigtment of lm;e of Merchant's premises in favor of GSL. Upon bnach o€any provision in this
     partigsa,h i.12, GSL may cxercise its r"tgltts under sucfi assignment oflease. Protection 1. GSI, may debit Mcvchant'S depository accounts
     wherever situated by meems of ACH debit or facsimilc signature on a computcr-gctan:ued check drawn eyn Merchant's bank atccount or
     othenvise,, in an amount wnsistertt wfith the Spc.cified Perccntagc. Proteetion tl. GSI. shall have tlte right, without w-aivinc any of its rights and
     r+rmedics and without notice to R4erchant aridlor Guarantor(s), to notify i4terchant's credit card proccssor o1' Oie sale of Reccipts hereundcr and
     to dircct such cn:dit cttrd processc.ir to makc payment to GSL of all or any portion of the amounts receivcd by such crcYlit card processor on
     behalf of lvtcrchant. Merchant hen;by grants to OSL an irrcvocable pocver - of-attoatey, which power-ol-attorttey shall he couplett with an
     intcresL and hereby appoints GSI, or any of GSL's rc:prescntativcs as Merchanl's attnmey-in -f,tct, tu tztke any and all action necessary to dirt.v:t
     such new or additional credit card proecssor to make paymcnt to G51U a.s contcmplated by ttris Section.
1.11 Proteetion of Information. Merchant and each person signing this Agrcx.mcnt on behalf of Mcrchant andlor as Chvncr, in re`',p::ct of himsctf or
     hcrself personally, au$tori2es GSI, at di_sclose information cancertting Merch+'tnt's and uach Owner`s and,'or Guarantor(s)'s credit standing and
     business conduct otdy, to agents, affili;ttes, subsidiruies, and credit reporting bureaus. Merchant. Guarantor(s) trnd Uw•ner(s) hemby waivcw to
     thc maximum extcnt permiticd by Law any claim fur damages against GSL or:uty of its affiliatcs relat-ing to any (1) investigzuion undcrtakcn by
     or on bchalf GSi,, as permittcd by this Agwement andtor (ii) diselosurc of infixm:uion ac pemtittcd by this Agrccntan.
1.12 Confidentiality. 'fhe terms and conditions of this Agrernent arc proprietary and confidcntial unleas required by law. A•terrchant sha11 not
     disclose this infortnation to anyone other than its attorney, accountant, or similar service provider and then oniy to the extent such person uscs
     the information solety for thc purpose of advising Merclrant and first agrucs in writing to bc bound by the terxn,-,7 of this Action. A breach
     cntitles GSI.. to damaees and tcgal fixs a.s well as temporttt}• restraining order and pretiminary injunction without bond.
1.13 ll/li/As. ]v4enahant hcreby acknowledge,a and agrces diat GSI. may bc using .`doing busin~~s as" or `dlbla" namcs in connection with 1arious
     matters rrelatina to thc transaction bctwccn GSL and Merchant, including the filing of UCC-1 tinancing statements and otlter notiexs or filing       gs.

  11. REPRESENTATIONS, WARRANTtES, A1VD CUYENANTS
    Mcrchant represencs, warranix, and covenants that as of this date and duritrg the terro of this Agn:ernent:
2.1 Financial Condition and Pinaneial tnformation. Any bank statements and fituutciIIl itatcmcnts of Merchant that have bcxtx furnishcd to
    GSL, and future statements that will bc ftrruislted tn GSL, fairly represent the financittl eond'uion of Merchant at such datca and Merchant wili
    notify GSL itnmediatcty if there are matcrial adverse changcs, financial or othenvisc, in thc condition or opmtion of the lvlerchan t or any
    change in the ownership of thc Merchant. 051. may rcquest statements at any time during thc prrfomtajice of this Agreement and the Merchattt
    shall provide thcm to GSL within five business days. 1:'urthermore Merchant rcprrsents that all documunis, forms and rccordcai inter+views
    providcd to ur with GSI, are truc, accurate and complete in all respcets, and aceurateiy rcflcct Merchant's financial coadition and mults of
    opLrations. Mcrchant further agrce.s to authorize the rcicase of any paSt or ruturc: We rdums to Mcrchant.
2.2 Governmental Annrovals. Merchant is in compliance and shatl comply with alt laws and has valid permits, authori7ations, and licenses to
    own, operatc and Itase its propertic.s snd shall comply with €rll law•s and has valid pernut.s, authorizations and liccnses to own, operatc and ltasc
    its properties and to conduct the busines.e in which it is presently cngages tmdlor will cngage hereafter.
2_3 Authoriy,ation. Mcrchant and the per_wn(s) signing this Ageement ott behalf of MLmbant, havc fii11 power and authority to incur artd perform
    tlte obligations under this Agreement, all of.vhich ltnve been duty authori2ed.
2.4 Insurance. Merc6attt will maintain busincss-interruption utsurattce naming GSL as a toss paycc ancl udditional insurcxl in amounts and agtunst
    risE:s as are s:ttisfactory to GSI, and shall provide GSI, with proof of such insurancC uporr request
2.5 Eleetronie Check Procecsing Attrcement Merchant will not change its processor, add tarminal.c cltange its financial institution or btutk
    acx:ount(s) or takc any othcr action that could havc any advene effcct upon Merchant's obligations under thfs Aerccnicnt, without GSL's prior
    %+•ritten consenL Any such chrutges: shall be a tnaterial breach of this Abrecment.
2.6 Chanee of Namc andlor Location or the Sale and/or Closine of the f3usinr.cs. Merchant will not conduct Mcrchant's busincss under tuty
    nttme otlter than as disclosed to GSL or change any of its places of busincss «ithuut prtior w•rittcn consent of GSL. Merchant will not scll,
    disposek transfer or othLrvisc convey all or substantially all of its tncsincss or nssets without (i) the en:press prior written conscnt of GSL, tutd
    (ii) the written agrCcmcnt of any purchaser or iransierec assuming all of Mcrehant's obligations undcr this A~,+reement putsuant to
    documentation s:uisfactory to GSL. l:.xcept as disclosexl to GSI. in writing,l+lcrehant has no cum~rtt plruts to close its businrss either
    temporarily. ovhcther for renovations, repairs or any othcr purpose. or pennanently. Merchant agrees that until GSL h~ reccived all ol'the
     Purchascs Amount Merchtutt will not voluntarily close its basincss on a tunporary basis for rrrrrtovations. rc{airs or other purpnses. This




                                                                Exhibit A - page 83
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            75 of 96 16:30:44  Desc
                                                                      Page ID #:6277
                        Main Document       Page 84 of 239
     pmvision, however, does not proltibit Merchant from closing its busine,,s tempor,trily if such closing is n:.quirc to conduct nenovations or
     rcpairs tbat are required by local ordinance or othtx Icgal order, such a.s from a hcalth or 6re inspcctor, or if otherwisc forccd to do so bv
     circtunstanccs outside of the controi of Mcmhant, t'rior to any such closure, Merchant will provide CiSL ten.days' notive to the extcnt
     praaic:tble.
2.7 F.stonoel Cgrtificute. Merchant will at cvery and all timcs, and from time to time, ttpon at least onc (1) day's prior notice from GSL to
    Mr.rchant, c.vecute, acknowledge and dclivcr to GSI, artdlor to anv other persan, f irm or corporation spccifred b,v GSL, a statement cettifyittg
    that this Agreenient is unmodified and in fu►1 forGc and efl'ect (or, if therc have bcett modifica6on, that the same is in full fonce and effect as
    modified and stating the modiftuttions) and stating the dates which thc Purchflsed Amount or ;my portion thereof has bzett paid.
2.8 No PendinP or Cantemplated BankrunteY. A.s of the date Merchartt executes this Agreernent, Merchant is not insolvent and does not
    contemplate and has not filad any petition for bankruptcy prntcction under l'itle 11 of the United States Codc and thcrc: has been no involuntary
    petition brought or perrding against Mcrchant. Mcrchant rc,piesents that it ha_s rmt consulted with a banktuptcy attomcy within six months prior
    to the date of this Agreemcnt Merchattt further warrants that it does not anticipate filing a bankruptcy petition and it docs not anticipate that an
    involuntary pctition will be filed aeainst it.
2.9 Woriane Capitai F'undinz. Merchant shall not further encumber the Rcccipts without (i) the written consent of GSL, and (ii) the written
    a~~cment of any purchaser or transfcnx to tbe a.s.tumption of alI of Merchani s obligations under this Agreemertt pursuant to documentation
    satisfactory to CaSh; or (c) Mcrchant takes any action, fisils to talce any action, or offixs any incc-ntive-- economic or otherwise—the rt sult of
    whicit wil I bc to indttce ssny customer or customcrs to pay for Merchartt"s scrviees with mty means othcr than checks that are settled throueh
    Procrssor. 'fhcse protections are in addition to any other remedita available to GSL at law, in equity or otherwise: pursuant to this Agrecmenti_
    Protection 1. 'llte full uncollLvtcxl Purchase Amount plus all fecs due under tttis Agreemcnt and the an:tched Sccurity Agreement become due
    and payable in full immediateiy. Protection 2. GSI. may cnform ttte pmvisions of thc Personal Guarantce of'performattec ap,ainst the
    Guarantor(s). Protection 3. Meruhant filiall, upon whether in the form of a purcha.se of, a lo:m against, collateral against or thc sale or purchase
    of ctedits agains5 Receipts or futurc chec}: sales, with any party other than GSL. ProteCtion 4. Merchant shall, upttn cxceution of this
    Agrcement, deliver to GSL an cxecuted Confession of Judgment in favor of (iSl,. iit the amount ot'thc Yurcfiasc Arnount stated in the
    Agreement along with le,r,al fees calculated at twetity five pert,~ent (25°:ti) of the purehased price less any payments made and interest Upon
    brcach of ttny provision in paragraphs 1.10, 2.9. andJor 3.1, GSL may enter that Confession of ludgment as a judgment with tlre Clerk of the
     Court and execute thereon.
2.10 Uneneumbered Receiptc. Merchant has gtwd, compicte and marketable title to all lteceipts, frec and clear ofany and all liabilities, li4-rts,
     claims, changrs, nsirictions, condicions, options, rights, mortgages, security interests. equitics, pledges and cncumbrtute:es of any kind or
     nature whatsocver or any other rights or interests that may be inconsistcnt Hith the tr,utsxctions contranplated with, or adversc: to the interrsts
     of GSL.
2.11 Rusiness Purpose. iNerchant is a valid busincss in good st:utding under the lasas of thcjurisdiction in which it is orgttni2ed and/or opertttts,
     and Mcrchant is entering into this Agroemcnt for busines.s ptuposcs and not as a crnaumrer fi,r per.sonal, famttv or hvusehotd purpo.ses.
2.12 No Violation of Prior Aereements. Menchant's cxccvtion vtd performanu: ofthis ^tnrct,mcnt will not cwnflict with any other agrti emcnt,
     obligation, promisc, court ordcr, administrntive order or dccrcc, lavv or rcgulation to which Merchant is subjecr, including anv as.;reement that
     pmhibits thc sale or plcdgc of i4lerchtuit's future rcxeipts.

  1,11. EVEIVTS OF DtiFAULT AND REt<WD1ES
3.1 Fvents of IlefautL `the occutxctux of any of the following events shall constitute an "Event of t?efault" hc:rcunder: (a) Merchartt shaJl violate
     anv tcrtn or eovcnant in this Agrccment; (b) Any rcprescntation or warranty bv Merchant in this Agreement shall prove to have bcen irtcoirmt,
     falsc or misle:uling in any mati.~rial aspcct when rrtade; (c) the sending of noticc of tertnination by Guar,mtor(s) prior to the Purchased Amount
     being paid to GSL; (d) Merchant shall transport, move, interrupt, sn,cpcnd, dissolve or terminatc its business; (e) Mcrchant shall trzutsfer or s-t:ll
     all or strbstantially all of its assets; (17 A4crr:hant shall m:il;c or send notice of any intended fiulk sale or tnutsfer by Merchant (g) Merchant shall
     use multiple depository accounts without the prior wrinen eonscnt of GSL; (h) Mcrchant shall change its dupositing account without the prior
     written conscnt of GSt.; (i) Mcrchant sball perform any act that redutx.,~c the value of any Collatcral grattcd undcr this Agreement: (j) Merch.utt
     ;chull default undcr any of the terms, eovcnunts tu+d conditions of either this Agrcement any othcr agrcement with CiSI,: or (k) Merchant shall
     fail to deposit its Receipts into the Accotmt.
3.2 Remedies, ln case of any l.ivent of Refault occurs and to Sc+ction 4.4 heroof, tiSl, may proceed to protcct and enforce it~: rights or remedies bv
    suit in equity or by action at law, or both, whethcr for the specitic performance ofany eovcnant, av ,,ttiement or othcr provision contained hcrein,
    or to cnforce the disti«hargc ofMerchant's obligations hcrcunder (including the Persomal Guararttee) or am other legal or equitable right or
    remedy.lUl rights, powcrs and renuxlics of GSL in conncction with this A,p,rcement may be esercised at anv titne by GSL after the occutrence
    of an Event of l7cfault, are cumulativc and not exclusivc, and shall bc in additiun to any other rigltts, powcrs or rcmedies provided by law or
    equity.
3_3 Costs. Merch;utt shall pay to GSL ali reaSonable cost,s associated with (a) a breacti by i4lerchant of the Covcnants in this Agna-mccnt and the
    etifom.ement thereof, and (b) the. enforccment of GSL's remtxjics set forth herein, incltrding but not limited to court costs and attomeys' fees.
3.4 Reguired iV'otifecations. Mtxc:harlt iS requircd to give GSL tvritt~.~n notice within 24 hours of any filing undcr Title I 1 of the United Statcs
    Code. Merchant u ttquired to Givc GSL seven (7) days written noticc prior to closing of any salc or all or substantially all of the Mcrchant's
     assets or stocks.

    IV. bt[SCk:LLANEOUS
4. i Motlifieations: Aarecments. No modiftcation, amcndment, waiver or eonseut of any pmvision of this Agr(xmcnt shall he ctTcetive unli,,cs the
      samc shall bc in writing and signed by both parties.
4.2 Assi>finment. GSI, may a.zsign, transfer or scil its rights to receivc thc PunChascd Amount nr delegate its duties hereunder, cithcr in wholc or in
     part without prior noticLs to Mcrchant
4.3 Notices. All noticcs, requo-ts, conscnts, demands and other coimnunications hcreunder shail be dclivertid bv ccrtified mail, return rcccipt
    rcqttested, to thc respectivc partics to this Agrccmcnt at the addresu:s set forth in this Agreement and shall bccome effective ONLY upon
     reccipt.
4.4 Waiver Remedies. Plo failure on the part of GSI. to exen:ise, and no dclay in excrcising any right under this Agreentent shall operatc as a
    %vstiver thcreof, nor shall any single or partia[ exerci„ee of any right under this Agrecment precludc any oth4-r or further c.eercise tliereof or thc
    c.Kcrcise of anv othcx right "Inc remedies provided hereuruler are cumulative rutd uot ezclusivc of any remedie.s providod by law or equity.




                                                               Exhibit A - page 84
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            76 of 96 16:30:44  Desc
                                                                      Page ID #:6278
                        Main Document       Page 85 of 239
4.5 Bindine Etiect. This Agrecment shall be hindino upon and Pnure to the benerit of the partics and their respective succcssors €tnd assigtu,
     exccpt that Merch3nt shall not have the rigbt lo assipi itc rightc hereunder or any inter> st herein withoui the prior written consent of GSL
     vrhich consent mav be withheld in GSL's sole discretion..
4.6 Governini Law, Venne snd Jurisdiction. This Agrccmtnt shall be governed by and construed exClusively in accordancc with the laws of the
     state of Nctiv Yorh, without reg,ard.c to any appliatble pr;nciplcs of conflicts of law, iC there is any suit, action or proceeding arising haeunder,
     or the interprewion, performance or breach hereof or in any dispute arising among the pariies, thcn suclt litigation shall only be instituted in
     any couri sitting in New York- Statc (thc "Acceptable Fonuns"). The parties agree that the Acccptable Fonims are convenient and submit to the
     jurisdiction of the Acccptable Forums and wsivc sny and applic;uion made by eidicr party to transfer such pruceevling to an Acceptabfe Forttm.
4.7 Survivu) of Renresenta6on. etc. All representations, warrantiis and covenants herein shall survivc the execution and dclivery of this
     Agrecmcnt and shall continue in fuil forcx until att obligmioits undcr this Agu:mcmt shall have been satisfied in full and this Agrccmcnt shall
     havc tc-rtninated.
4.8 Entire At=reement and Severabilitv. 't'his Agrcement embodies the entire ab<*recment between Merchant and GSL and super,sedes all prior
     "cments and underctandinp,s relnting tn the subject matter het+eoC in cA.se any of the provisions in this Agreement is found to be invalid,
     illegal, or unenforecuble in any respccL tle, vttlidity, legality, and enforceability of suty other provision c:ontained hercin shall not in any +vay be
     afleeted or impairal.
4.9 dLtR}r WAIVER THE PARTIES WAIVF; THE RtGHT TO A'1'RIAL BY JURY [N ANY COl3RT IN ANY SUIT, AC"1'iON OR
     PROCEEDiNG ON ANY tltATTER ARISING IN CONNECTION WITIi OR IN A:YY WAY RELATED'1`O THE TRANSACTIONS
     OF WII[CH THIS AGREEMF;N'I' IS A PART OR tTfi ENF'ORCE4►9ENT, EICEPT WH'ERE SUCH Vh'AiVER IS PROHIBITED BY
     LAW OR DEE1titED BY A COURT OF LAW TO BE AGAINSI' PUBLIC POLICY. THE PARTIES ACKNQWLEDGk: THAT
     EACH H4AKES TIWtS W.41VFR Iv       'tOVI~iNGLY, WH.LtNGLY, AND VOIdJNTARtLY AND WITHOUT DCTRESS, AND ON[.Y
     AkTER EXTENSIVE CONSIDF.RATION OF TtIE RA3411FICATIONS OF Tii1S tVA1VE:R WtTH TIICEIR ATTORNEYS.
4.10 CLASS AMON WAIVER. THE PARTtF:S WAIVE ANY R.IGIIT TO ASSERT ANY CLAIM1fS AGAIy[ST THE OTHER PARTY
     AS A REPRESENTATiVE OR NEECIIBER IrN' ANY CLASS OR REPRESENTATIVE ACTION, ExCF:PT WHEItE SUCH V►,4IVER
     lS PROHIBIT>i.D BY LAW OR DEEME,D BY A COURT OF I,AW TO BE AGAINST PUBLIC POLI'CY. TO TNF: FXTENT
     EITHER PARTY IS PERhtITTED BY LAW OR COURT OF LAW TO PROCEED WtTH A CLASS OR REPRESENTATIVE
     ACTION AGAINST THE OTIIER, THE PARTLES HEREBY AGREE THAT: (1) PREVAILTNG PARTt' SHALL,'NOT BE
     F:NTiTLED TO RE COVER AT'fORNEYS' FI;ES OR COSTS ASSOCIATED WITH PURStlING THE Ci..ASS OR
     REPRESENTATIVE ACT10N (NOT'1VfT'HSTANDING ANY (YC'HER PROVIStON 1N THIS AGREEMEN'f); AsYD (2) THE
     PARTY WHO INI"f'IATF:5 OR PARTICIPATES AS A 19EJVtBF.R OF THE CLASS WI.LL NOT SI7BtFtIT A CLAIM OR
     OTHERWISE PARTICIPATF; IN AN'Y RECOVERY $F:CURED THROl1GH THE CLASS OR REPRE$EIYTATIVE AC'TION.
4.11 Facsimile Accentance. Facsizaile signature hereon, or other c►ectrunic means rcflecting the party's ,ignaturc hrmto, shall be deemed
     aecepable for all purpaws.




                                                               Exhibit A - page 85
       Case2:20-cv-03230-AB
      Case  2:19-bk-14989-WB Document
                              Doc 605 17-2
                                        FiledFiled
                                              02/19/20    Entered
                                                   07/07/20  Page02/19/20
                                                                  77 of 96 16:30:44  Desc
                                                                            Page ID #:6279
                              Main Document       Page 86 of 239
                                        G"1'R SOURCE IaI,,C,' - SEGUR['t'v AGRH k;M1fh fV'!" ANU Gl}ARANTI'
                                                           w>rx:uLavc„~r.,..,~,a                                                                                  '
  MerChant'S I,cg;tt Namc                                                            1)JI31A: •SCCIOBEEZ
  Physfca) Addtess:rsa—.wexo,masw;.wCra.AvE                                    Cit}' PMaaratPV-..**                     Statc -cCA                      `Gip nt+otrsttos
  F:der;tl uW

                                                                              SECURI'TY AGit►:NaNtPa. P

S~,•curity Interest.    l'his Aorrecment will constittae a sccurity agrocmcnt under the Uniform Commercial Codc. Mcrchant gtttttts to GSL a sccurity intcrest in and lien
upon: (a) all accaunts, chadtcl paper, docuntcnts, equipmcnt, gcneral intanzl;ihlm instruments, and invtmtory, as ttxrs~c temu nre defined in Article 9 of the f3niform
Carivnercial Codc (thc "UCC"), now or hetLafter ovvncd or acquired by Merchant, (b) all procccds, as that ts•rnt is deftned in Articic 9 ofthc UCC (c) all funds at any timc in
the Merchant°s Account, reg;vdless of the souroe of sudt funds, (d) pre.scttt and futurc Ulectronie Chcek 'frunsactions, and (c) any anuwnt which may be due to GSL under
this Agrcement, including but twt limited to all rights to receive mty payments or credits tmdcr this Agrcc•nu:nt (collectivcly, the :5ecunx! Asscts`). Mcrchant agrtxs to
providc otber security to GSL trpon rcquFct to secure Mcrchant's obligations under this Agreenient. Merchant agrecs that, ifat any time tbcrc are insufficieni fwids in
Mcrchant`s Acciwrre to covcr GSL's cntiticments under this Agrccmcnt, GSL is Vsetcd a furthcYsccurity intercaX in all of Merchsnt's asscts ofmty kind whatsncvcr, ami
such asstas shall then bccomc Seeured Asstxs.11ttse sceurity interests and lieas will sccure all of GSt: s entittentcnts under this ASnxtncnt and any olher agTccnicnts now
existing or laicr cotercd imo baw•ecn Merchant, GSL or an affiliate of GSL. GSL is authoriicd to file any sutd all notias or filings it deems necessar}• or appropriatc tn
enftxee its cntiticmeni.s hereunder.
T?ns security imerest may bc cxcrcised by GSL witltout nodce or dcmand o£any kind by mal:ing an immcdiatc withdrawaf or fineting the SeCrrred A.asels. Pttrsuant to
Articln 9 of the Unifortn Cummcrcial Cadc, as am=dcd irom time u> time_ GSL has control bva and may direct thc disposition of the Scctm:d Assets, without furthex
cortsent of Merchant, Mucd:ant hereby represcnts arcd w•atrarttc that no othcr person or cntity has a scevrity intett~st in thc Secured Assets. With respcet to such securiiy
intercsts and licns, GSE, will havc all rights aftorded undCr the Uniform Comttxrcial Codc, any othLi applieablc taw and in equity. Mercbaat will obtain fmm GSI. written
conscnt prior to granting a security intcrest of any kind in the Seeurcd Assets to a third puny. Merdtattt ag,recs thaz this u a contract of rccoupmcnt and GSL o rtot n~quirei
to fitc a motion for rclief from a baokruptey aetiun autontatic sta,v to realirx on any of dte Secum! Asscts, Nevcrtttetess, Merchant agrccs ntit to anttrst or ob}ect to any
motiun fcu rel"eef ftom the atnnmatic stav filed by GSL. Merchant a¢rees to e,cecute and dctn cr to GSI. such insirurtuatts ami documcnts GSL may reasonabty rcqtrt-ct to
perfect attd con}"irttt thc ticn, socauity intcrest and rig,ht of setof'f set f<ntlt in this Agtecmcnt GSI, is auttwrized to exccute a11 such irtstrument5 and docuntents in Mcrtdrmit's
nanic,

Additionai-Cnttnter,il. To sectim Gttmatitor's paytnent and performance obligaticmcc to GSL undcr tite Guaranty, the Guaratttor hereby gtattis GSI. a sccurity interrst irl,

                                                                                                                                                                                  (thc
"Additional Collnter•.d"). Gttarantor undeestandc that GSL wiU have a sccvrity itncicst in the. aforrtaid Additional Collateral upon "ecutiim of tltis Agreement.

Merchant and Guaranior each acknowlalgc and a,, rruc that any seeurity interest grented to GSt. under any othcr agrcement be.-t«cen Merchant or Guatarttor and GSL (the
"Cross-Coltatcmf') wi11 se(mm the obligations hcmmdcr and undix the Mcrchant Agn.~ement.

Mcrchant and Guarantor cach agrees to exccutc any documcnts or tak+e any acdion in otnncction with this Agrnxmcnt us GSL dcxms nixuttsauy to pt•rfect or maintain
GSL's fnst priority security interest in the Collatcraf and the Additional Collatcral, including the ctecution of any accoum contnyl agrowients. Mcrdtant aru! Guar•mtur
each hereby authorizes GSL to file an}• financing statcmrntc deettted neocssary by GSI, to perfera or maintain GSL's sectuity interest, which financirtgstatcmctn mav
contain noti6caticm that Merchant andTor Olmrnntar have granted a ncgtuivc pledge ttl GSL wYth respcet to the Cotlateral, and the Addltionat Collatcral, and tttat any
subscqucnt tienor may bc tortuously intcrfering with GSL's rightv. Merchant and Guaramor shatl bc liable fur, and GSL ntay charge and collect, all costs und expenses,
incJudinp but not Wnite<I to snomcy's Ices, tivtrich nutv bc incurn.d by CrSL 'ut protcctint. pmscn•ing und enforcing GSL's secttrity intcrrett und r;ehts.

L
~'eentive Pledee. Mcrchant and Guaratttoru cach agrces not to ucate, incur, assumc, or permit to exist, dire.cxly or indirectly, any lir.n on or with respcct to any of the
Collaterai or thc Additiona! CoAaterai, aF applictble.

Copsstnj r.. FL,ter Premises anA An acn l,kuat. GSL shall havc the right tv c7rre A4cr0hant'c default in thc payrnent ot' n:m on thc folhtwing ternns. ln the cvcnt i4tcrcham
is served with papers in an action agaatit Mcrchant for nonpa,ment of rent tx for summary eviction, GSI, may cxccutc its rights and remedies under the Assignment of
l,.ease. Mctchant also a3rc'cs th:n GSL may cnter into an :t<;rcentetit with Mcrcbant's landlord giv~utg GSI, thc rigtt (u) w enter Merchant's prcmisca und to wke
pussessiott of the fixturrs and equipmcnt thcrc:in for the purposc of protecting and prescrving same; andfor (b) to wi;n Merchant's Ictsc to anothcr qualificd business
capnblc ofoperating a busiress comparable tuMcrcharn's at stteb prcmi.ws.

,Kcinctlio.Upon any f:vcm of flefault, GSi, may ptasuc any reutedy available at law (3ncluding thosc availabte undcr the provisions of the UCC), or in equity to eol lect,
enforce, or satisf,v any ubti;;aticm, then owing ro GSl., whether by accctcration or otherwi.ie.
                                                                                    GUARAN-I"Y
Persortal Gnarantv orPeriorm>wnsc. 1'ttc undcrsintted Guaramor(s) hereby guararitecs to GSL. Merchant's bowi faith, trvthfuhtcsc and perforrnancc of all ot'thc
r^.,prcscotations, w•ananues covcnants made by Merchatit in thc Merchant Agreeanent in Scctions thereof 2.3, 2S, 161, 2.9, 2-1 t7, 2.11, 2.12, 2.13 and 2.14, as each agrecmc•nt
may bc rcnewed, amended, cYtended or othcrwise modiLed (the''Guan3ntecd Obligations'). Civarantor's obliy,utions are duc at the time of any brcach by Merchant of any
ceprccentateon, warranty, or caavenam made by Merchant in the Agmement.
Guarnntor W'aiver.e. In thc cvem of a breuch of the abovc. GSL may seck recovcry linm Guarantors for ss11 of GSL's la scs and d:unages by cnforccmcnt of GSL s rights
urtdcr tfiis AVtcment without first sea6ino to obtain paymcnt frorn Merchant. any other guaratttur, ot any Coltattxal or Additiucud Collaternl GSI, mvy hotd purswmt to this
Agrexmcnt or any othcrguar,mty.
G3L dos--: not havc to notify Guamntor of any of the following eventu and Guarsntor will not he reletued fi+om its obliggatiqns wxler tltis r~recmcm if it is mu notified of
(i) Mert:hant's failurc to pay t'rmdy any amount ow+cd under the Merdtant Agrecmnt; (n) mty adverse changc in Merchant's financial condition or business: (iii) any salc or
other disposition of any usllaterat securins ihc (ivar.uueed Obligstions or nny other guar•.utty of the Guaranttcr4 Obligatiouas; (tv) C:SL's acceptance of this Agn;cmcmt; and
(v) any rcncwal, cxtcns-ion vr othcr modificminn of the Mcrcham Agreemcnt or b4erchant's othcr obligatiores to GSL. In addition, <iSl. m:tv ttii;e any of thc Pollowing
actions without releasirtg Guarantor fmm am• of its obligations under this Agrccxncnt: (i) n:ttcw, extend ot otherwisc modify the Merchant Aglccmexn or Merchant's other
obligatimts to GSL: (ii) tefcasc Mcrchant front its obligatiun.s to GSL; (iii) sall, rcicase, impair, waive or otlicnvisc fail to reatizc upon any Wllakrai sccuring thc
Gu:nramccd Obligations or any other ;uaramty ofthe Citaranteed Obligations; and (iv) forcchmc un any collatcral sccuring ihe Guarmteed Obligations or any other guatttniy
of ttn; Guarwtteed Obligstions in a m;.mncr that impairs or precludes the right of Guarantor ut obtain rcimburscmcnt for payment under this Agrixment. Until the 44erchant
Amowtt plus any aecrucd but wtpald intcrest and Mcrchant's othtr obligations to GSL under the Merchant Agncement and this Agrecttuatt are paid in full. Guatantor sh;tll
rtot scek rcimbursement from Mcrchant or any other guarantor for any amitunt, paid by it undcr this Agreemcnt. Gu:uuator permancntly wnives and shail not scck to
erercise any of the following righta that it may have agaittst tvtcrchant, arty othtr guarantor, or any cnlhueral prov(dcd by Mcrchnnt or any othcr guarantor. for any amountc
paid by it, ui acts perfiatmcd by it. umlcr this Agrctanent: (i) 5utaaot;utiun; (if) rcimbur_sament; (tii) perfbnnrn? cc: (iv) indemnilicatitm: or (v) cotnribution, In tht ca'cm that




                                                                              Exhibit A - page 86
        Case2:20-cv-03230-AB
       Case  2:19-bk-14989-WB Document
                               Doc 605 17-2
                                         FiledFiled
                                               02/19/20    Entered
                                                    07/07/20  Page02/19/20
                                                                   78 of 96 16:30:44  Desc
                                                                             Page ID #:6280
                               Main Document       Page 87 of 239


GSL mitst retwn any amtwnt paid by Mtcrehmn ot any other guavarttor of tite Guarantocd Clbligatiurts because that prnon h:s becotne subjcet to a procce+iing undcr tbe
United States I3;ut6ruptey Codc or ¢my similar law. Guamntot s obligatiatts under this Agrecment shatl includc ihat amnunt
Guarantor Acknnwledgement. Gustantor ac.bnowledges thaC (i) Hr1Shc tmderstands the staiousntss of the provisions nf this Agrccrrtcnt; (ii) HrJShe ltas had a fu11
opportunity to consult with cottnscl of bislher choicc; and (iii) HcfShc hus consulted w'ith counscl of its dtoice or has dceidaxl rutt to avad hitnsclflhcrse)fof that oppominhy.
Mot and Severnl l.;ahilitv. The obligations bertxtmler of the pexsons or entitics constittning Guaruntor under this Aarecmcnt arz jcmtt and scvcral.
T11E TER11iS, DEFfNYI'IONS, f.•ONDI'1'tC1\S AND LYGURcWA`fiON SET FOR'T11 Il%l THf;                                          f AG1IF:FAIENT". tNCL17DIlVG THE ""CER:41S A,NI)
COIVD1T10NS", ARE HEREBY LVCORPORATED IiV AND IIL•#DF: A PART OF THl<                                                        AGREEyI.t;+'Sfl' AND Gt3ARANTY. CAPYCALIZED
TERhLS NO'i' DEFTNED 1N'i'1115 SECtJRrI-Y ACREFih1k;N'r AN'D GUARANTY, SAALL ll                                              ING SFT FORTH h^v 7T1E aiERCHANT AGItE.LMEit t',
INCI.t)D(NG THI'; TERAiS ANDCONDtT1ONS

 AtieRC11ANa•#x

  i:, y sHANAra ONnrc>sswa+
                          (Print R+atnc and'ritic)                                                            (Signature)

 M GRc;1lA,'yi' #3
 ~~.
                          (PriKwt Nantc and'rit3e)                                                                                                                 ~
                                                                                                                                                                   ticre
 Sti4

 OwNE:wr.uARANTox al_

  sr+Aww ott,aNESstM
                          (Print ~ dame)
 SS#
 OWNh:WGEIARA.N'ft~
                  If2

                                                                                                                                                                   Sign Here
                          (Print Namc)                                                                        (Sigttature)
 W                                                                                Drrivers Lict«nsc Numhrr


To thc e.tk:nt sei forth hcrrin, each of the prtics is obligatrd upon hic, hcr oT it5 cr+xution of ttM Agrexmem to all tenns of the ASroemnnt including the Additional'ferms sct fonh
Wow. tlmch of abovc-sir,ttcd Plcrchant aad Owncr(s) rt•prtakitt that hc or shc is autharized to sigtt this Agmc:mcnt for Merctmnt, lcp,atly binding said Mcrclsant to rcpuy this
obligation and tftat the information provided tn;n;in and in all of GSL documcnts, forms and rercorded intervicws is true• uct:urate and comptcae in ati reapects• If any such
infmmatian is fabe or mislcading, twtt7dsant shall tti; dccmaf in material brcach of sIi agreements bctween \4crchant utui G S I , and GSI. shall bc antitled to all remodits availabh:
under law, eyuity andfor this AbRvemment GS1, rrtay pruduce a rironthiy st•nctisent roticieting the dclivcty ofthe Specihed Pereemagc o£ ttearit•3b1t5 fiom Cvier+:hant via Pmce,~wr
aridlor Uptaxtor to GSl.. An investigative or consumer tti:ptrrt may be msde in conncc~tion with the Agrcement. R4en:hant and cuh of the above-sigjtcd Ownets authoriccs GSL.
its ag+:nts anJ represmtativcs and anv ctedit rclxuting atetcy catgctgeai by GSf., tD (i ) investigatc any rcfi.-rcncYs givt•n or ;uty Qther statcments nr data obtaincd from or about
l.4crchnat oz any of its Oancn for the purpo5c of this Agrtx•rnent. and (ii j pull artlit report at any timc naw or for so long ss A4crchsnt andtor Owatetss(s) continus to have any
oblig3tiun owed to GSt. ns a coauNusaoec ofthis Agreetecn ot f4r rSi 's ability to datetminc Mcrctanfs ctir}'bility to enter into ¢ny futurc agruement with Comprsny.
AN'Y'MISREPI2E.1`h`N 1'A'rtON -,WADF t3Y Dt9RCI"LAi1'T OR ONVb4ER IN CONNF.CTtON WIT►T TillS AGRFFNfiFNT DtA°1` COiYSTIT#fPE A SI:PARATE CAl3SE OF
ACI'IO,N FOR 6RAt3D, tNl'E+ST10NA1. MISKEPRRSEN"fA'1'ION ANDtOR UNJLIST F.\RICHJ48NT 64 WIIICH EYE\!' PCRY NIM,i. BE w rrr1.EDTO TII F.
RECO1'E RT OF NOT qNLt' 1'1N L11 S.4`        `' PS BtPI" AISD £UNI'1'iVF DAMAGt:S AND At,t, OF t'C'3 COS"PS ANO k,XPMUtiSk.S AND rrS RF,ASC?NARY.G LECA L FIiH4.




        G7'R Sourcc LI.0 1 1 i 1 3ohn Street, Ste 1210 1 New York INY 100381 Ph. (855) 6G2-4303 Fnx ($55) 204-0222




                                                                               Exhibit A - page 87
               Case2:20-cv-03230-AB
              Case  2:19-bk-14989-WB Document
                                      Doc 605 17-2
                                                FiledFiled
                                                      02/19/20    Entered
                                                           07/07/20  Page02/19/20
                                                                          79 of 96 16:30:44  Desc
                                                                                    Page ID #:6281
                                      Main Document       Page 88 of 239




               US POSTAGE & FEES PAID     062S0009657739
               PRIORITY MAIL                     9491468
               FLAT-RATE ENVELOPE            FROM 10019
               ComPlsPrice



               IIII m~~~~~~~~I) II I           03/1~4/2019


PRIORITY MAIL 2-DAY TM
Berkovitch & Bouskila PLLC                     0006
1330 Avenue of The Americas Suite 600B
New York NY 10019



                                         C017
SHIP    ATTN LEGAL
To:     CORPORATION SERVICE COMPANY
        AMAZON, INC
        300 DESCHUTES WAY SW SUITE 304
        Tumwater WA 98501-7719




               USPS TRACKING #




        9405 5116 9900 0527 4775 62




                                                                    I

                                                             Exhibit A - page 88
~
     Case2:20-cv-03230-AB
    Case  2:19-bk-14989-WB Document
                            Doc 605 17-2
                                      FiledFiled
                                            02/19/20    Entered
                                                 07/07/20  Page02/19/20
                                                                80 of 96 16:30:44  Desc
                                                                          Page ID #:6282
        PRESS F/RMLY TO SEALMain Document       Page 89 of 239 PRESS F/RMLY TO SEAL




                      ~s•"._`. •, _   ~   N.7 ruJ IAU' c Qt rCea rAw    .._ _ ..VOCJVUl79~Ji'^/°TJ°
                                          PRIORITY MAIL                              9491468
                                          FLAT-RATE ENVELOPE                      FROM 10019
                                          ComPlsPrice


                                                                                    starr csia
                                                                                      engi)
                          p
                                                                                     03/14/2019
V


                       PRIORITY MAIL 2--DAYTM
                        Berkovitch & Bouskila PLLC                                    Q~Qs
                        1330 Avenue of The Americas Suite 600B
                        New York NY 10019



                                                -,                       I C017
                        sHIP ATTN LEGAL
0                       TO:   CORPORATION SERVICE COMPANY
~
3
m
                              AMAZON, INC
                              300 DESCHUTES WAY SW SUITE 304
                              Tumwater WA 98501-7719




                  I                       USPSTRACHINGk
                                                        a                                u

                            IIIII I I~~_IIY~I_ I I~Y~I11




                                                   EP14W Sept 2014                        YIJIT US A 1 USPS.C®oVF ®   ~
          P S 00001036014                          OD:12.5 x 9.5                         ORDER FREE SUPPLiES ONLINE

                                                  Exhibit A - page 89
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            81 of 96 16:30:44  Desc
                                                                      Page ID #:6283
                        Main Document       Page 90 of 239




                    EXHIBIT F
                                  Exhibit A - page 90
  ~
 Case 2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
Case 2:20-cv-03230-AB                        07/07/20  Page02/19/20
                                                            82 of 96 16:30:44  Desc
                                                                      Page ID #:6284
                        Main Document       Page 91 of 239
                   LAWOFFICEOFJa.son Ga,ng, PLLC
                            1245 Hewlett Plaza, 4478 • Hewlett, NY 11557
                                      PHOrrE:(646) 389-5610



                                                                                  March 20, 2019
Attention:


         Please see the enclosed letter and supporting documents, requesting that a hold be placed on the
 following merchant's accounts receivable:

     Scoobeez, Inc. / ABT Mining Co. Inc d/b/a Scoobeez / ABT Mining Co. and Shahan Ohanessian
                            396 S Pasadena Avenue, Pasadena, CA 911105

         The original documents will follow via mail.




                                                          #478
                                                          Hewlett, NY 11557
                                                          Phone: (646) 389-5610
                                                          Email:
                                                          jason@jasongang.com




                                            Exhibit A - page 91
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            83 of 96 16:30:44  Desc
                                                                      Page ID #:6285
                        Main Document       Page 92 of 239

                   LAw OFFICE oF Jason Gang, PLLC
                            1245 Hewlett Plaza, #478 • Hewlett, NY 11557
                                      PHorrE:(646) 389-5610



VIA FACSIlVIILE:
& FIRST —CLASS MAIL

Amazon.com Services, Inc.
c/o Corporation Service Company
80 State Street, 6th Floor
Albany, NY 12207-2543

  UCC LIEN NOTICE AND NOTICE OF POWER OF ATTORNEY GRANTED BY MERCHANT
   TO HOP CAPITAL GIVING HOP CAPITAL POWER-OF-ATTORNEY OVER ACCOUNT
                        RECEIVABLES OF MERCIIANT

  Re: Scoobeez, Inc. / ABT Mining Co. Inc d/b/a Scoobeez / ABT Mining Co. and Shahan Ohanessian

 EIN:
 SSN:

         Balance due to HOP Canital: $1,005,606.99

Dear Sir/Madam

       I represent HOP Capital ("HOP Capital") in the above matter. This notice is being sent pursuant to
UCC 9-406; you may have a balance owed to Scoobeez, Inc. / ABT Mining Co. Inc d/b/a Scoobeez / ABT
Mining Co. and Shahan Ohanessian (the "Merchant"), located at 396 S Pasadena Avenue, Pasadena, CA
911105.

        Pursuant to the enclosed Agreement, HOP Capital purchased $877,500.00 of the Merchant's future
accounts. The Agreement was structured so that HOP Capital was to receive 10% of all the Merchasnt's
deposits. In accordance with the Agreement, HOP Capital filed a UCC-1 financing statement with the
Secretary of State of CA, thereby obtaining a perfected security interest in the Merchant's assets, including
without limitation, the Merchant's accounts receivables. A copy of the UCC-1 is also enclosed herein for
your reference.

        The Merchant has breached the Agreement due to non-payment of the receivables and therefore is
currently in default.

        It has come to HOP Capital's attention that you may have a balance owed to the Merchant or have
been holding funds for the Merchant. This notice is to inform you that not forwarding said funds to HOP
Capital is a violation of the UCC-1 filing and security interest, and hereby interfering with the Agreement
entered into by and between the Merchant and HOP Capital.

        Please direct all funds owed by you on behalf of the Merchant, or collected by you on behalf of the
Merchant to this firm until the amount $1,005,606.99 accrues. The UCC-1 puts all parties on notice of HOP
Capital's rights to the Merchant's assets as a secured parry.

        In addition, pursuant to the Agreement, the Merchant granted to HOP Capital a limited power-of-
attorney with respect to the Merchant's account debtors and credit-card processing, which can be found in
paragraph 1.10 of the Agreement titled "Power of Attorney", a copy of which is both enclosed herein for
reference and which states as follows:
                                             Exhibit A - page 92
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            84 of 96 16:30:44  Desc
                                                                      Page ID #:6286
                        Main Document       Page 93 of 239

                 LAW OFFICE OF Ja.sOn Ga.ng9 PLLC
                         1245 Hewlett Plaza, #478 • Hewlett, NY 11557
                                   PHorrE:(646) 389-5610


                     1.11 Power of Attorney. Merchant irrevocably
                     appoints AFS as its agent and attorney-in-fact with
                     full authority to take any action or execute any
                     instrument or document to settle all obligations due to
                     AFS from Processor, or in the case of a violation by
                     Merchant of Section lor the occurrence of an Event
                     of Default under Section 3 hereof, including without
                     limitation (i) to obtain and adjust insurance; (ii) to
                     collect monies due or to become due under or in
                     respect of any of the Collateral; (iii) to receive,
                     endorse and collect any checks, notes, drafts,
                     instruments, documents or chattel paper in connection
                     with clause (i) or clause (ii) above; (iv) to sign
                     Merchant's name on any invoice, bill of lading, or
                     assignment directing customers or account debtors to
                     make payment directly to AFS; and (v) to file any
                     claims or take any action or institute any proceeding
                     which AFS may deem necessary for the collection of
                     any of the unpaid Purchased Amount from the
                     Collateral, or otherwise to enforce its rights with
                     respect to payment of the Purchased Amount.



        Please contact me with any questions.




                                                       ##4 / 2S
                                                       Hewlett, NY 11557
                                                       Phone: (646) 389-5610
                                                       Email:
                                                       jason@jasongang.com




                                          Exhibit A - page 93
      Case2:20-cv-03230-AB
     Case  2:19-bk-14989-WB Document
                             Doc 605 17-2
                                       FiledFiled
                                             02/19/20    Entered
                                                  07/07/20  Page02/19/20
                                                                 85 of 96 16:30:44  Desc
                                                                           Page ID #:6287
                             Main Document       Page 94 of 239

iLien Cover Page




Date Printed: 02/25/2019

Debtor:
SCOOBEEZ
396 S. PASADENA AVEN U E
PASADENA, CA 91105

Syndicate Account #: 2
Client Business Name: SCOOBEEZ, INC.
REF3:
REF4:
Ref5:
Ref6:
Ref7:
Law Firm Bill Code:

iLien File #: 70817764
Order Confirmation #: 68677594

UserlD: 254726
UserName: Binie Borenstein
Number of Collateral Pages Attached: 0

Transaction Type: Original
Jurisdiction: CA, Secretary of State




                                         Exhibit A - page 94
            Case2:20-cv-03230-AB
           Case  2:19-bk-14989-WB Document
                                   Doc 605 17-2
                                             FiledFiled
                                                   02/19/20    Entered
                                                        07/07/20  Page02/19/20
                                                                       86 of 96 16:30:44  Desc
                                                                                 Page ID #:6288
                                   Main Document       Page 95 of 239




UCC FINANCING STATEMENT
FOLLOW INSTRUCTIONS                                                                                               Lien Solutions
                                                                                                                  Representation of filing
    A.NAME & PHONE OF CONTACT AT FILER (optional)
       Phone: (800) 331-3282 Fax: (818) 662-4141
                                                                                                                                 This filing is Completed
    B.E-MAIL CONTACT AT FILER (optional)                                                                                         File Number : 197698978307
       CLS-CTLS—Glendale—Customer—service@wolterskluwer.com                                                                      File Date : 25-Feb-2019
    C.SEND ACKNOWLEDGMENT TO: (Name and Address) 36303 - EMPIRE

     F Lien Solutions                                                     68677594 ~
           P.O. Box 29071
           Glendale, CA 91209-9071                                      CALI


      L
I                       File with: Secretary of State, CA                            ~ I                   THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
1.DEBTOR'S NAME: Provide only one Debtor name (1 a or 1 b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 1b, leave all of item 1 blank, check here ❑ and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)


        SCOOBEEZ
OR 1b.INDIVIDUAL'SSL                                                                                                                       ADDITIONAL NAME(S)/INITIAL(S)


1c. MAILING ADDRESS                                                                                                                        STATE IPOSTALCODE                      ICOUNTRY

 396 S. PASADENA AVENUE                                                     I PASADENA                                          I CA 1 91105                             1 USA
2.DEBTOR'S NAME: Provide only one Debtor name (2a or 2b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name); if any part of the Individual Debtor's
     name will not fit in line 2b, leave all of item 2 blank, check here ❑ and provide the Individual Debtor information in item 10 of the Financing Statement Addendum (Form UCC1Ad)


        ABT MINING CO. INC.
OR                                                                                                         NAME                            ADDITIONAL


    2c. MAILING ADDRESS                                                                   CITY                                             STATE I POSTALCODE                       COUNT

 396 S. PASADENA AVENUE                                    I PASADENA                                                                       CA 91105                                 USA
3.SECURED PARTY'S NAME (or NAME ofASSIGNEE ofASSIGNOR SECURED PARTY): Provide only one Secured                                        name (3a or 3b)


           HOP CAPITAL
OR 3b.INDIVIDUAL'S SURNAME                                                                                                                                                          SUFFIX



    3c. MAILING ADDRESS                    .                                              cITY                                              STATE I POSTAL CODE                     COUNTRY

     323 SUNNY ISLES BLVD #501                                                        1    SUNNY ISLES BEACH                              I FL          33160                        USA
4. COLLATERAL: This financing statement covers the following collateral:
AII Assets now owned or hereafter acquired and wherever located, including but not limited to, the following subcategories of assets:
a. Accounts, including but not limited to, credit card receivables; b. Chattel Paper; c. Inventory; d. Equipment; e. Instruments, including but not limited to,
Promissory Notes; f. Investment Property; g. Documents; h. Deposit Accounts; i. Letter of Credits Rights; j. General Intangibles; k. Supporting
Obligations; and I. Proceeds and Products of the foregoing.
NOTICE PURSUANT TO AN AGREEMENT BETWEEN DEBTOR AND SECURED PARTY, DEBTOR HAS
AGREED NOT TO FURTHER ENCUMBER THE COLLATERAL DESCRIBED HEREIN, THE FURTHER ENCUMBERING OF WHICH MAY
CONSTITUTE THE TORTIOUS INTERFERENCE VUITH THE SECURED PARTY'S RIGHT BY SUCH ENCUMBRANCE IN THE EVENT THAT ANY
ENTITY IS GRANTED A SECURITY INTEREST IN DEBTOR'S ACCOUNTS, CHATTEL PAPER OR GENERAL INTANGIBLES CONTRARY TO THE
ABOVE, THE SECURED PARTY ASSERTS A CLAIM TO ANY PROCEEDS THEREOF RECEIVED BY SUCH ENTITY.




5. Check onlv if applicable and check onlvone box: Collateral is Uheld in a Trust (see UCC1Ad, item 17 and Instructions) Ljbeing administered by a Decedent's Personal Representative
6a. Check onlv if applicable and check oniv one box:                                                                                 6b. Check onlv ff applicable and check only one box:

       ❑    PubliaFinance Transaction          ❑ Manufactured-Home Transaction            ❑ A Debtor is a Transmitting Utility          ❑ Agricultural Lien       ❑ Non-UCC Filing

7. ALTERNATIVE DESIGNATION (if applicable): ❑ Lessee/Lessor                     ❑ Consignee/Consignor               ❑ Seller/Buyer          ❑ Bailee/Bailor            ❑ Licensee/Licensor
8. OPTIONAL FILER REFERENCE DATA:
68677594                                       2                                                                                                 SCOOBEEZ, INC.
                                                                                                                                                        Prepared by Lien Solutions, P.O. Box 29071,
FILING OFFICE COPY — UCC FINANCING STATEMENT (Forn1 UCC1) (Rev. 04/20/11)                                                                               Glendale, CA91209-9071 Tel (800) 331-3282

                                                                                  Exhibit A - page 95
                Case2:20-cv-03230-AB
               Case  2:19-bk-14989-WB Document
                                       Doc 605 17-2
                                                 FiledFiled
                                                       02/19/20    Entered
                                                            07/07/20  Page02/19/20
                                                                           87 of 96 16:30:44  Desc
                                                                                     Page ID #:6289
                                       Main Document       Page 96 of 239




    UCC FINANCING STATEMENT ADDITIONAL PARTY
    FOLLOW INSTRUCTIONS
    18. NAME OF FIRST DEBTOR: Same as line 1a or 1b on Financing Statement; if line 1b was left blank
        because Individual Debtor name did not fit, check here El
              18a.ORGANIZATION'S NAME
              SCOOBEEZ


    OR
              18b.INDIVIDUAL'S SURNAME


                FIRST PERSONAL NAME




—
                ADDITIONAL NAME(S)/INITIAL(S)

                                                                                            77          7         THE ABOVE SPACE IS FOR FILING OFFICE USE ONLY
    19. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (19a or 19b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtors name)
              19a. ORGANIZATION'S NAME


    OR        tgb. INDIVIDUAL'S SURNAME                                             FIRST PERSONAL NAME                               ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX

              OHANESSIAN                                                            SHAHAN
     19c. MAILING ADDRESS                                                           CITY                                              STATE I POSTAL CODE                     COUNTRY

     1328 DOVERWOOD                                                                 GLENDALE                                           CA 91207                               USA
    20. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (20a or 20b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name)
              20a. ORGANIZATION'S NAME


    OR 20b. INDIVIDUAL'S SURNAME                                                    FIRST PERSONAL NAME                               ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX



     20c. MAILING ADDRESS                                                           CITY                                              STATE I POSTAL CODE                     COUNTRY



    21. ADDITIONAL DEBTOR'S NAME: Provide only one Debtor name (21 a or 21 b) (use exact, full name; do not omit, modify, or abbreviate any part of the Debtor's name)
              21a. ORGANIZATION'S NAME


         1
    OR 21b. INDIVIDUAL'S SURNAME                                                    FIRST PERSONAL NAME                               ADDITIONAL NAME(S)/INITIAL(S)           SUFFIX



         C.                                                                                                                                                                   COUNTRY



     22• ~j ADDITIONAL SECURED PARTY'S NAME                             ASSIGNOR SECURED PARTY'S NAME: Provide only one name (22a or
—         22a. ORGANIZATION'S NAME


    OR                                                                                                                                ADDITIONAL NAME(S)/INI'



     22c. MAILING ADDRESS                                                                                                             STATE I POSTALCODE



     23. n ADDITIONAL SECURED PARTY'S NAME                              ASSIGNOR SECURED PARTY 'S NAME: Provide only one name (23a or


    OR


     23c. MAILING ADDRESS                                                          I CITY                                            I STATE I POSTAL CODE                   ICOUNTR Y



     24. MISCELLANEOUS: 68677594-CA-0 36303 - EMPIRE FUNDING                  HOP CAPITAL                    File with: Secretary of State, CA   2 SCOOBEEZ, INC.




                                                                                                                                                  Prepared by Lien Solutions, P.O. Box 29071,
                                                                                                                                                  Glendale, CA 91209-9071 Tel (800) 331-3282
    FILING OFFICE COPY — UCC FINANCING STATEMENT ADDITIONAL PARTY (Form UCC1AP) (Rev. 08/22/11)
                                                                               Exhibit A - page 96
          Case2:20-cv-03230-AB
         Case  2:19-bk-14989-WB Document
                                 Doc 605 17-2
                                           FiledFiled
                                                 02/19/20    Entered
                                                      07/07/20  Page02/19/20
                                                                     88 of 96 16:30:44  Desc
                                                                               Page ID #:6290
                                 Main Document       Page 97 of 239

                                                                              SECLlRED 3vIFRCHAfti i AGREE7=JCENT

     Agreerrw_nt dated ~i'-31~aY£                                     be;tween itap Capatul ('HC" actd the merci►ant iC;;Ct tI L1eltriY ( `t:7e Mercha'rit"r
     AltErc{'► aRt's te£a! Name:

     D/afA:       5c~a€>1:Er.~tr~ ~~r~~K~co,
                                                                           _ _„~ _                                     __~                                        _ _,~                —                     •~._._
     Pny;sitai Address:
     City: PASADLt1F!                                                                       _                                      Sta2e: {`'                               _           ZIp:
                                                    - •,.                                                                _
     ❑ &-,W' .,srnyQt:W A.3d~,
     M:ailinZ Adclress:
     Cjty;f:tENdo-1tE                                                                                                              5tate: CA                        -- _               :Li}r, 91n7 ,..

                                                                               ~r} ❑ lfnitEdliabiltty--aatnsship ❑ z[+n::,;ri ~arn^~4+ip ❑ rOk t~roixip:vr
     3'yypS df EtCtity 4thec:ccroet- nl Coapot?acon. El Limited ii:rbiPce C4nnpd.

-ptiRtt€A4E AND SAL-E C!F CUTUftE RK'EiUABi.ES
t.t.r:s:: `+sechf ~~ a.iqn ~f fsandrn m NC (rrs.•`.~ ~: tlr ..A c.4h +war~j,n a~ f.!+c.sr. ~t trr e.:rr< as,raei l~r ~. f~aci''~sass►a bvs., dt d r#...iR.+~s s.r+v aee:vrs, mwt..ct os~+s ~4 au,.r
   _-.,,,irsa!id~Ims+a+rl+L•Bt81lrs+~+c,:'+•:.~xnle:kunfrq•.rv+.f€+<.a3•e~ ar~~s+3xrYr.!/o:•b,vrr'~4en~n~~'lQ+ea~nilpy!w..'!sKuat~bYostr.E+abLa!'t7•{ir2.+i,.srardrL.sr!xsl+resV+C•~
,?:he~e' tc +i) M. sutsx.r...~s.+*c~= A r.cr ~3Ury a.b•}a ti it'w tu!: h:•.-r•' i's:W_x:tj.lir !t!a ~.yh'r,{r'!f d! t6s.^. r.sn`e s~a ei ~v,.*th v ~rsY,rt ue:t Saa~:ar~cm x•cs~7 ~%r.r h!a ? eh        tn     r• 1~+ te~ •S~.iaY. =7
KcnFuir tp i!C ns t'us'3tzd tv.su!: 1•S,sl tt Dakf Gi t3G                                                        t5tiv •hY tRct+/-br; rsiucra axc•,tly5dc b w- I!a, 'i~.a,s'~=~'~ !a ra+:i9 t~ ¢m.69•04M yrt.rw eraov,sr+a —AMOVI
?t.'[KLha:'I of ta +arra)zW€ wr.>tar..s! asrersea dv t.-yn toir.'s                                                                   ta 31! d Ra+4*lo;+.1 !ir~_-tan.lF~v~ra-t'as:e4m •.0-04-9 1W. r6 Ath                    txntcwAs
!r..•,+ lfe .•e.Z4.N•i clvr{s aeasN M sdaN h'+d:c ar..Y w3t ir.x~ta !if vMi ~aft ~icnt Xn¢ raiso, srd m» Wr lY+'l Y.~Mrwtet t.+rdtt:2 ar~'•dd!•.IS Nat a St va4-4aeA4                                                              do- w
1.Nud:~t•Y!a++:a:rtlrx[araxCvrOiyb+si+~:m~LWas~{ncMwrrsdbxtd,.y.t;!~kE+a.:.~t1.Distrer•d.•y.•c•ea«ar.-~de2s.tt.jSead;f.s+sttt}
!.i -,r;5resg~su3blx•rvd+•~+i,~ntrqrY4.t+r.•n~wWt•alre.e~trai.tta,:~lwa.Rt7tdatMigit'R'$+et:f.ttanni4W.r:~telrstJ?~ey~~r+~.xtita.lerU.ri~aaCiiO•ti[~t.tYdCrmaecqpmror•api,rrs:
x la~ if a~.~tevre CY~+ An'.s.tt as-*Jkf_    la.'fta+he. ifk-i K 3rl4wR H!e +'.:K:~rs IO2r                         et+:. fta3>.s:                  rtv Rs .•Wet': ~e}►ot s•d• w.tiA ~r•'
                                                                                                                                                                                    , iM td~txhxffti mxttif bws
c- a•.eas c~~. r~wr.:rrs eca .d _-an,= ~: r«r:rrta trM Ghrs's!d a ~~ic R~r +atw~• cvn'~ ar ~'t+trs'. t4 s,.y+Pf 6i `w1{4rfM 8N Y~eflsi'I~iLT+t X.1 tM .~{YF~lC tr£.~SF't~... ~~ih K G.a:+t R1~'t                   .- I."~-+!rt"-€S E-r~
           •,ol.ie, tt~'r•..,.n: ArfAa: Kw+. mur11! wsW's!!.e :~}'ctW M~r•.ctR~c_ t$ -►7. w.nUt..1anfsev.tnat. aSjas0. Crr no•N,a! !Y a!*i?aYtz-!A d®s u'rltrt4.••n 4t•«srrr ~ i~'s i&                                 a*d ss t dbret
, .r..i•'.::r n.•rtavra-.:G-tarh•s.~aWtl~~a.slrsyu+ftrc~}s-tva•rrr.*+.;.y~srwrcxt.vrsnM:..•llerr•cta.r r,-c~!t~a»aLbeee{a.+rR~•:+as:fn:~rei»dnSshu+i1t31R-;derfllft3:Fldr:~t},.1::'.M1.
., :~.:«%3~ilGnrrw :rt W+w•rsr at xn Gsc±: d~.s:tl...f.r Lr.~sq } ct f9r: T~•ltrithc afAF~tr1IT Tttl~ls~ ~ R~t `Krx4_.:srt ~prrdLd hc'..rctqt~t•~Ia~e sJ :!y~• A»r W rR icra ac#'~r5~.;.~+ fty, ag,5rsr.€rr-
               ts+ws

        PV,lRCttn:S£ PR»f: SG-O,tw.00                                   VECIFdED PERGEMt'aGF: ;vy                                               RECEIPTS PUAC71A5Ft) ttMpUPtT- SS77,5C*.1JR




Fv1EttCfiAWOI (P•rint Piame]
$y ~irSitliamc~SsaH~~,                                                     ~~at:~;met~~XMtAr                            _._—_---                                                                    ~

Tji1e: NLS;OCtaT                                                                                                                                                         !~•~—~.....- - .._

 MEj{{~
      . ~AW 112 WrlRt Nc1iTtL')

sy F1rst raamc ~ _                                                   _ t.asc Nt=„p-
                                                                                                                                              _.>_. _ .._•:
~sti~:               ~_~._ ----                         .~r. _.s.
OWI1ERJGuA=JO;3 41 (Prtnt Namei
 By: fu31 NiyMc StG%4Att                                    4> Y ~ Lasi 21.)me OWWE551Ata                                              r~
                                                                                                                                                       5;: _
:itCp:     t~KuPFNT
 OtAFN ERIvUARAWflR 92 (Pri nt N .irne J
 Bsp: €ir42
                                                                                                                                                        • .~,..
 TiL1c?:
 HCiP Gi4PlTltt
 Egy (CompanYOfffmr)-                                                                                                           5ata.., 13sscciat4 M;tme (Sigrsatu're);
 "011.• e+krs we ta snbiros. Vxti.!•,:( tk• /.sni.s a ut sVia!} vnr. $w. F++1 nr ra rwvsiQ! aA !hz kK!rnra.-is m are,a!rra      4xs                +c ALylila«d T^'+:'• C S:M:fI tW--w. tRHr.I.r9C-r k'•!C WX-ItYi! 1L96
                                                                                                                                                  e..
 i:uvr((t rae•sa~ !s itii M t!r ats. !s auYxrv..t 11 •ij.l iKR .~.lriPtfA ~v' •JnY~.l.ri. M~yWJ E.ri~rs SiO MYKhf~•[ tn Tysr `.?at Sty¢2}p12R1 Y?l Nb taYllr.-irlaT 'rvreri! 1~.:~.~M L• al ef "'IGeaY,aro,Li tr!v.x soC
 •i{v,ir'? arMiO'ea c: e:+, rav<n 8~ sarcN+ax ,s .rf rrac er.b •S +'!v c:~ anon-sLsn o f.1s+ +.' mO.aS~• Murxarn ahfi te .M++•d u. rur.nsi o•eail• ot.F. ~,nw:v.us t~!r:wv:. etc.~,twr. ,~ud Ilf. su fsC _at ~r
 Ndt4-t S.s.'i !uTml.p en-aE4d-+icdw Rm i°'r[r.                           aa1+e"r : r_A,.,eiv Kv tt•p5nry a^ Rx .pccid*•3 i._,m:riw d A:xaatlo l++. 1Ae+{f.2n7.ta F~!a~ aa;tb! t7ts'':[rl• M?1C 11r. !nv.~7exv!ry !ets*i
 !r_resa ....1. ~..:Krvr..
                        '-ts.e .r      ns."n:ns l'+.rkans rn_ r«•+ M0a -~«.••e4t-vd : vawa as?w:-.m•t.•e . t'i•iNeot and oaKaa.a:•!st .." s:,q s3Ghr- r2=~Qrg ers+'•`! -4 &.*L I aR ft. te! tG ar~=2!,'.,u vn r.Y:rriae
 Ei'+n aA" orxi                         eC'atxi! !'tw+ a+al.hs Vax7aa!i ar rnr r61b LJM'+b-~'..t tte          u! t#±,Kg!e¢ntlt, ayi 0 C+As+tGY::q..Yldt 4n1 rt..w r sa. re u+• sc txti n iR1~ tr•t1•Yi s'~Gr~ir :Tw.-!arysl M-vussr
               ..~a,•!,n rn►Lb Lt sa c tu:s!+x-sct
 tv tv>e a• 2~?'                                                           f.E-.n; a.rhesv :s.saemr.rivercsa,~•a W«ir. n..rs.r n!~ aet                                   p.




                                                                                                Exhibit A - page 97
    Case2:20-cv-03230-AB
   Case
ME6RCHANT2:19-bk-14989-WB     Doc
                             AND   605 17-2
          AGREEMENI' TER➢Vt5 Document    FiledFiled
                                 tONDiT[ONS    02/19/20
                                                     07/07/20
                                                  tvith           Entered
                                                        clarx (a ar     Page
                                                                    ciattst        02/19/20
                                                                                    89
                                                                            'jiij aW;      ofj ta96
                                                                                      ~e Itv          16:30:44
                                                                                                         Page rtr+trp.
                                                                                                  :igr.lhnr.ftant's     Desc
                                                                                                                    ID #:6291
                                                                                                                        on xrty itriticr, li.0
t. TEH~'i5 Oh EruAotLlhlf:NR Ita PftoG3i:,rst                     Main Document                          pfPage
                                                                                                             latling, or98    of 239dirzr;IJtit, c.uctaencrs er acGvun£ defxrrrn ta make psy;ncrrt
                                                                                                                         as:lp,r~:ne'rrt
                                                                                                         mr-rc~ttly ra ttt; ar.d (v) to ti4, arrr elatm: or takte ;Inq at`Gon or in:4itute ar•rr•
 ~ f I+tr~rrh,it+t r~sr,n+;s Ar~ra: ennnt t.iorchatg 5Frs11 r,t~eqtC an aVrvncsrt {thC•
                                                                                                         gfotrcoiry3 which iK rrtr f dev_r•n n£cczsrr•y fcr t2t^ c[r'1tKLitrrt ot atv Isi ;hc tanpaio
~1~ :rEi?s?0.'+ i7tnesit iu~r•emnrrt") hurrP•tshfe to f fr- arrd appoint a Ban's stc•,pFab`k             Purr.n,iaca firncunt irtti+r tAe i•,07121cral, or ct}xmease 10 r,nfo(rr its r't~tt; xwr.h
ta Hc, ha nbia:r el?cu'bniC ,una tranwfcr srtrJrrps 3ndfor 'kG:' payrnents.
                                                                                                         trr.+Sp.•cr to (:ayn:^nt uf th@ PvrCfra;ed Alr.ot:nt
 4t:+rG°~~tt s~all Frarid_ tit Judj'n: .t.c auLnat?;nd ~crtt with all cff tffn ir3rxrnatisr-,            1,13 Prat (ym,• Aytwtirna t~tault. Thn !nllr~aity; ~rctettiarrs 1 ttxat~ j~Y, rtry b_
suth+~r;~at onc and pzWwru& rce•cesNan• ta 1e.•f;, N1Pxch .t t i rr.r,Cr.s.ttlr:4, rem-9         , la
                                                                                                         Irwukea Sry Ht% imn:ediatcly atld wirhaut notica to C•rtt'rdrrt in thn cy,sr;rt: 1a)
S+nt: depo.sii: in:o the :rtxaurrt• hPrchar,t .hall aut6oriie rie :rndJor ICs a};tsTt to {
                                                                                                         I.tart:hant takrr. arry Uc:lc^r t0 44tot,ragr, th¢ umr. of cleCironir, Ghc•ti: Purrainl;
dn'JucS tht: ir•tot..   ~•~tts owrd to HC far tho P.+crEp15 as syyfcf.H`d hc:rst frtr.n I
                                                                                                         tlrJt ~WF sa_tt1c6 thrcufgh Yr.rcussor, Cd iMreniYs a:ry evrr.t to Uicut ttu;t toultl havc
:r?Uer`rFnt trmaur.t: v+:rifi xvuid olserwlsa• Ix dur to h{tK[h3rrt from n;rcYrnni: j
                                                                                                         un .sdaurr t'11art on thc usr:. a,Gtept'anre. r1r -utnrrri:staon of [lreeks tor rhr
[;recY tr,Ottsttri0n; arA to psj :vtw arntr4nt; ta :aC 6y perim3ilisig HC to witttdr,rw I
                                                                                                         Purti•r,ue tA t.tertfi:tn; .:r..r.vcrs :rnd prtyyutes =nUUduM bvt rrot iir,r:tK3 Tr✓ dirr,t:
 thc s~eti[wd prMantagfis hy tu:f l dehitirrg af :ha a[cwrr.t 11rt• aurhnfr at ~n :t~
                                                                                                         tlepaiii uC any r<hcrl : irfio a bank atcourst - t+,tlsout =nnity; v:tty tI-4 HG r,le+:trorric
 bP irl'rrOC~bk^ ab:cat D~ti's v+ritten (voc£nt.
                                                                                                         ch.eck 13rore4150r: (4) tar.r-.tartt ch;mos its:+r ran&rnrnts + rh #'rot~ssnr ar.any way
'2.2                             1hm f.gi@e—   .. nt ihaL riavr a tarm cf Qne ytar. tipc,rr thr
                                                                                                         that is;r.h :rse to H:; (c) t!k•rrt•zrrt d-a ngNi thw E•f+!ta"rentc check7roCiiibr tZrrough
 rJpir;+tit:n Gf tIX• tcrro, thi:                    c:hatl auton•-,tics'.',y rerir:w itu trrLcr`'.tft
                                                                                                         t:rid'r t'•re Refth; ts arr x::led fran R:frty'S:K :o anotfr_r eictAr*oSi. tM~:k
onc-YeUr tcrnrs, cmSdrd, f:awevr:r, thdt riti;ring t1r. r2nex;ti tLPlri,i} hfr•rctrarlt
                                                                                                          prt<es:.ul, (jr             arr> cver.t tu u+;+:ur ih ;t wuld ra-wc diverSi$m +Of arty oE
 8l` f tCrnlinatf; tt'r :gr•CtLlmi'nt Vpoe, rttSrrtY' da•Fs ¢rlor 'AT+tt?IY rlCiirC lPff4`zLivc ~
                                                                                                          t.tt•rt;unr: y Clreck trar_a#icsrs to :tnr/•.trEr ttrocrscor, (di Alerclrant hWixr4;qtz't.wr
 upyn :rtC;yrtl rq Hc, 1mc•ice, sdid tt rrrknatian of thts,Vrct•rrwnt ar311 rw'r *fret
                                                                                                         sipet3tion ot ihi3 hucinc•.: {otiir.•r th:+r, arJverse tvr.aihv, naturat &asterS W a:tt oi
 t4crthifnt'S r^Spon.r-.r      - to s:ftr,hl t►11 uutstanYSrns oLlb,sCvri tti tiC fil tAe tinw+ of
                           '.`--
                              ~•
                               ~~
                                                                                                         fody tranbtem rt'qvn; xrlt-;, d6po3ri, trttr:tifers ar otttrrwiscsonvCvi jtS bu~ir.ctc
 LL•In'~JL9n,fSUtwirl172.lnWnn thQ rorCgohri~, lhrltiti ht ~L'[h8nt l'ICa t0 Cr.rtRtnatA
                                                                                                          ca aaSKts W#tuat 1-1) tht: cr.aress Prior wr Gtery r.nr36rtrt of 1tC, ;ir.d (ii} ite wri;tr.n
 thu h};: krknetrt m:[tccr3zu^ r,•i1F this p~r.rpn "1.$' hertStT, but A!?fclixtt shatt
                                                                                                          agrteernCnt of 3ny fwrrstascr or lr,iriit@r?N ta tly a:9urnptioo of Jll ot tXl'fchant'c
 fsil tti it"y 5.3ti5ty lM ohitgatsvn tir 5+:, ti'r£n htrrc]rant•'s tetnierbl'#tn shall hawq no
                                                                                                          ohliRstrunS crnrlM Yh+S,t,s:ectrrtt pussu3ra to ttrrCjrr:v:ntat»n sal.isSrttory io i:i.: .x
r^fe:2, und tYr?s                  shatl rer,rsn in hrll forcc and cl`
                                                                    .t•ot
                                                                                                          (r)              tBfqC9 :u►V aQiorL faiia to t;rke any ?alon, or offcrs :rrvl inCen,F r~
1:3                           liC rcrt:nx-a ttrr rkSPt to n,,vtir.d ihL• -;;fter to tttiaiaC acnr
                                                                                                          eccnornic or otherv,risc-thc resti: of whirlr xtt +rr• to induca ur,y cvst::r:rrr or
9ltr L'hdSiG Pit)•+11P-rrt5 hnrnt:3ldCc, ttl Yti S4+IQ 644 rrtinn.                                                                                                                            .+.Y t'rar
                                                                                                          U:6fAfdt?o. t0 tRiq l4r mrrr3rant'S 1tw~GES x-ih ar.y rtfC.'rm otiy-ar tfzirl CI*K
l.a ' rn 'al I~n4sjpel. tdrxth:trit a-lt1 Crnar,tinine{t j•.:rthou:~c: ttC bnd Sts Aatrtts to
                                                                                                          arc: s@tl:ftd tltfo,leh t°roa:c-::of. YSxK Gr'otettiorr,. arr. in addrtibtl to any othcr
nrvC:ti,^,bW theis tin;otL4Tt rr:ponSibri:y 'drKl 1i'.tCt•,', 117x! Y.il3 iirlv+itlQ 1•0 1•+C :•ny
                                                                                                           rerr,rjit•s :r:ill'at,l+ to HC at :sa, in cUv''y or ri•:t ::rair+ p•JriV'Silt to i"riS
iraai a finJnci,rl stittfrr.: n[s, tar, rctultrty r~r-, ai HG drr.m: necr taJnc nrS rt to ar at
                                                                                                          .L;rcertr.:rt. Vrct"tion 1: ihc fult slncv11C•cA?:l t'rrrchaca Frnotirlt Pttrs jll Rti's rt:,r.
sny :irm ;rl t,r isa;CaAan of li7is Aiyeeniv.3'i, ,L (•hrsttttapy of this SvtGt:vu~r-irar v:ilt
                                                                                                           under th.e, 1{;reentr,nt and tnc at::rthe+T Security frgrxsnent h:•w;rse tfue and
tc cs _rrrd r: accc., ta:tln ftu rr:feas-ti oR lirxkn,^:a6 inrornsation. IfC ii 21rthpr trd tct
                                                                                                           payvb'r_ in full itrwruEOiat.^r/• Prts,-actfart 4 t~'~'. l:r3y enfortr thC prOvrSiurS of tnr.
u,3dntu :v;h 'vllortn,itiatt and f:nar.ci.'+1 dfcrt:: t frofn tin•.c to t+rne os it deem
                                                                                                           Pc•:.crz3 43tS.t:a„teo ot Prrfo .nar+cL dWlifrft tTrtr F.iuHrsntor{s]. Drolection .3.
a~rGµTiJlC.
                                                                                                          Mcrch ►+it stt81L u{An cxr.tvtban ot Csris rigr.~en•,? rtr, rfctiver to ftC on ra:+cucr.d
1S Yr-1,r:E:+t-*ianaE.Ei,~ry,
                          r htrrchunt nuth:ari:r; t x:ir tt:+nk ta p'cr•Kk! HC ,aith
                                                                                                          crxtlr5:i6ri of judQJrrrnt ur favor of tIC. in tbc Lmooun4 of thc Purch;i~e Rmour,t
Metth.+nl'i .h.)f~tr~, arrllot tredit-Cartt pr»t,.:.srnt: . hixtory ta ;.-u~rrrrtnc
                                                                                                          statied in thB Aert.~Cmrnt_ ltaon 6rtVch af any Prnvr:lan in ihis03reP'rpH 3-..13, HC
qu•rlilitati:Tli c+: cr,41tylu:ttion c•t t3lis
                                                                                                          may entt:r                     of luck;rncst :r5 a jutlgfr++nt aath the Or5: t)t tiia S,ourt
2,fr_ittt~rn+riS.ra;.n~r htcrchar::utd v'uJr;fwtof(SI jointt; and v_.e:J,Zy 6>rlernn:`y                   mid r.r:etYtte tlrr-rt*bn. Proiealon 4, t7C rn,sy enfpfce its acrurtCr int@resi in tl•.t
anG hokt N:fnt£ss t'rr•im-,:[r, ICs otrvt-ry,;tirrtror: :std st r~rytt'rr:i aj~rirr„t all
                                                                                                          !o~:c•rl idri+titi:d in thc 5carrity                   h*r+'ir•:. F-
                                                                                                                                                                             rotection 5, 4C m?v
Io >s. ;a-nri;as, <lilrrr, liabitilrt:: snd imf:t?rr,r.c rtnclura:4 t_JSran±blp artncr~':
                                                                                                                                                                     ..r_ byr i:xsnFt, ta 'rrty ttreh
                                                                                                          praec+d to f+retect and cr_fcrcr; its r;jtyti a+tc1 rerncr`~
finesy i.-rvsrr+_•tf ty Pra[cccar rrsu7tiry. Irocyt (a} ctattx azscrted by •rsC tQr rnonric
                                                                                                            lawstrit, in whittt 'HC ffs713 rrco<<„r rrdgarNrlt aeY"dtSL 1ActcYtant, 3dertha6t 5na11 •tie'
rx.ced to tiC frr,nl F,lr.rchant »nd (b) xtijm tW.rt nry• Procqit.cc iri iea:+>rcr upon
                                                                                                            liabic :cc• 4 ot KC'S Crt.r.. o: knvsu:t, ir,tiu+3ini; thrt n(yi tTrtited to sit t~,+r,nrubir
ilL=t:ttcrdl+fTrr Or itrStruClc:ls (;cal4dt:ti bi tfC
                                                                                                           attorn --i;~ tu~A .and ccur•t co•.ts. irmtoctian @. t:tnrchant W`rail. u:.vn cxPcr4i3n of
_ 7 r.crtl:,lx'fits. In no r,:cnt. wiU IiC Lw B3trte lar anyclairrc asikrU::► bir htqr[hani                                               to HC av) ex-[4tr3d a591gntner.t of 1c:ISc ot ldcrrrran:'c
                                                                                                            th«. Aijtr4rrert4
Isndes :rrr} leral :hGory for h•sst pruF'i1S, tost. *l•t':rucs, tost buvr+f!si o,r{:ortunitir..;
                                                                                                           psorr'.ni irr tavOt nC K. UF•an hreath .uf yrry iVON0:cion in this p;rrJPj'3tA :.;.'• tiC
iya•mplary, ptsnitioo, spceiat, tncs3entJl, iretireti " consr.cztres:;i:tl J;rrn;rees, +; ach of                                                          ,nrscrd n: lr.aw- Protoctiwn 7, K. r,tay dN~it
                                                                                                           may cxcrdire?ts r•ght-. utdcr ~Ich :rss'!-
aRTi:Mo N•3;re•Jt,y ►lwtr tanta!nd GuurantC~(S]
                                                                                                            mt;rtls3nri t;+tp:v:nory a^-rounts •allere•,ir ¢t-:rd try r.uarts of {t,[H drGit or
].. L+` .,arrt. nrr T+~tg',r,. .'rettlan Ll, 3,"+, 'L.lt arai 2's oi ihas nNrerr-n nt :•+rs agrr.rsd                                                                chc:ck dravm a'a AtedcrsW5 >a:mk
                                                                                                            t:eairr::`i' i}P;tattire on a
to for t?re taenelit nf i•1k:rti,ant. IIC aru: PraCCssor, and nottyith>t<+r•r•J1ng tit. fa>:t
                                                                                                           •account or oil-n%iss. In an -arr.our:t torl5istet:t wrtn tt,r- S7-,ciFrCti PErtEvrt;W or
ttrat               ., not a pary nr lhi; RRrs•orrintt., Pr:7rCL'.Of r.17y r.•A ofrJn :nrir                                                                                  r+t. •..•it!xrn~ w.livint: Rny rNC
                                                                                                           :.P[eilir. 7f(AiMu.tt. r'ryft.: Clion $. tfe ih'afir hY..: !he re.
t«rrr.; arsd rai:c th~n JS; dOtrr,s• in any actuvn-
                                                     :ar Ur;rl 1►w Pr:rct.:r-.r Fricc w:+7°r t:ris
                                                                                                         I ttt ty.,.tts and rt+r.PrtL.w: and Y:ithout notice to titr.rtr.int anQJ or 6uJr3ft104U• to
                                                                                                                ""~
t~ ~;Q OE Ri~:t;til• GtKChant ds~d Ht a~,                                                                   twtrfy hkrc.r•tatt•5 cr:nfit C.rrd (xo:,c--ewr of L`re'iale L= AGcrlpt:                     .it+d t4
Ayr@etnr•at i.s in c;niiYnt:r t0a thC Ptxriizt'd Amutntt itrA rha[ suctr Flrrrfss5e S>rXk~
                                                                                                            dtmtZ Ruch t:r•& caid 31focCs,4 kor :o rnakc uaym?•ni 10 M ef all or arr•1 p(ztiWs ot
ib r.Dt intettdnd to bn, nor Strt3 it ►x• crunttved "bS 3 inan frRm tiC to i'.ter4ir:+nt,                   ttvp irnatmt; recy:ivt.~i tty suct+ tmlit twd protwswt an )4lhulf of hfk-9e'rar::.
nt.Wh3ar agrtYi L~lat tbrs Ptlrchaco Pncn es ira txtheTtGe Ir>v thr' P,,cceip?j. pur>uar-t
                                                                                                            kj.CtKhoxtt hc-2hy nrrnss a) W. :a irrevccaL•lc VTrA~+' oS aittenrY, whair qa~~r•ryt•
to t1h15 A,c,rr.cncnt ectu8li rlx• tair rnar1:^t t;Jue tt1 ✓.rtl: Rrcripts. !tC h:r, ptrrilrrs?rt
                                                                                                           .:t:ocrlr.y hatl be 4ouf:tc<1 tirtth an Lr,tcrcaL Ur+d I+t~rCI<I appanL !1C or' bny v1 H17 c
araf Ftraltown ;r:i thc Aeteiptx ri7 1x-rm:d in L.rtii r,grr.vrtnvnt u^n ta thc:uli
                                                                                                            rc-ptnscnbti•,e: as t~arcaant's attofnc•tin fbtt, tu t:+kr- any and aT• atti•uit rri•C'rs3.tiry
It;aount x, tkte fleCiifftS brP Clr.`3md. payrrrenls ln.t+Sn to HL in res6mt: 10 1.7zir tvlt                :o dirrtt 5uch :rn•n• ur ;.dos:rorral cmE; cJtd prty;f-~5nr to makc pyqr•r:nt to Y.0 ~t5
Z,•tiry,int af:6r. Receipti 531a11 h+7 candit'roted u,tiorr htnrr.hant';..;2     : af prrxiuCt> atrCf ~ aoat^rnpl:rted txlttw•:Sr'+.Thtt.
iervic4g attd thr pWnaril InPrt•m°tlre lsy t.tCrClrani'c u:ttnm:--rs in ltre rnanrtet 1..~ ar                         tirm qf tlrfvrti~tirr~ htertt;ant astd cach pct•son sigr°>tg 1tUs Agrenr.tcnt
 prtr-iiwA 'n St•r:ion t 1.1r. no tvCn7 S:rall thri ogp,fr:kprztf nt alI araaLnts bt: dc2fn.r€f         cn bih:g n: Merdtant aradJa •rs Owr,e, la rpSprtit af hirstsr:lf ar tie+sett persanall4r
 ei4nif~'?St hkrrur,drr :tnd cheri;eit ior colhtcted hc•lct:rttJEr !~Ic+'cC tfa h~,•taist ratt awfiari`e5 tiC to &3tlncn irica:r.:rtiur+ eC+ncFfning s11,•rrdrdnt's artd waCit t7wnnrs
 pe'nriisirl+: at zwt.•. m ti•te rvcr=t tlut a Oourt detcnmin-e~i that H;: haa 6`ryr+5d ar              ar41 or                      ert:dit st.,"+diM ;rmi taut;nr-  .. ccetdtKl onty. t ts krnts,
 ri•cei,rr9 ints?rott h.crcunr!•_r in res<r.;s of tt n. h:y;tx:t r;de               h+lrirw, therr tilc affitiatc., sub5[fir•rlec• anG trc.dit tep•rlir.-& pu/rau: tterchant C~u rrantw{c} and
 rat@ in            hrrr,;adc.s ,Yr rtl ,iulnamatrSaltr Se rtidtrcd to thr m.axirr,sra rttU, Ov.•rtCt(s) hhr@8y w•.3i:•C: :o th-a m•.fJdCturn !••.tetyi pCrmi:..CC1 by 1;r,u Fny {Idim for
 pr_rrni:'ted by dpNtc:hit: is+:.mtr hC Sh3'f ps•ocnplil rrfur.rj to F.frrchan: an•f iniere5t darragm 3l;~;rSC Ht; or anv oF i+ls Jilpi.tr_c rr,dating to ;rr-y (;1 in,estig•'rtlar.
:c,esvLd vlr W- in cxte!c cf tha rrsWaturn >`itiuf rate, it Dtitld ir.;rnded Lrat                       undcrtaia:.:t tyr or pn h.ettatf of t?C :sr pcqrniitetl tw tfiE: Agreemeat dr {iiy tliW4.wrr.
 1nNr(h3nt nt1: p.'Ty ar contrdci to pa•(: and that HC ntX refi!itir: or cr:rtb:tct to of zrfon~ iiotr:4 pet'rnittrd by this Agr+: 'rrrreni.
 rt.l.jun• rfirrr.sfy or itNlitaLJy i+t Jay maryr_r whai:trtwer, irrtCrrr it, ttia:,ess of N+t                  L~rC4tn1:4t;ty, rQrrcfiar.: vnde»tand, anrt Qqo¢s tirat the =rmrs erad
 whitA rn3y ha pai3 br hlcrCharst und .M aDalictblc 1s~.                                                candiSioni. Kf rhe pracic: and ti:.tviCas off,:rcd ty{ Bt:, intlutwng tilis A,^,mcrrrent
 I.:tO ~w _,gt.t,XtCtz•tt3L N`•rfch.nt irrt•.var:lrly ap:;q)ints HC a, it: zm>tl 'dWJ                   and :u*> otl'.er F4 doctaTrcrt::rtians iicfllartivrty, `Conf;dt•"t:rf lrinrntatian"} arc
 i+ttorrtey:m f:tetx:th hsL,ruth*:•::y totakr. ar,o':ti+5r> or p.res;ne:te any in,irurnrat vr           ixoprir:tary ar4 cnnfrdrncial irsfarTa301on a^ •rC. pcccrrdirt?DI uni r..s : dtsr~a:t5c i,
 dotxrrrr2+nt 10 sr, ttle ag ablif;aC'tt7nS 4-t• to itC from FreCPiuN ar ln tEie ca.c or 3 rrquirr.d by taw or cCut, ssdr.r, t.A.fChònt xhall rsot dfsrtoSL' Qn'irlential
 vinl`rlran by h1++rchar? of SeU.icr+ 1.12 Or •:ra7 occurrenc` 0 an Etivir of Ucfatrk tnforraatir:n o1 IiC to any Pitrcon other lh:rr. an Jttorttr•1; a[coernt,rr.d, rr.•~tnr,~at•
 r.-tdu 5tw5on 4 rmrrof, ftecn r.trrc.-rant, urr.:r?r this A,•;<cenrtrit, irx1u4ing v+tthaut aori;nr pr em,nlayee ol t4efthant who rtcedi to AtWw it:ch nfurTtv-ticn for thN
 Itrnnsatn (tj to ottitain aod :d)ut.t irr,vrancr: (nJ to ooiir-N, rnotyirs dtr_ or ttr Ix`ra'n+• RWrfxrv+ of adYi-vrr, ttert:rau4 t'Ad•rtso;^}, prnvit►c•tf u.•(h ArJ►iAr u!r_t, svth
 duc rsnder vr hr               of any o; thC Collotrral: lu) ta recrr.v, enr3or.,+ and cnllcct %r,lornu:icct ^aFchi laf thK ptrfpou± of advising Ncrcfrlml and tsct A: rr_•s in writ;N!
 brR ehKki, n7tts, a:tait-, 7trS2rumee-:h. dr.•:                or cliit:t:i IkTAcr rn rYMn". :iyef     ta bl' Iqurrd try L~C CCm'C Of tt1'S f+•:~inn I. id.




                                                                                    Exhibit A - page 98
 1.2a WRjAts
         Casehtr:rEh.i'rt
                     2:19-bk-14989-WB             3.Z Mlnyd . Entered 02/19/20 16:30:44
                          ncrcbV ut~srruwlt~,,~,•?S a.n~ ,gTcusDoc
                                               02/19/20        th~t HC 605
                                                                       ruirt•;rts ucinZ
                                                                                     Filed                                   Desc"bY Wit ;r.
          Case 2:20-cv-03230-AB Document 17-2 Filed
  t„cir:ass a.a or          rvrrffls Sn cout,-    4.4.107/07/20
                                                        ry¢te~; r.>: rrmY,Page
                                                                          ekv,;+i m 90
                                                                                    prvtcctof
                                             -zt'on -it?t aar,nc~ ;n~~~; ttWir,r; to ;ha    and96      Page
                                                                                                r•rr+lort.. 'r.s rWftID    #:6292
                                                                                                                      or rerrrL%fI'rs
                                 Main Document epuil:i
                                                    Page       99     of 239
                                                          cd Gy =on ot luw, -m t'iwr, whntt•.e3 fv tiw s;)t4ific rxrfc~~.ar2c-- of ~ry
`t;an~;yq45?t b<;ts;t_-n t4: strd 2ct2rChdn[. fnrludirg the fahtg 44 UMl fhwn r'     ~t":
  itatsn-~m= atxl &J;tr rrMAm crfl1Ir7gL                                                                          no~ran4 ug+~'~+rt vw n~.ar ~a~i~: r:~rtrt~rr~d thretrl, or to _;:icric art~ tta;:trargr> af
                                                                                                                 atorchanrs aalqations ho+tr:a:attir (frtdudlnr; u," K-sa af ct 9-~ttcel or any ttther t.ta;
 Rttrdron.• rr.vrs:e•r7.; v. rJr:~ms and to+pnun t~ rLDr a~t ot Cfus cfC'tC cU+cr= ifuriny !M` tarn7             0o cquuable rsk ec rasr,cO. A7l r"ght•>,. f>Qwttrs and remediLs uA FiG ut qvvtcu±e:fan •aith
                                                                                                                  tNs n„menvtrd tcag )rr_ :w.rcis[ J ri arry tcn. 2ry rtt. a;ttr?: thrs ad:nrrerrt:c aS Uii t:swx at
 =1 slttalts~r! ~~r~~7tt dntE.Eula[!S^~ _~f~u3CGttt    t              tt; a: :c und fie.y/u,~t SM. rnent_K.      1..~ 1•P+. $rp
 ropins of whtdt. iuuve S;u-r+ aureti:ha'd xu tttw, arq6 itawe scamrr•atus ,r4rich .c:Sl ba                      C4ySP.fJ tht ;n3 -rrsl r;art u:na; and straN [A in :,difil+Otl SO yrtY Othr_r tigltts, valxa:s ar
 fu+nishCd Iemmmalner at ttrt .3i9rt11An ttt iBC, S-j'rN rcyrrc•s crl the t9rtandat canrdit:on of                                         t~'"
 t•`U--'~.1: at :uc3, datr+S. 2riti slnsa Shrr>= cLi4ei tiv^rA has txfin .-a r;,rar;al attw*sn                   .3.3 Ci?U. Airr¢hant :ch;~o xy tn ttC 3N                                           (a) o brozdo bf
 :~ •r.l;rc lir:art6a1 or mt icnvii-~- -r ,sucts qotd',ilori. t:7'=';st5i;*, tn sr.c: Rfslti f• of &"-- c.'.shv.  hlt~.'ttld uit3FeCtt;Z+rn9r+'~irtt'YLhLrC'rtrCrt,qndl''• e=,ftrdtrSY~Steim-a'               Il.+)«1'q
                 't» ;r t*'ttinbin$, af:.Ztriut`MC 0Eftii7i0R ZO :.N4:C HC of ;n;y r;o[y,i:ti adv-~:a             cnfr.tcm'rn[ r~ s+~s rercd cs srt lxyrth )n Sotzinr. c 3:krrrc, r+€Sudir~ C~, not timttd :a
 t.'r.~(o Sn Sts ftrta,rr is r:trptiiiar < ot.eratiyn or                     HC m.rt• ccec?G slat'rntEee6 e? aour, tzT : artd t+ttvrrn<+c' Si•es.
 any t"srr* 4h,(rg t'hn per(t:rm:int?;. r,i tTt : Agrctr:iert: and tta3 tdr•er,ham ---jSl prttV 3e 3.4 at0U1fC~.CiAt`+JSi~l1lry~ Mwrth,~nt it Fcr,elr03 to 3ve K vniTtrn natr-c zhitht+ 24
 tharr. to HC wiftl 5;r,tweMe. dar- Wc`*r4`s                               ta da s21s :r tnYteFa3 im.'acA nf t•enrrs :•f ;.nr. l*--linti ,endor ;ttSQ 2! oF 1f'.C' Ur>3(*,d                  Ml4Ck-rri i3 re<tcf•t d to g1K.̀
 Zh.ii At:rv--rKent                                                                                                 i~ ~•aan r.l ds,-,' santt,~r ~tjte peiM to thc dnsingoi ..ny c3ln_ ol aH ~,r ~~tariti~SY =sSl
                                                               cnnitASante and sn'41 el* ntrlr •yirA a'd 1,iws ; of t1r Rtpr{ha,u': assets or stuc"c,
 :crS hzs vattd pzrsertf, aUltt^fi?m1orlS and                             To nwn, eper,rir rnd ~asP its ~ tv I►TtsCLtulrittt?t+S
  prT,prr•iN, :~l en r.uxAr.t the vuf;niaY :9•nhkh St ls prv.0!*4IY FngBy,?d.                                       a.i ~tlt~auqt~; A~.~_~.. r:.~ r„r.d;Ntamn, xr,:-alment, ~r nr mroecrs cr:.-ry
                              r.ie!a,-?.mr., 4nd tt',e '~'%rw;.'x} i~r`=r v L~'t>, ftreatnc•nr. r,n t5,?k.dlf of     prmea~ r! thi► AgrK-nrrtt slstU ~ t.t+~ ap tmk,ka thc sarne s~I ??k ir, w~_. ar~
  t te t?i~, haw~` ftta F~•urr a~ 8uthpritt ta r o r: and Ewhxtn tbL' atdt,.-Atroats itndc* tia+                    ci~nrsi:ty l:oth mPt;3.
 ~ecMNryl, ~i S M se:i,~i;>s4e btrn tz~f 3r~th,Xixt~d.                                                               t.I Ati~-.n~rtt HC maY as u+~ tr.+rn~rrr ar r~e?S ts ~rights tn ~rt~Yr.' tne P.s~t~
 7-41AY.ttpfitC. nlertSenn[ wD nnSnt~rt Ausiness-iM Frr~yion rrt:urare rc~i.~ NC ac tryi.. Atrxtr.: ar c!•6eLkt4 S11 defics htrcurr u.q.                                        iin vAwfc or fn paA.
 ~5w~ 2r4d addirtar~it isGured iat ;rtru:.tec and a;,a: cS ris)S 2~%yP fat.hta;ststy ta kt: ;.mS ' 4.4
 gvji pra+ide i'K ixcuf ®f such ir-m-ru7tr uhe,= t}=j,:. st-                                                        :tercur~.r Sh;~E hat' dcWnivi :rf <2rtiF~,u rNiL rat+ltn :eteipt rNqtrstivl. tG the
  . S~p~tipjE.~,S.it~~!$!•'-~'~p1E ~5 ~i1CQr• -•:crt1 n:t w;~ rt,: ;J•ars,p* i p:n.r.s~'> ~c1 nzspcco+rc parUEs tu tt16 .tyf-r:.<r: ort                                                             tn :hFs nv,,resct7~--r a+xi
  tcrntiubt',, {ha,rp its finantirl iac;itatSmy cf banF tea;anli;j <,r ; A•c an,• oth.X octivn : shhZ tacsmrt effotzwe onlr• q~:yt+ reCi iSx.
  iS1:i ~iu h3LL +rrf sd•;*rc lffrYt tlptrn RSrrttr.lnYS 81Nt+r,Ttaot~ tfrdfir this ~✓eir. sk, A,n                                                    Nc fallurC cRt ti5r+ Pv[ nf HC ta crrtrCiSN. :"sr,:l nst daSvy in
 --Qnpnt HCa prior                                  Any stu.t'a ttanye ?lv111e, tnatz,na3 br¢y'r                     ~eicr:lstttg, arsy iight ras'aE•,' 11Jc Ag.ccrmft, s:'W QWAta :rs a vr'Yiver ttrcrce. myr iTtO
  hir'ce;m:rt                                                                                                        amy ,inClq er Yivtial txer.tse- OF hny ri,±u andcr this Agr—+^vv-,t predu3e ar ,t cy h~cr ce
  7.6                                   wrrotL',+cr:tkr.t w4 rr,st rnndu-t t?!erdurut'S                              fiehcr crapt 'x' tht.rr-ai ar the cx,=&0.- rtf ;rr:y rYJtrr rl~ht `ft:r n_rr>:vg.}c prav;Acd
  tv%mLw +mirr ep+y'w athcr than as diitlo)gd tp i.-I,.-_ Prooas3trr ;en<r HC n+                              its    h~rt`un,irrrate curtxlaYr+e hrW, ritY. C+~ixsSwe a? srt'rmtwtS:25 ~'etvx:.~d b/ t_~w ~tr c+g,~l+y.
  par_Ps af tiv:gns..                                                                                                4S DfqTofq-~t~~:           Goircrnine tsw ~_V~aurZ ~dJiitiS~a-~21 fhis aWC`irdrat attyp br
  ~7 ~tv~ ~~,y~, •*acrt~ ~ u•'                      st ,u arty :thte, Sts3 honi fart{; le timr upun 5t lAbt[ ttirdrg i:Fan a-4 Lrp.r. L ttr Chc UE+rtt:Bi tltc            ui pottics a•td Y" mFap..~t-aw
  pr_ {l) ,tnyr s{r.irX ne~rtc fwrn tf: ty.;srrtf-tr~. ~sn:tc. ~iE•t1~ d,td d~ArYNio!"~ syw;nt, cr~P.pt t:rat werttvr; vMll ::[:: ?~Xve circ r1$tt tt? ;As>w~ $:. tig'rts hcrestn3t.•r ter
  aaVar to atry utlrer pe.as,rrt, prfsees Eun tu ixupi)QGotr roccttted by biC. a i4•a amons arty irterest bt•avin •sithatit the xrjor w§tic*r+ ¢YTr.otrK a t#% ti+r`t-11 <t+rr~m moy bc
  CCftifYif[}' Tlw'tt this t4;rcerm-Nyt i:; unrrtr;tiad artd In fiIl f4rtp and ~prfrtt {or• Sf t}taro t-Kw.• w;thhnsd tn                                       Th;s Agrn~rnert 0•raR 1# gawYred by and eaistraet! k't
  :rr-:t                                                 futl Sarrx an'. r.ffest . rnoditie:l end zaattrg thc xc.crdentN with 2t4; bwS clf tl'o`!'r}fit of NMV YCr1( w&,= .Meitli:s. ttY 7ryJ 3ppTt'JNe
   mr.diSSa:;Sans) ard 5ldtir4e tito dNtc-m ;vhkh :he Ct:tdt4uc:d S,tttaur-t or x::r (sg't;.hn                       prrrapats iv 4tt6rwz!~ cA taW. Any See—                   rx pfurtsdir,g t7isinE trE tt:ralor, ur zhc
  liw:?nt ttas Reen maad..                                                                                           inte-ixetsio"n. perfornaurya or vrm4t he vr J•UtL1 tiC so c;sCs, we ~Y,rrrvrd nw,y'
  2,g Na3je+SamSM, As af :hc dxc o{ ttdy ",:a.rrrsm, tk7crcftapt d:rQs rr;a cnracmptane w-m?s silt;Ert :n N&x YaY. 5t:xrc. {(ze 'Arr-ptabde t'orvms'), Ti-*- parata; aA-roxt tirca U:r
  3nd hr. na: Ned ar.y peitirwl; ;:rr taw®cruplev pltrttrGtiv, n:r,3r.r TiLS: 11 tr1 ti,r Ch,h'!d                    ZOcccpWbtc ro•tx-K tu,` comrsi~;. 7r4 ;ubnt;t ta rbc f•rrI'.=it:n c*t thtt al t.tptmk
  Staars Co,fN :8r3 t:rtre                                           Fatr3:rr                  -r.--4, 5ga+:nt
                                                                                           ce sr-                    ronnrs.arsd wst;•c arrt• :rnrl ;iu t+yk-,t;ior:. -.,N iurv}tfnrr or wtmue. Shouid a pro:"dtrtv,
   h4t.rSA:tnL M1iCrCh'a:rt furWr v..~- t tke ig i!;~~ r-ot ar~:iapat• frla'q :trrY si.•~, t:e irs+li4+ted +r, env ottw- fcstari, thr                                         wrtre arty rtft. W a;ijiayN k~r, tr?Oy»n ar
   bnv«rvptcv Sotttan atuS ;t d;M, ra; ars;:Gp.'xtc ttct an. :*rolunwy a:et;tlatt vrltt !n i,s~r3                                                        y3erty ro aran;fer sut6 pr5<t~ Sir,g :ts an Iuss~t ?btN -1~ urh .
  agairm rL In thd ?,nrst that the AAertivnt l;Igs far bxkrtrpt<Y prtitetil"cxt tr is ptamd                                                                            Alr rQptnaertMsticr.s. ws#nnTras utd qmrc+srnt3
  vn9er an inv~'tmtarp tifrs~ Pryr,t•ci~rs 2 and 3 sre irnnru;t,~et~ ur.~cd.                                         itfimn slta2 ;xevirr tl*.aaro,chn and cieiiMery of thic t,o,"¢mrr:t and sluil tunYirwx- In
   :.y tii~   i~'s~t;~p~aLf.~t9ttttE.. ~Icrihtnt •AsaS t.uttter ~-.tv~:r'tla ~:r.'~:s, wlcltcr en ftzil sut4rr ,:r,tT;.sS chlLv004--s" ur,tSrr th;: dqtracment                              h:r:u W-en sahs~bcd in full nnS
   irx fcir af a;turfl,M ,a, a.§= agsinst, rxridlKs-Ai agr,tm •at the t=tlr Or purthx••e af 11ti                                         5:'W h:t3t "tc7:z6ratd5S,
   tr?ttHS agkesz, i;cteiptt. d St: um rhrJt :Wr.r, xst'h yr'rf party oihsr than S6C.                               4.7 $a~y, tn ,t,p ariy nf tkv proa2lCn•: ut tiri5 Aerr.arrcnt is t,uraf ta h« nriatid,
   '~ ir,.` Sl~?yintlk~!ti•,fQ.:~i.+SjC~. ~7CrCfrkM hNi g,d4Q, Camt:IClr ar4~ rn::t4c;IJttc t;'r;la Co ~ iftal or wscd.arsable -i+ ww,,, rvspz%y_cl:c VWid1t•r, ky*atiry artn cr,1arre3bi'1y oa r,rry
                                                           h3b:rt"'S, twti, tSwK11r. Chx4C.. restr,c7,drt, ptrtCf yrwhiCp ti?r.[~'+'~ t~rtict r,..Arf(t .rut :r .•nyv~.'r t,/t,aifcr3cd+Dr TtnPaet+.i.
   r,andrt,r% rsim!; r~ ~z. rrturtx~3i--3, ~xusgtY )mcte+:s. +:qiwk-'. pSodp = ard                                    t•$E~SirQcSFiC~-firY~+'ss~at~ee.`~~Ei ~ttrla.rshaCt~tnci~tiw.ckr:o
   t,xumbratt.-rs ur a,41t &ind r,r na:re wt•raUot:sN:r rt,                    ar'rr ru~ ur celtvr, .0 that .he e,ci'nt 'LtI Sur?t jrtYDdcrRn %vL-Ihix:R ittvatittdtinR t:,e rcmai:+inw                           2aaresf.
   mrr t.-- inrar%sistcrr. wth the 4rww1crs r.rr„empS;rtet: ilth, or adwm lo 0+~ Agrcatz~rt aad Se(sXSty .ylgrccmc:tt h^rnto enlft>•'ty 7r.: .r:ire aRreers.'-rd Wrt4nr t
    . r.r..r~
           -M of t1C.                                                                                                 ~rih.t c•~ed HC and :u0cr.ttde -4J                  ac:~±etnerta sed un:lrrc7:znl;nt~: rCLvtingyry {hV•
   2,1 i A14s?'m.Pt~'~- nta ti tnr 'es a,altd Gt1r.cia.;,Y 1?prrx: star.dSr.g uf•w:r tt,e lma-i 6t SublCtt Mrattv
   tt,: 2tris;i"rc'titrny iti whittt it i, oryprffreJ ar.0'o: 0p,:r.m--.-~! tl.s,:ttwm. ;s cr3er:w; intu              4•9 JY?IY,l'zlr.t LZlt~Mv. fISLAPitzS    P. HEREIO WJUVk. T{17,f (if 3LURY itd ANY (t7llftT It1
   tti;: hgrrnr.rr;t for bv~--qvSi guryoms a:rd nut rs :k rar4un:cr fer ttcrs:?ruj, fantit,r cc 1itJY SUIf, 5[.nC>m CR FRbtm? :: Gm A.,tY ,.ART;EFt 1tsiSirtG t:: t',C:.'xC; •nri va11r
   :traschdd                                                                                                          c, L'i AW WXr Re:[ATFn ro rriE Txn,N-IZnnCt'tc~-s a: irrrill:H :14S +wet:r;MA'ra IS A
   7.t:                                                                              uf druSJor prfetr.!artce iTartT GTt TNE UdFORt=r=r.iC NT tltSlfLf. THE PASiTiCS taL;:ETO :,{g2OtVl1qG12 TrtR7
   toa4Pr 'tttic Vftnent rnIt rtut Cais.t nr c..~t^ vn tvrrtt n`                           by 3l,:r;.K-w u:..Ier      E,;CH T=;n><t$ T3-SS Yltil4tn ffrtPlt6NIPY, :tidli)MY A."rll ti'tJtt;V7AR21' rt'+ty
   ar_y c7ntry{x v,;~l(:sn•.Yr:rperr~rw entCy.                                                                                                  t 3L40 C.tILY .^.}•TE{t 1.7C1f"VE
                                                                                                                      F.`it;t{•j11T 1?iJtt'--tij-                                                                           TifE
   CI. 'i~.,'t75
         a         Of DEVAtN.T 0.Nb RE7AEL~5          *                                                               Rl:AtitlfATTc~:S OF 7tr"     .,:i VfA11~T2t4RTrt?HE1R.~TiOHSis;~r5:
                   ks,AetAtt Tix- oca!rri•sr N r,f Jry O6 titc 1ottOvid.~,r•tii Ms :81a CBnSICnt~ ~n •4.70 3.Q5~3 Rt~i ICXtl tltA.iVC6.'[M PXtiSTrCjltEH...~Tb's4'A4VL AFiY tII-.311 ?U ASSi'Ti A«tY
      Eiertt af lkiItull" t:trrt,ndcr. {a; t.?v&&~5'r, sRnn v',ubtc as:y lerm air                            ti,i, Lt,Mr.ts :,Gar,vsr tNC OttIRR DAttSd, :.5 d>'Lrnf!~fliTA7lVE 09 6t$t.119y2 LN ArtY
    agrwnCmT fb) fu:y re;rp9entdsinn cr iAratranty t p hi.?44tm«* irt t#r6 "wey+':pqni vQ1 tUiyy vti ;f PR,S;iENTATIiti ACTIQPt, fXCf(rT VlHERE StJt >t :t'rU1rF,R
    pratr t~?un~ Cr.t±n ~r.rtrrett, fatsr w:niCi:adir.g "s,>r,~ mat.zr'r[~rl•Spt.i w4ert rradc: (C) tAV! Af~412W =U114'If, f1311M TO l7iC LXYifi7 EX'iiER PASXiY !S %i tt1Mc; B* LAAr
    UAtnepw6 si- dS W^rR in wfitiAg Su ma5lity tb pW its dnht-, or S+rrrl rnetx~ a gr.n¢ral Crt (O1sRT t2F tA'A' TO i=i.0"CI)1StfTH A C1.0 S5 [7Z QLVrt;;E1tTA7iVL P.;;t:Ori
   assig+meitt ler 3teP !r_TW_Ftt uf <+editrsC-- or anl• prmr•idi4; shaC he instn,:;'rt1 Sty or THE OTHtx, Yr:;: 910.2Tt 3 HERft3Y A+CitlfE TtIAeT: {i) :?iE Ft:fY,ttttttf PAk'CY 5t<.:li MCTY
    agws~ hlerthant sr.o.ing ta adjt:drj'te                           bQ;-krjpt cr i„tiCt.-r:i, a, se.:`srt    . r :1 fltiTT1EO 2'Ci RLCCFL9Y2 AtT02TlE1S' t-4C5 (Iai C0=T.S r.SSI L[4 _C=1t'tf?t ptl~i~leCN ~
                          arrsrfern "rni, d;w:mcr t, or rornp,;407rz, ce a ar its dr°sf5; tzll r'w: :.qE CVS:: C.:ti f Fr-Ei ;:ErtTAT7u£ ACY3014 (930?1t4rr#.STt-.t1Ult:4 Af1Y 13THt':R FPO':-SitiX
   :,cr,3r:g of tvitE rif tc.tr~'ur`trin Itlr CuardnenrS:L {ni } k.'C.sQ'It shitll tr_rWa . m,w : PN TFII5                                             Al:6 a2} IFi♦ >,ri8;7Y {At}l0 :NfTtAii5 Ol: Yt.ttsrt„P.lTS l+S A
    in:'crnol; --.csperrd• trs.4tNa ar tcnrirmtt its ixrCerrw; (1fJ Mtt>tih"Kll ti14,7 tr.:a:tnr cr sv_tl At 47h~ t7F iHE CtlL"S Vi>rS [`iOff 9.J$tlaT r1 Cifl;fA CC: OTTiFfiLVISX YART2CYVA7E a7V
     rSl C✓ SuI ssarrfaNF ati td itx esvtts: ih) MC:o`r.*FR s11;4 maire qr 2•r4 nuliew ei aay A+1[1' I,Lt tYt'f'tr Y SCLREP                                          T;-s Q.A55 OR HEFaMriTR'T!4`_ACiFOti.
    i~ndcd ;futt srlSe or trar-'emr b7 n.',e<<h'.+nt; (,) htrrdwt :I=yl1 iv- x• neJr.~pSa dspa;durl 4.11 €d~1T± ^ h..SS~r1~ FeK'iittliYc siFnalt7es !OtlA IM d^t•nwtl .KYT+i;lt.i,s ttyr ;il:
    X{CtattS rhrt3ut tvt {.viter rrfdt+'A tsr«+KP: of K: 0 3t17-rChant sttyil r:t;inv as ~ purpr-m.
    tlt:posila'.I; 8C4trua[ `:Stitnut die prior wrdtic>> carox7C e# 1iC; (k) `eS!rttbint shaN pctdrttm
    any, :xt that rrducey tt.'> vytc& af anY Ccak.•npt,rS grara:d utrJer thu                                    j1"
    bta ct, - n Kha~ debutt urer4as ,=s; fM :hc turms ctar~--1,~s.; .xtif Coodniaps of srr? ir11r,d'                                                    A T~ `~~ • 1 NMAM-
    >~ntitt..?r`< rttn t; :': r.r tn1 f.'Lvt'1, •r°,:3hCu fa:l to dn_wrt ws k4rCit7tS:r4o.     tTs_• httmiht.




                                                                                             Exhibit A - page 99
       Case2:20-cv-03230-AB
      Case  2:19-bk-14989-WB    Doc 605
                              Document
                         HOP CAFtTAL        FiledFiled
                                          17-2
                                     - SECURITY   02/19/20    Entered
                                                       07/07/20
                                                 AGP.EEMENF  AND Page 02/19/20
                                                                       91 of 96 16:30:44
                                                                 GUARANTY                 Desc
                                                                                 Page ID #:6293
                               Main Document         Page 100 of 239
                                                  J~~t nt,:itrtG Ct?.It C
                                    ..,_,,..-Ri~C
\Rerd•f~nt' : Lega1 i,lasfz¢: ~i~t~CjBiy.                            .~
dlB/pt: SL't)QSRL {.'~QT MeN1T}ta CtS:....

Pfiys)callRddre,s,S JgGSr,~•;aDtr:ta~lttt'UE                            +                     __~^~                               __.~ _                               ~~

                                                                                                                                        Sfate: CA                      _.               Zi`p: `kl 2US

Federa) tDd: ^                                             —                                      _.__.. --

SECURrT'Y AGREMEf+lT                                                                                           GUARANTr
~.:futitV lnto"u't '6'>-CU,e Mar1.:..'ti Sg7grmS'K ;Jntf -,...'" 9rA,ah:tt obf:~abCrA ta f<                    Pcrsoa-it                               ;hc ur.csrst;,~ i.•=xrwntrrG:( hr.rc•sr fpx•entwct,t
uoorrtt+ ntcrrhantAsrc.r,u,l{L`r"larirh's~~~ccra:r7,"Lrttrrit:.tr.thr.n^by.^,rr's                              1t•', t.trr{h:mt`c prrtermunc: arafl tX` r#e(-                               ccucr.:nc: r:vCc
tn i`jC x r+ urtf irtrmm in (a¢ aft x:our s, nrttndisrt; wirYs,tt urruaann. a~ u° >awa                         hq rAc:cna:rt u1 01:> itVrcm.•nc sny :he R1eKFWnt                                          t ,uxr
rlrl:trCt auounrs•ret:'r~.rif!a W•: •r.Urt tsc~rrab~:;,. te,tqtsa pQper, darns.+esrtw                          ia.:,+.•ns^.cr'. amnhdcd. e>:entl4d tx nttsc•wrry:no~ifir;d IStrN'yq3firsCs~'J.f,t!]~t's•r~'r't"~
egtttprrrr•t. J m'r:,t inuleglbh:a, tr+TryJn,g,tt`_ attd irr.'aniury, 3r: tha5+' t.!rm: are                    Guarat+tct'+ aht~:tt~n: arn dtr {r) A t}%~ t'anr• tst xy br_xa &r                        al arrl
Gprr.~d trr Prtfac 9 el U•r Vnih,',.T.) CGRZ1Crcv! f.cC?                "11=C j6 r.+YM 3r FfGrC,,Itwr          rr•prr..: rs: G4L WJrtYr',y. cn c r,crasy msdt: by atrrtt:ant ;n ttrs rpmt:tr¢r9 w.J *r
dJ+r.trd ot etqtrin•C bj M4rL: or :: b,r,f (ff ) sh :,n}CtK 3:, .: thsl LC rfl iy,~t:tirYY b,t AJL'ti t        !•1L•r<ft;rnl .r•{•,rR^:nbm, W4 (Iil 8l            t'Arr:Rant:A:nttSti4 indlHfLi'tJ n7% t-
                                                                                                                                                                                                        :. 3Ch15,

9 t: :he UX t'•.•" •ttaf "b" t4i5t t^.a'^: r, LkC "Llalntrt ;ef't..                                            or mnt,:, o f:errr.,l acvgnn:cr.t t.sr the       C: rtctSs:Jr., cr :r,/
                                                                                                               :r,;it~tra 7• or a~in~s t.1ar<h:dtr :ral7ni; ta vdfud:t•)t« iT hanttttFt cc r• rn:•+cn1_ ,Jr
                  To sctu-r Guvr:s>rnr'S p;rr+3.:Y. antl periorn::Jri~. qtei,rians ro 2fi:                     sK~.,ng rNtu t;aS~ac,e~, ar.~~ m.~, i• vG:nylX. At e6mplYitKni bf n nt :tt dCbm
undnr'tns ~ecu+tY.yBr•\"t.yrar and :,ur#;rrty {tir                                        !,r•n>tyy
                                                                                  1t liraC, W~
s;-;rnts HC an :rd3ttfonaf ,tcJrR;' ir«p'ctit in 4wr r,c7aroJrL1 rs', Cn•ttiJd30T +~                           f narrttJf 4CajY';is. tn tbe e•+trtrt ttt:tt Mcrt,'17rtt iar15 to nmstrp. a;ayment or otcfatrn ~ry
                                                                                                  p
                                                                                                               atltr,:tivn •.hv,ri ,lor t.ader tAc MerdrAt apjrrr_l'rrrtt, HC :ntr/ tniwco ,ta. r ghcs ,y`,dcr
                                                                                                                       AglCCr7Kf: v.iti,:lut fav                A oht:*r. p.Yltz,lr4 (ratA lA~..
                                                                                                                                                                                              ^"C°,Y+:. ~.+y
                                                                                                               gu.u.Jn;ar. ar ant Car tcarl, W'zinnyt :.afl::cral or Gesr:nU•~rr:1 fiC :-mar l,dd
                                                                                                               pL,-:t.^.r.t to this tu•l•:a,n ,•,s nr ar.q atixr ,r,:vtant7.

tT,~a 'R4cn,rm.,9 Cdriat?:at'r t3ctonta ~>~r~v~ntft tn,s HC w,t F,t x aeGut`.v                                 !fC due< rr>t t.at+ :o :r.nrN GL•ara+rtCr O a.>tY rsS tnt ir tkmw~ :~c^,ta +d ~tarartrnr ~ttt
~'r,>^e- in tFr. afa'r:xd ~ddit°ur,.:1 tati~ar' uper+rr.!~•.rtfr.; nf ;nis hrrea*rc:+t                         srnt bc retcased t:,x-s its aat#?tter~s afndrr t,!sri                     ts' c ts rot r,rrirter1 r.f t+)
                                                                                                                                                                                                                -Yf; ;1•j
                                                                                                                l,cMrtii r.t'~ f:Ifuro tt] ps/ trtnCflr ;rtri :rmCi.rC o•UtYf ur.dCr ths~ t Sv:Yfr'fit }>drh'1Zt-
kt.•,~ar.: x+d t)ut•rantui <•c" af:'aufcttev..::++d:le,.. that srq v:nrrk-t rnt•-r+.ci                          y'r/ a,trary : h.Jnv~.• in b1:.•+SAYYS'~m:r+:rr:' r arutitaY.4r L4YloC:3: ~rt~ a:,!• vlr• Yr Alh.l;r
;:,,ntr,f t,> HC u,:dcr vrtt atf,-. :,;::. nxa bct•xccn                nr G•.aranior and tt;                   :fi:pnSiLra1 Ot Yr/ t>? fJfv.rt •:: :n',tr tnc ~~crtntccC r7t' i~ininrlt r.r~a.Yr CrnCt gLsft Ff!:N
;thc                      .,11 srvrt: thc at,Gy tl:,i',1 hr.rt•in7cr aad on:}':r t`r• fJr rrtsrt                uf ti,e tn,n,.-MIed OxFafrt~-; lial `7+.ro-,:can:c e' :f•is.:nL:.rs,*e•rx, :rvd h, sTt
r,etr.:nn.•rt.                                                                                                  rerr_nml, c=tcniivn tx 1s:har mt[+f:catran o+ tfK !'w+lC'u, ,;y,cam,:r.l rsr RSv,.:iZr.ft
                                                                                                                nChrr r5G1ij,J:1an: te trL. t+: :rd,lifm, K ma{ tak:• ortt ot tr,te f01c4ving a:trRrt; :erft.r ,i
Merchant eny £uWaarar ract, aFret.•s to d,v:t r,tc s,r,' dcc.rnant~t ar rau.e anr aalnn tn                      r,:4;~rg Guarrror trom :rr• r ut rt4 dbtoiter. lntiar tl'iy x,g.,Jnnari : jii r'Fnmu+ extcrr:
tr~n:trct:6rt •ttitti :lris A,r,•rt••'+u+•nt :& f:S: dc*,re = .w.t•.: ey :r, pr.r'fee. ar +nw-ir;.>.•; HCS     CCCChCt'ASC tnrJdil7 7Cr•: hte[Jibnt SrL'qrn+erL:                                                      raj
`,r,            :r•rur,ty tnEr'::t,n tit- t;otlx.rrx, tf~c tydrta"t txdAI'-r,tl aa9 tna t:ra:s•                 rrdt.:rcF' trlwr.ha rt irom rts s:,?ga:in,x co Iit pitl'+CII..•Nt:yy. tn ~Vr, •nat.e tr aktrrwrt
G:ltatc:al, ir.t-ix:7•t:ha rrra:iart of •rr{ arxt,unt tu,rtint :j;restrcnu n+::r;f;,:: A-4.                    t,s' to ,pdti+r nl;axl anf !0113:Crt,'• S   -%   nrr`, 7Tv                   'IJh
                                                                                                                                                                            ii:ta'ant!`^'a (.   W   l,):,
                                                                                                                                                                                                        : :X 3^y 6:hCr

r;qs?rwut•-.r pwh i3•Ctq :7t.tt,vi,•t~ HC 4o f1C x'+/ ict,.r.v.i,tq = dtrcr°s GZC+trrd                         y,t   a f-
                                                                                                                        a
                                                                                                                      Att..
                                                                                                                          • Gt ttrC
                                                                                                                                                 M
                                                                                                                                                CLfI,.-. :t►uns: " [';' ft,rr:`rrr rn any oJtbww.t yE.rt,:g
a`t:r:;sprr ;rf ti^ ht pr.tiett c•r mamr..fu :C•: :.r.Gs:sty                            vhkt: tinandr.t:       th. Gu:.r.,ntiN'd Gt.t,p;:tunz~ o• 2rry Uth•r v:ar:r:cc og thc Lr.ur1.•,tred S7ritg2tt.v-e -•, :r
tt4{p!n(•r12 r7>ry CunlNii,.rh> iRr•ttv,1 th5t hTetcfwnt wtl:t ;ntamrtor :07t: !J'br+tCd d                     manacr LF.at in:pk+ii:s ,ar p rrcfudc; '~• rq;F.t t7f v..aateor to oht.an                               ttr
nr:t,stnr 0:40 tn tic wrh resmt ae tha Wfatrral, tre r.d:'iv+n,dt Cnt:rror.et and thc                          t:"e:,?slF ur=dJr t}Ya ftr:@,rtr:f, fJqlh G`,r: lder:harrt furow,: pltt; atr{ Qp_'cr:,Ci~ b.'
Cns: Co4ateat, ;,rti ttut xtm ::tir.040c,rt z+er+x:r rrxv 5r Tcr'raasty irrtrr"r:inc w::h                      unp7idmttv.•;t.;KwltJkrC)~t'sQtheroLlq;Ji>rr totCunder}trrrirth.retkdrevrnw¢
f1C', i i-1+t:L AtCKhant 41'.3 C rrA;.ao,uf'..:L"r„t pC 4: J.: ?:,t .ir.l i•k: nL1i' Cf'ar}tC at,1l ti1tC,'t   and TTd k-rim     '.t,rut Hr•• t+:,id in P,it, ;;ub:vr.t;rt ¢,,:It r82 scek Wn'.mrf'--rorr-At ht.n•.
.t3f .'s:7ts nnd CFpjL;nte°t, trslt•,irr.rj !.•: ,v: ':.S+rr,,-•f is, -,r.nrrar,J~ fvc>. wh:•h rr.ay f•.,      r,c•!hy,t or :u j r.:hrr, rsaruna.n for any xsx+un:•. ns.i ir f :r. .:.,R nr thr. ,y'jrw-,rn+,:
inr.^.,.;d b. HCIn,^.n,-u~.ing.;c«•,•,,,.rt};.1lCr,r.tltt.,nrter;•:,:,,.,4jr;h'inrC!'C~!.3Mricin5              Gwra:rtor W rmonrnr.t ty;;vrs s,j .hak r;. vtck                                  u( :1t': fetv~i:~ rigAts
t.tcrthant           ar;<ntruelv ;,,•,:. t•>,xf atC r.t:y x.r. ar•tthcr 1CO a;m:p ..t'41 tr Uj9{A              th.q it ,rav                   ttcrtHvnt, :Jnv n:hr.r                      kur f ollarera Fru., 'dptq 1J,•
wftr,a dea„nattng the ,ot:arci Par.r. :ytwn'4:; tif.-ti t.'C.:a`7:nL• ;Cf4rCr,n4 fiu:dM.ing                    tlCrrl-:t0tt r,i +lrr CntyCr gtSBy,tt'e, St'•r orit' :,rrrea'.:S •370 hy it, uf wr.:;r S.r•.jW,'ftCj r!/ :2.
slii~t,Prd(:(.                                                                                                 uniat LIc Jwr_ment G) subrcga^.Wp ; tti}                                        (W) pertr,rmetntr, {i.9
~xt'it~ F~C&~-c. M~,.~.~! ea,f Gua,:rntnrc:tt~tu~w►i. nrx ta[rc.it~ irrcu'. Gy`>urrr. tu                       rtdv-udifiChr'CC,, Cr ()i LTr'!:t t4al'rorL Sn ThC CO3'4 th7t f 1C rtNGt rPUirn nity trmaUnt paRt
 astm; tt %:titr V   s,.:tq nr triiuLwfty. arsy icn on a v,qi: r..tpvrt ta any oi t`w.                         hv NtcrcFSt+t or er-f Ota.+t ;,sar.r,t,er af tb+ s',trara+xC: a CCII~tYns bVr3rJi@ t:rx: pr,         nan
 .Ift
    -:cra•• t:is               Ct:ltatnrstcr tcCrayf 4li~tt,-af.asappb:aalr                                    h:JN ',. rr•t m sut:I ect to d                ur:acr t}'a Unit•.LI St1tC. Lw1{rupt{y t('•7   p
                                                                                                                                                                                                                •; nr x.rr
                                                                                                                srmla, tcr, ,,,tan:nf S G7t{;J17Gt Y tua.: t.: c:;~~r.r.mcrt s r:l i:.;tu:lr :tut ar~unt.
 CAc.~t_tt+ &Ipf_ Pa~tYr.af~d, r.:strn t.?iri~. HC .tuJ aavc ttw riyr,t t4 eJr
 rittachxrrc ,±ef^.rjt sn ,ha             tt` tant :m 1F4a fa'rraing :t:rms. Jn ty: 0t•w1t                     ~r~rdtcgr ar'..~w~i:s~e~S Gk-.arnnutr:c)snvr:xipt:x th?c: •{t) He1`'ahc ur+d:sAvrtrf
 A•1cr~ha„t h>?r,`~.9 wtth paacrz ,n a~ ~+.tian agar: t.Srfrcf,~t ~rt ,urupay,:x~•,t o~ rstst                  Che ~Criryer..nr4c ef thc ptt.ti0oas of til'i. :~.,zL,.•,txtt>r [fi) lse(?a,p ►rai bzd a hnf
 N hy twmsary              •`:G r. ~ay tx; uw its:if;hts •tr,f rrmedtz:rrier tlH' ASSiMnfMnt                   t+ppartun)ty to txtyott• wit't t+kmr.cf o6 hislhct cK*e: an+d (ill3 W ihe °tkS rOAsuftr.d
 pr Lta:,j.          7(s0                        QntCr *t:*;tr.,i,~Y'rhT~,Yt Wt:Y.htCr:h:ntl~4                 'W-el,         ot ~-- choua oe tw; dr.r9s<rd nat to 4`18if ttF,er..rat{ hcrsalf oi th.'t
:ardfartl rA:r~. YC. It'a` (.; ht: (aJ t7 tr:rr !iY<r-'~•.:            +•rf•s.••SI t.% l:u:r• C•:l•:•L.orr      oprortursty.
 al t1a tiuuroJ :r•r.f          thrrt>r+ (.zr :I:e i:,try:tr::r• C.41 pltCCCtn,r• .,r.:l t:::•t:•r3ng
 same: :r,d Ib) ta       rrwc::e,s's f, r> .o arc^ftrr :fo;rtr-n M,•rthant c,7:s%: %-A                          jqa,! ttnrf $Mit!tt11 -Lt:bfjt;y. YIrC t,hf"~•..Zt4kt: h::tCJ„dM :~ ttRr• ti :r.m Cr •:r{:t ... 5
 epr•ra:fngshu;rncsscrr.•;;,<at:lr.:ctls<cc+ar:'; itcnrttpren-+:r                                               :'txntitut:r.t                                      ;.,u}udvandsct.•rt.

 Rt~Ci(jt•1. Ltpr;n ,),ly Sar.nt r~{ INt(•vuh. ltt- :7r:*/ pr:rSUC any +Cnwrly .v.aiable ;,t I;rrr
                                         'n` pr.Ylf;t7n5 rf 11-,? tX-i'r, Q* cn mtrt)' hr ttfff4-ct,
 rFs krlct:. :hCSQ •7t,j1L4r{i. ,ntth>r L.

 ~'t•~C,rr•+,rr.S.11~ jan~r,E7t{',; rauyt•r.,;awfnF titct:.CT                               7C.1FrW4C.




                                                                                         Exhibit A - page 100
          Case2:20-cv-03230-AB
         Case  2:19-bk-14989-WB Document
                                 Doc 605 17-2
                                           FiledFiled
                                                 02/19/20    Entered
                                                      07/07/20  Page02/19/20
                                                                     92 of 96 16:30:44  Desc
                                                                               Page ID #:6294
                                 Main Document      Page 101 of 239
                                                                        1-1,0E1 CAf'iTAL



                                                        SECLfR1TY AGR~EMEUT ANE} GU,4RANTY


wERCH,4NT rU (Y: i:+t Na;nc)
6y: fin-t Names.'44Ht01                                  i.a:r NameOhAraF55+Ar+
TitlC:
SSN!#:
Drivcrrs t;[P~iSc PJ~~m6ar



IJIERCE4AMT #Z (?rint I•tame)
•By: Ftrit Na,me                   —                     k~st Name                -       .s..------
TiUr:
55R~R:
vrivuc'; L ici:ns= i2umfjcr.
~'                                     -•------                -                          -   _..--_---- t,~.__, r   s'


QWNERjGUARiNTOR t;i jFrint ~acr<fi)
BY: 6irs.t NameStWHAra                                   L~t,I NameQHhrlES5raN
i:tk~: PRIS1GE1lr              -       --
SS„yT:
D.-ivc:r's 1Ecertse Number:            --                _. ~ ~                       _                   ~`
                                                                                                          ~ ` ,`'` 1.



OWNERf GUARAP1TOIt #2 (Pr6nC NamP)
By_ t'irrt Nar.w:__ -                             --   y Last P'.3rmC   -                            --

Titfe:
SSNtI:              -•------                 -------                                                      __ _~.
Driver's tltPnsc: Pauanber.                                                                                               ----




                                                                        Exhibit A - page 101
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            93 of 96 16:30:44  Desc
                                                                      Page ID #:6295
                        Main Document      Page 102 of 239
                                            ti () f' C: :ti P I't'rt 1.



  flear Merchar+t,

  ihank you fo-r acceFting this of3er frnrr. Hap Capital, We Iook lorward to beir.~ +jouc ~undin~
  partner far as fong as you need.

  €3aily ACEi Prvgram;
  tIop Capitai will require viewing access to your bani; account, each busiress dry, in order to
  x;alculate the amount of your daily paymesit_ Flea:se be asszsred ttiat we carefully safeguard your
  cor►titieritiai informatiun, and only essentiat personncl t+rill have arcess to it. 1:op Capiial tivill also
  require viewing access to your bank account, pr;or to iunding, as part of our underwFiting i5roce5s,

  Pleas-a f li out the form betow with the infortitation necessary to acx:e.5s your account.
  *Se sure To indfcote cvpftt o,r lower cose tetters.


  Nanne ot 6ank:                                     -..- .
  i*ank Portal Website:
  Usernarne:
  Passw-ord:
  Securitu Question/Anstivcr :1:
  Securitlj Que.sfion f Answer .'-:
  S"Ltii}' QUBSt:oR1fkrtsVJer 3:
  Any ottier information itecessary to access your account:




                                                                      `~~iy ~~=+-Y-.:.: _.--.,...K.~-.~-~.~.,.>~...r
                                                                                                          4          ..•-~;a
                                                                             _.    - —                        ---          .--




                                            Exhibit A - page 102
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20    Entered
                                             07/07/20  Page02/19/20
                                                            94 of 96 16:30:44  Desc
                                                                      Page ID #:6296
                        Main Document      Page 103 of 239
                                                       Ht3i' C:APTTAA1.


                                            APPENDI)C A: T#iE FEE SCRUCTIiRE:

,^k {3riginat:ian Fee
$2.95-00 -- tC► cover undpr ~~r'stino ~F1d ri'i3t~rt expenV:s.

B.ACH Pro~;ram F2e
5395,017 ryr 12,4, of ttte tt,lntied arz3ount -- 7fle AC-H l?rograni is {aE;or intensive and is t2ot an autamated prccess,
requirtng ses to cfi4arge this fee to cmer relattd com.

C. NSF Fee I;Standardj
535.00 (ear_it ) l)n to T4'dU 7IPlSES ONE,Y before a defautt iJ deZtared.

D. FirpeCted ACfi
$100.00 - :f a naerrl.,:int dirx*,cts thr, hanl,: to rejzc: our tkiyit ACH.

E.5ank Chatrge Fec
,~50.Gs3 --1f a m€Srcharrt r'rqutres ;a rhati~e of accot:ri to be debiteCc reil;tiring t-, tt) adjusti our sy:..tern.

F. 3loCkcd Accvunt
$2,5D(D.00 — I` a rnerchaclt Wjocks F1C's AEFt clel;it ofi tne Aci-,aunt, t•zvutic€s more rtyan 4 dehits ar tha Accourat, or
ssm+a"rtaneo>rsay- usels nr.tjtiple bank.aceounts cr credit-card protc~ssors to prnr.e:ss i[s receipts_

G. ©efault Fee
$2.`~'tl.00 -- H!a rrsartihan€ chartges t?artk as:counts or switchei ta urtoLhAr creditcard processor v:s"th.nut HC's wrrscr:t,
or G4n,mit<t arwt'ratr (ltfautf pu.sctastt to the Agreernenti_

-H. rlliscr'13trtteouts Serdce Fees
Mlerchallr. ;nali paiF cartain fer's ior servacc.-s re'-.at+ed to the ori;:natiort a►Zd rnaintenattce oF'accotaflts. F;irh itl3erclkant
stiall receivw their iurtdlng 4fiectronically to tlteir desige4trd t:anTc account _snd w:li t-P charged            for a Fed rsl.re or
$O.(IG 5nr a txanSc kCti. The Currcnt charge for rne uneervtrit+ng an;f originatir,i*t of each Msrctuant ;"cgrcement i,s
S295.00 paid Frorri tt'ie funded armoue5i. Merchant v:iiE a.i: cit-jrf;c:u $ZS.Ut) zor every :.idti+kion3l changc o: thr;ir
oFieratirsg bartft account ance €heyare Qcii•<« with HC. Additional cop;p:: n€ ptfar raar,thly staterncnt:: v.i;E inrur a fee r,f
$10.00 each.

t. Risk Assessrnent Fec
$ 249M

3.'UCC Ft-c
$1.9S.0CJ


MFEtC7-tfif:'s #1 (P(srrt Narnej

 By: E:irSt Narne SNAH,aN                      I..,jat Nam,%oN:,rrE55► A*1
Tttte`:   fiAf-SiDEDti'



 gj1S:RCFiAACF n (€'ri.~t NJrrse)
BY: Frsf >S~actz~                       _      Last i~~rni; _                       -
                                                                                        `~
 Tt3e:                                                                                  ~:~?~M:~




                                                       Exhibit A - page 103
        Case2:20-cv-03230-AB
       Case  2:19-bk-14989-WB Document
                               Doc 605 17-2  vim
                                         Filed 02/19/20
                                             Filed        Entered
                                                   07/07/20  Page02/19/20
                                                                  95 of 96 16:30:44  Desc
                                                                            Page ID #:6297
                               Main DocumentlwgmwPage 104 of 239
                                                                  H C? P C A P tI' A t.

                                        ADfli:NDU[Vi TO 51:CtJRtC3MERCHAIVT AGREEMEi•!T

'fhis ttddpndunt is ientered on o61'1#i:tntk __, v., i,y and betrrvt tn Hop Capitai an~d      $[L~3~{~, IruG1 AE1Y 1.10J1lC(a CLZ 111C
                                                                                                          —                                    —
(th~'"f~1~lant"t.


Y. Should any of E3w tcrrn, *i this Addendum eonti3ct arittt the terms of the agreoresent between Hop C.apitat and tE.e N1t: cftant
dated t;qli3Wjk _ (tne "Agr3ement"), 0%4`n ttse terrris of this A"eodum 4h3It gouern and t z• cotztrszlliaA. Capitallred iern,5 used
hertin 5ut othenvisc n,ot d<fis*_d, shalt hwe th,;: s;irne dKonition as iti tlht At{:eesr€er}t:

a.13y siPr►in(L 1~e7aw, ti;e ?v1Lrrhh3nt rtereby request, and i,-knov,al:-dges tFsat tfie Specified f'escentagE "l be revtsed to y S.399.tD
per b.;i; tess day (the °t~.~ity P~y~ent j whiG~ thc partier, agrze is a~ocrd-f;a`.h .approxisnatian u: t: Fe Specified Percei:tage,        on
                                                                                                                                             b.~e
Ntarfiant'i r0,C6pts cfuP to rivR t"4i,~ital purSuant the Aetetsnent.

b. 'the Daily Payrnent is €o be drawrr via AGIi payrnent, (fUni fh e toltcswing baniC account:

                i. 8ank AECOIMt:
                ii.Routing ntFmber:
                iii.AGCOutlt Uan7e:     5C008F2Z 1rt(_ /Ais'1 r.tiMlr. ; Ct3• Et4C
                tv. Un4c l4arne:

f-. At the Nterthant`s opCtorz, vrithin fia^e (5) baSinesS fpllowing thc er.-d of a ca3endar montti, tht; Mt;rt4tant ttsay request a Mer.m,:iiiat:ian
txx taRe ptacd, whCreirf -Pap Capita1 may ernare that tf,c Cur:tulative amotint remittezl for the subject month o,ia the Daii~f Paymerxt s5
equai to the amour:t or thr Spec ified Pes~ntaP,e. However, in order to eEf(-ctvate this recoryeiti;tftn, tipon sut3s»itttng tt,e rectugst fQr
reconcili:+tion go HoR Capitat — tsut in no event later than• xn* (S) businez days #taltovnng the -end of the WCrrdar manth -- t3se Wrrhaot
EatuSE •Rroduce anY and afl c-iidence n~i   an tfooum~~tation requested by F1op Capitai in its sate artd atrotute Cfs'strtM4n, nece$sary to
sdentify thL :+ppiopriate amcx+aani r,f the Speoified'er;.entage. The €orepiny, inriuctes +frithout limitation, any and all f:ank ;.Ae:uentti,
irsert.tcant statements or ottser documc~tS necessary to asa:rioin the amourt's of tht- Spccified Herc,_-ntage, trtCicdi.ng Fo_.u, to th-:
tvtercheint's baniw acconntjsl.

d. The Merthiht speciEicalty atknovwteriges that: (i) the D; ily paymerit at►d ttw pntentiai rer_onciliat:on c:iscussed above art:i being
prmidetl td the arlarchant as a fatyrtesy, ancf tL)t ittp Capitr.1 is ur+dCr no oLqiqat3ot-e to ryrovide same, and (n) ff r)sc: Mefrh3nt :ai"Is to
furnish t"v+t mqucsteci documerrt7rion wishin ive (Sj busirretis dsys fa'sloitiintc tht: errd of a caSendar month, ehqn Mop Capita9 shaif not
effecivatu the reeonraliation discu5sed above.

 lt+i tri"ftWir55 WHE1tKOF, t#1e p.mrtie5 tsavp executed thtg AddPndum to thc a1?r~Cr,me-rlt as oi the dotC flrst :tft tort;r, above.

 MEfitHA47i' 41 (Print Name)
 gy_ first,iVame SHAHAfa~                      --- tast rl:;rnr OHr.WSSttdV
TttiC:   PRCSIOUN T


 fir4ERCFfANt' #2 (Prznt N:;mej
 gp: rtrst iName                                        last Narne



 Ht3P CAPiTAt.
 $y:




                                                                  Exhibit A - page 104
                                                           ..+nv l u.rvurl       (04 0)   :itly-5610                  SHIP DATE: 19MAR19
                                           JASON GANG
 Case2:20-cv-03230-AB
Case  2:19-bk-14989-WB Document
                        Doc 605 17-2
                                  FiledFiled
                                        02/19/20
                                           LAW  OFFICE OFEntered
                                              07/07/20          GANG02/19/20
                                                              Page
                                                          JASON      96 of 96 16:30:44
                                                                               Page
                                                                                  CAD: ID
                                                                                             Desc
                                                                                  ACTWGT: 1.00  LB
                                                                                           #:6298
                                                                                       1850431/INET4100
                        Main Document      Page
                                           1245
                                           #478
                                                    105
                                                HEWLETT    of
                                                         PLAZA239
                                                      HEWLETT, NY 11557                                               BILL SENDER
                                                    _ UNITED STATES US

                                                    To CO CORPORATION SERVICE COMPANY
                                                        AMAZON.COM SERVICES, INC                                                                      ~
                                                        80 STATE STREET                                                                               o
                                                        6TH FLOOR                                                                                     ~
                                                        ALBANY NY 12207
                                                      B00) 935-5961     REF:
                                                     SNV:
                                                ~
                                                    III IIIIIIIIIIIIII(IllIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIIiIII PT.
                                                                             i                                                        ~®
                                                                                                                                            Express

                                                                                                                             ~~            ES
                                                               ~      1      '     ■       ~           ,




                                                                                                                                                                   h~




                                                                                                       THU - 21 MAR 10,30A
                                                             0
                                                                                                       PRIORITY OVERNIGHT
                                                    T20# 1747 44761476
                                                                                                                                    72207
                                                    El ALBA                                                                           pLB


                                                         aIIIIIN             1
                                                                                       u~IIWI III NI~~~~ 11111
                                                        F[D 5113272 20MAR19 BTOA 663C1/460/90A                                      - - -



                                           rn
                                           0
                                           N
                                           ~
                                           Ch




                                                                                                           Align battnm of.peel-and-stick eirbill ur pauch her~>
                                         Exhibit A - page 105                                                                                                       .j
